


Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

dated as of November 5, 2008

 

among

 

Entretenimiento GM de México S.A. de C.V., as Buyer,

 

and

 

AMC Netherlands HoldCo B.V.,

 

LCE Mexican Holdings, Inc., and

 

AMC Europe S.A., as Sellers

 

and

 

AMC Entertainment Inc., as Guarantor

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

1.

DEFINITIONS

1

 

 

 

 

2.

SALE AND TRANSFER OF SHARES; CLOSING

12

 

2.1.

SHARES

12

 

2.2.

PURCHASE PRICE

12

 

2.3.

WORKING CAPITAL CALCULATION AND POST-CLOSING ADJUSTMENTS

13

 

2.4.

CLOSING

16

 

2.5.

CLOSING OBLIGATIONS

16

 

 

 

 

3.

REPRESENTATIONS AND WARRANTIES OF SELLERS

21

 

3.1.

ORGANIZATION

21

 

3.2.

AUTHORITY; NO CONFLICT

22

 

3.3.

CAPITALIZATION

23

 

3.4.

FINANCIAL STATEMENTS

24

 

3.5.

BOOKS AND RECORDS

24

 

3.6.

TITLE TO PROPERTIES; ENCUMBRANCES

25

 

3.7.

CONDITION AND SUFFICIENCY OF ASSETS

25

 

3.8.

TAXES

25

 

3.9.

NO MATERIAL ADVERSE CHANGE

26

 

3.10.

EMPLOYEE BENEFITS

27

 

3.11.

COMPLIANCE WITH MEXICAN LEGAL REQUIREMENTS; MEXICAN GOVERNMENTAL AUTHORIZATIONS

27

 

3.12.

LEGAL PROCEEDINGS; ORDERS

29

 

3.13.

ABSENCE OF CERTAIN CHANGES AND EVENTS

30

 

3.14.

CONTRACTS; NO DEFAULTS

31

 

3.15.

INSURANCE

34

 

3.16.

EMPLOYEES

34

 

3.17.

LABOR RELATIONS; COMPLIANCE

34

 

3.18.

INTELLECTUAL PROPERTY

35

 

3.19.

CERTAIN PAYMENTS

35

 

3.20.

RELATIONSHIPS WITH RELATED PERSONS

35

 

3.21.

BROKERS OR FINDERS

36

 

3.22.

REPRESENTATIONS CONCERNING SYMPHONY

36

 

 

 

 

4.

REPRESENTATIONS AND WARRANTIES OF BUYERS

37

 

4.1.

ORGANIZATION AND GOOD STANDING

37

 

4.2.

AUTHORITY; NO CONFLICT

37

 

4.3.

CERTAIN PROCEEDINGS

38

 

4.4.

BROKERS OR FINDERS

38

 

i

--------------------------------------------------------------------------------


 

 

4.5.

AVAILABLE FUNDS

39

 

 

 

 

5.

COVENANTS

39

 

5.1.

ACCESS AND INVESTIGATION

39

 

5.2.

OPERATION OF BUSINESSES

39

 

5.3.

NEGATIVE COVENANTS

39

 

5.4.

REQUIRED APPROVALS

41

 

5.5.

SUPPLEMENTS TO DISCLOSURE STATEMENT

42

 

5.6.

NO NEGOTIATION

43

 

5.7.

BEST EFFORTS

43

 

5.8.

RELEASE OF CURRENT OFFICERS AND DIRECTORS

43

 

5.9.

NONCOMPETITION; NONSOLICITATION

43

 

5.10.

PURCHASE BY MEXICAN INDIVIDUALS

44

 

5.11.

BOOKS AND RECORDS

44

 

5.12.

WITHHOLDING

44

 

5.13.

CERTAIN ACTIONS

45

 

 

 

 

6.

CONDITIONS PRECEDENT TO BUYERS’ OBLIGATION TO CLOSE

45

 

6.1.

ACCURACY OF REPRESENTATIONS

46

 

6.2.

SELLERS’ PERFORMANCE

46

 

6.3.

CONSENTS

46

 

6.4.

ANTITRUST APPROVAL

46

 

6.5.

NO ORDER

46

 

6.6.

NO PROCEEDINGS

47

 

6.7.

NO PROHIBITION

47

 

6.8.

DELIVERABLES

47

 

6.9.

RELEASE

47

 

 

 

 

7.

CONDITIONS PRECEDENT TO SELLERS’ OBLIGATION TO CLOSE

47

 

7.1.

ACCURACY OF REPRESENTATIONS

47

 

7.2.

BUYERS’ PERFORMANCE

48

 

7.3.

CONSENTS

48

 

7.4.

ANTITRUST APPROVAL

48

 

7.5.

NO ORDER

48

 

7.6.

NO PROCEEDINGS

48

 

7.7.

NO PROHIBITION

48

 

7.8.

DELIVERABLES

48

 

 

 

 

8.

GENERAL INDEMNIFICATION OBLIGATIONS

49

 

8.1.

DEFINITIONS

49

 

8.2.

SURVIVAL

49

 

8.3.

INDEMNIFICATION BY BUYERS

50

 

8.4.

INDEMNIFICATION BY SELLERS

50

 

8.5.

LIMITATIONS ON INDEMNIFICATION

50

 

8.6.

INDEMNIFICATION PROCEDURES

52

 

ii

--------------------------------------------------------------------------------


 

 

8.7.

TREATMENT OF INDEMNITY PAYMENTS

54

 

 

 

 

9.

TERMINATION

54

 

9.1.

TERMINATION EVENTS

54

 

9.2.

EFFECT OF TERMINATION

54

 

 

 

 

10.

INTENTIONALLY OMITTED

55

 

 

 

 

11.

TAX MATTERS

55

 

11.1.

TRANSFER TAXES

55

 

11.2.

PREPARATION OF TAX RETURNS

55

 

11.3.

TAX PAYMENTS AND REFUNDS

56

 

11.4.

TAX COOPERATION AND EXCHANGE OF INFORMATION

59

 

11.5.

CONTESTS

59

 

11.6.

MISCELLANEOUS

61

 

 

 

 

12.

GENERAL PROVISIONS

61

 

12.1.

EXPENSES

61

 

12.2.

PUBLIC ANNOUNCEMENTS

61

 

12.3.

CONFIDENTIALITY

62

 

12.4.

NOTICES

62

 

12.5.

FURTHER ASSURANCES

63

 

12.6.

WAIVER

63

 

12.7.

ENTIRE AGREEMENT AND MODIFICATION

64

 

12.8.

DISCLOSURE STATEMENT

64

 

12.9.

ASSIGNMENTS, SUCCESSORS, AND NO THIRD-PARTY RIGHTS

64

 

12.10.

SEVERABILITY

65

 

12.11.

SECTION HEADINGS, CONSTRUCTION

65

 

12.12.

TIME OF ESSENCE

65

 

12.13.

GOVERNING LAW

64

 

12.14.

JURISDICTION AND VENUE

65

 

12.15.

WAIVER OF JURY TRIAL

66

 

12.16.

COUNTERPARTS

66

 

12.17.

SPECIFIC PERFORMANCE; LIQUIDATED DAMAGES; ATTORNEYS’ FEES

66

 

12.18.

EFFECT OF INVESTIGATION

68

 

12.19.

NO SUBROGATION

68

 

12.20.

NATURE OF SELLERS’ OBLIGATIONS

68

 

12.21.

NATURE OF BUYERS’ OBLIGATIONS

68

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

 

 

Exhibit A

 

Grupo Cinemex S.A. de C.V. Wholly-Owned Subsidiaries

Exhibit B

 

Transaction Documents

Exhibit C

 

Form of Resignation and Release of Directors

 

 

 

SCHEDULES

 

 

 

 

 

Schedule 1

 

Sellers’ Knowledge Persons

Schedule 2

 

Buyers’ Knowledge Persons

Schedule 2.1

 

Transfers of Shares between Buyers and Sellers

Schedule 2.3

 

Working Capital

Schedule 4.2

 

Buyers’ Consents

 

 

 

DISCLOSURE STATEMENT

 

iv

--------------------------------------------------------------------------------

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (“Agreement”) is made as of November 5, 2008,
among Entretenimiento GM de México S.A. de C.V. (“Entretenimiento”), AMC
Netherlands HoldCo B.V. (“AMC Netherlands”), LCE Mexican Holdings, Inc. (“LCE
Mexican”), and AMC Europe S.A. (“AMC Europe”) (each, a “Seller” and
collectively, the “Sellers”).   Entretenimiento and the individuals designated
by Entretenimiento pursuant to Section 5.10 are referred to in this Agreement
individually as a “Buyer,” and collectively, the “Buyers”.

 

RECITALS

 

Buyers desire to purchase from AMC Netherlands, LCE Mexican and AMC Europe, and
AMC Netherlands, LCE Mexican and AMC Europe desire to sell (i) all of the issued
and outstanding common shares of capital stock (the “Cinemex Common Shares”) of
Grupo Cinemex, S.A. de C.V., a Mexican sociedad anónima de capital variable (the
“Target Company”) and (ii) all of the issued and outstanding equity interests
(partes sociales) (the “Symphony Company Interest” and together with the Cinemex
Common Shares, the “Shares”) of Symphony Subsisting Vehicle, S. de R.L. de C.V.
(“Symphony”), for the consideration and on the terms set forth in this
Agreement.

 

AGREEMENT

 

The parties, intending to be legally bound, agree as follows:

 


1.             DEFINITIONS

 

For purposes of this Agreement, the following terms have the meanings specified
or referred to in this Section 1:

 

“AMC Credit Agreement “ — as defined in Section 6.9.

 

“AMC Europe” — as defined in the preamble to this Agreement.

 

“AMC Netherlands” — as defined in the preamble to this Agreement.

 

“Aggregate Working Capital” — as defined in Section 2.3(a).

 

“Agreement” — as defined in the preamble of this Agreement.

 

“Antitrust Approval” — as defined in Section 6.4.

 

“Antitrust Laws” — as defined in Section 5.4(b).

 

“Applicable Contract” — any Contract (a) under which any Cinemex Company has any
rights, (b) under which any Cinemex Company is subject to any obligation or
liability, or (c) by which any Cinemex Company or any of the assets or property
owned or used by it is bound.

 

--------------------------------------------------------------------------------


 

“Applicable Exchange Rate” — as of any day of determination, the exchange rate
for the Mexican peso to the United States dollar known as the “tipo de cambio
para solventar obligaciones denominadas en moneda extranjera pagaderas en la
República Mexicana” published by Banco de Mexico in the Diario Oficial de la
Federación for the Business Day immediately preceding (i) for the purposes of
the payment of any claim for Losses made pursuant to Section 8.3 or 8.4, the
date on which such Losses are determined by a final non-appealable judgment or
mutually agreed to by the Indemnifying Party and the Indemnified Party, as
applicable or (ii) for all other purposes, the Closing Date.

 

“Applicable Law” — shall mean regarding any Person, any Mexican Legal
Requirement or Legal Requirement of any Governmental Body applicable to such
Person or to any of its Subsidiaries or to any of its corresponding properties
or assets.

 

“Applicable Territory” — the United Mexican States.

 

“Balance Sheet” — as defined in Section 3.4(a).

 

“Best Efforts” — the efforts that a prudent Person desirous of achieving a
result would use in similar circumstances, and that are within its control, to
ensure that such result is achieved as expeditiously as possible; provided,
however, that an obligation to use Best Efforts under this Agreement does not
require the Person subject to that obligation to take actions that would result
in a material adverse change in the benefits that are expected to be obtained by
such Person from this Agreement and the Contemplated Transactions.

 

“Breach” — a “Breach” of a representation, warranty, covenant, obligation, or
other provision of any nature under this Agreement or any instrument delivered
pursuant to this Agreement will be deemed to have occurred if there is or has
been any inaccuracy in or breach of, or any failure to perform or comply with,
such representation, warranty, covenant, obligation, or other provision.  The
term “Breached” shall have a correlative meaning.

 

“Broker Losses” — as defined in Section 8.1(g).

 

“Business Day” — means (i) for the purposes of the definition of “Antitrust
Approval”, any day that is not a Saturday, Sunday or other day on which
commercial banks in Mexico City, Mexico, are authorized or required by law to
remain closed and (ii) for all other purposes, any day that is not a Saturday,
Sunday or other day on which commercial banks in New York City, New York or
Mexico City, Mexico, are authorized or required by law to remain closed.

 

“Buyer” or “Buyers” — as defined in the preamble of this Agreement.

 

“Buyer Indemnified Parties” — as defined in Section 8.1(a).

 

“Buyer Liquidated Damages” — as defined in Section 12.17(d).

 

2

--------------------------------------------------------------------------------


 

“Buyer Material Adverse Change” — with respect to Buyers, any change or effect
that has a material adverse effect on the ability of Buyers to perform their
obligations under any of this Agreement and the other Transaction Documents.

 

“Buyers’ Advisors” — as defined in Section 5.1.

 

“CME” — as defined in Section 6.9.

 

“Capital Expenditure” — any expenditure for fixed assets that would be
classified as a fixed asset under Mexican NIF.

 

“Cash and Cash Equivalents” — the sum of the fair market value (determined in
accordance with Mexican NIF) of all immediately available cash and cash
equivalents (including marketable securities and short term investments) of the
Cinemex Companies plus the aggregate amount in respect of the Success Bonus
Program payments, but only to the extent the Purchase Price is decreased by the
same amount pursuant to Section 2.2(d).

 

“Cinemex Business” — first run movie exhibition business as conducted by the
Cinemex Companies as of the date of this Agreement.

 

“Cinemex Capitalization” — as defined in Section 2.5(d)(ii)(C).

 

“Cinemex Common Shares” — as defined in the recitals of this Agreement.

 

“Cinemex Companies” or “Cinemex Company” — the Target Company and each and all
of the Subsidiaries, collectively.

 

“Closing” — as defined in Section 2.4.

 

“Closing Date” — the date and time as of which the Closing actually takes place.

 

“Closing Date Balance Sheet” — as defined in Section 2.3(b).

 

“Closing Date Balance Sheet Calculations” — as defined in Section 2.3(b).

 

“Closing Date Interim Period Capital Expenditures” — as defined in
Section 2.3(b).

 

“Closing Date Net Funded Indebtedness” — as defined in Section 2.3(b).

 

“Closing Date Working Capital” — as defined in Section 2.3(b).

 

“Closing Proceeds” — as defined in Section 2.2.

 

“Competing Business” — as defined in Section 3.20(a).

 

3

--------------------------------------------------------------------------------


 

“Consent” — any approval, consent, ratification, waiver, or other authorization
(including any Governmental Authorization).

 

“Contemplated Transactions” — all of the transactions contemplated by this
Agreement, including:

 

(a)           the sale of the Shares by Sellers to Buyers;

 

(b)           the performance by Buyers and Sellers of their respective
covenants and obligations under this Agreement; and

 

(c)           Buyers’ acquisition and ownership of the Shares.

 

“Contest” — as defined in Section 11.5(b).

 

“Contract” — any agreement, contract, obligation, or undertaking that is legally
binding.

 

“Current Assets” — as defined in Section 2.3(a).

 

“Current Liabilities” — as defined in Section 2.3(a).

 

“Dávila Separation Agreement” — as defined in Section 2.2(c).

 

“Disclosure Statement” — the disclosure statement delivered by Sellers to Buyers
concurrently with the execution and delivery of this Agreement.

 

“Encumbrance” — any lien, option, pledge, security interest, right of first
refusal or similar restriction, including with respect to the Shares, any
restriction on voting, transfer or exercise of any other attribute of ownership.

 

“Entretenimiento” — as defined in the preamble of this Agreement.

 

“Estimated Interim Period Capital Expenditures” — the good faith estimate
delivered to Buyers two Business Days before the Closing Date by the chief
financial officer of Target Company of the Interim Period Capital Expenditures. 
Estimated Interim Period Capital Expenditures will be expressed in pesos and
converted to United States dollars at the Applicable Exchange Rate.

 

“Estimated Net Funded Indebtedness” — the good faith estimate delivered to
Buyers two Business Days before the Closing Date by the chief financial officer
of Target Company of the Net Funded Indebtedness as of the close of business
immediately preceding the Closing Date.  Estimated Net Funded Indebtedness will
be expressed in pesos and converted to United States dollars at the Applicable
Exchange Rate.

 

“Estimated Working Capital” — the good faith estimate delivered to Buyers two
Business Days before the Closing Date by the chief financial officer of Target
Company of the Aggregate Working Capital as of the close of business

 

4

--------------------------------------------------------------------------------


 

immediately preceding the Closing Date.  Estimated Working Capital will be
expressed in pesos and converted to United States dollars at the Applicable
Exchange Rate.

 

“Family” — as defined in the definition of “Related Person”.

 

“Fundamental Losses” — as defined in Section 8.1(b).

 

 “Funded Indebtedness” — with respect to the Cinemex Companies, as of any date
of determination, without duplication, all indebtedness (determined in
accordance with Mexican NIF) for borrowed money or indebtedness issued in
substitution or exchange for borrowed money (other than capital leases, trade
accounts payables, accrued operating expenses and other indebtedness arising in
the ordinary course of business) as of such day of determination together with
all accrued and unpaid interest thereon.

 

“Gamboa” — as defined in Section 11.2(b).

 

“Governmental Authorization” — any approval, consent, license, permit, waiver,
or other authorization issued, granted, given, or otherwise made available by or
under the authority of any Governmental Body or pursuant to any Legal
Requirement.

 

“Governmental Body” — any:

 

(a)           nation, state, municipality, city, or other jurisdiction of any
nature;

 

(b)           federal, state, local, municipal, foreign, or other legislative or
judicial authority or government;

 

(c)           governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, department, official, or entity and
any court or other tribunal);

 

(d)           multi-national organization or body; or

 

(e)           body exercising, or entitled to exercise, any administrative,
executive, judicial, legislative, police, regulatory, or taxing authority or
power of any nature.

 

“IETU” — Impuesto Empresarial a Tasa Unica imposed under Mexican Legal
Requirements.

 

“Inbursa Additional Amount” — as defined in Section 2.5(c)(iii).  The Inbursa
Additional Amount shall not include any fee or other amount paid or payable to
the Inbursa Lender Parties in connection with or in consideration for the
Inbursa Amendment or Waiver.

 

“Inbursa Adjustment” — as defined in Section 2.3(b).

 

 

5

--------------------------------------------------------------------------------


 

“Inbursa Amendment or Waiver” — as defined in Section 2.5(b).

 

“Inbursa Lender Parties” — as defined in Section 2.5(b).

 

“Inbursa Loan Agreements” — collectively, the Inbursa Term Loan Agreement, the
Inbursa Revolving Loan Agreement and the other Loan Documents (Documentos del
Crédito) (as defined in each Inbursa Loan Agreement).

 

“Inbursa Repayment Amount” — as defined in Section 2.5(c)(iii).

 

“Inbursa Revolving Loan Agreement” — the revolving credit agreement (contrato de
crédito revolvente) dated as of December 20, 2005, as amended, among Cadena
Mexicana de Exhibición, S.A. de C.V., the subsidiary guarantors named therein,
the lenders party thereto, Banco Inbursa, S.A., Institución de Banca Múltiple,
Grupo Financiero Inbursa, as administrative agent, and Scotiabank Inverlat,
S.A., Institución de Banca Múltiple, Grupo FinancieroScotiabank Inverlat, as
syndication agent.

 

“Inbursa Term Loan Agreement” — the credit agreement (contrato de crédito) dated
as of August 16, 2004, as amended, among Cadena Mexicana de Exhibición, S.A. de
C.V., the subsidiary guarantors named therein, the lenders party thereto, Banco
Inbursa, S.A., Institución de Banca Múltiple, Grupo Financiero Inbursa, as
administrative agent, and Scotiabank Inverlat, S.A., Institución de Banca
Múltiple, Grupo FinancieroScotiabank Inverlat, as syndication agent.

 

“Inbursa Payoff Letter” — as defined in Section 2.5(c)(iii).

 

“Income Tax Contest” — as defined in Section 11.5(b).

 

“Indemnified Party” — as defined in Section 8.1(c).

 

“Indemnifying Party” — as defined in Section 8.1(d).

 

“Independent Accountant” — as defined in Section 2.3(c).

 

“Intellectual Property Assets” — as defined in Section 3.18.

 

“Interim Period Capital Expenditures” — the aggregate amount of Capital
Expenditures of the Cinemex Companies made with respect to the theatres
currently under construction in Morelia and Santa Fe, Mexico, respectively, from
the date of this Agreement through the close of business immediately preceding
the Closing Date.

 

“Knowledge” — an individual will be deemed to have “Knowledge” of a particular
fact or other matter (a) when used in Sections 3 and 4 for purposes of
Section 8, if such individual is actually aware or would reasonably be expected
to be aware of such fact or matter as a prudent businessperson (taking into
account such individual’s role), and (b) when used in Sections 3 and 4 for all
other purposes, if such individual is actually aware, after making such due
inquiry as a prudent businessperson (taking into account such individual’s role)
to those employees who directly report to that individual,

 

6

--------------------------------------------------------------------------------


 

of such fact or other matter.  A Person (other than an individual) will be
deemed to have “Knowledge” of a particular fact or other matter if (i) in the
case of Sellers or the Cinemex Companies, any of the individuals listed on
Schedule 1 has or is deemed to have Knowledge of such fact or other matter, or
(ii) in the case of Buyers, any of the individuals listed on Schedule 2 has or
is deemed to have Knowledge of such fact or other matter.

 

“LCE Mexican” — as defined in the preamble to this Agreement.

 

“Legal Requirement” — any federal, state, local, municipal, foreign,
international, multinational, or other administrative order, law, ordinance,
regulation, statute, or treaty.

 

“Loss” or “Losses” — as defined in Section 8.1(e).

 

“Material Adverse Change” — shall mean any events, changes, facts, developments
or effects which, individually or in the aggregate, would be reasonably expected
to have a material adverse effect on the business, operations, assets, financial
condition or results of operations of the Cinemex Companies, taken as a whole;
provided, however, that in determining whether there has been a Material Adverse
Change, any adverse effect principally attributable to any of the following
shall be disregarded:  (i) any adverse change, event, development or effect
arising from or relating to (A) general economic conditions (including those in
one or more of the geographic markets in which the Cinemex Companies conduct or
propose to conduct business), (B) economic conditions relating to the film
exhibition industry, (C) regional, national or international political or social
conditions, including the engagement by the United States or Mexico in
hostilities, whether or not pursuant to the declaration of a national emergency
or war, or the occurrence of any military or terrorist attack upon anywhere in
the world, and (D) financial, banking or securities markets (including any
disruption thereof and any decline in the price of any security or any market
index); except, in the case of clauses (A), (B), (C) and (D) above and clause
(iv) below, to the extent any such adverse effect or change disproportionately
affects the Cinemex Companies or the Cinemex Business as compared to other movie
exhibition companies in Mexico; (ii) the taking of any action specifically
required by this Agreement; (iii) any event, circumstance, change or effect that
is demonstrated to have resulted from the announcement of the acquisition of the
Target Company or the identity of Buyers or their affiliates; and (iv) any
change of any Legal Requirement, Mexican Legal Requirement or Mexican NIF of
general application that is applicable to the Cinemex Companies.

 

“Material Interest” — as defined in the “Related Person” definition.

 

“Mexican Consolidated Income Tax Return” — as defined in Section 11.2(b).

 

“Mexican Federal Competition Law” — as defined in Section 5.4(a).

 

7

--------------------------------------------------------------------------------


 

“Mexican Governmental Authorization” — any Governmental Authorization issued,
granted, given or otherwise made available by or under the authority of any
Mexican Governmental Body or pursuant to any Mexican Legal Requirement.

 

“Mexican Governmental Body” — any:

 


(A)           MEXICAN FEDERAL, STATE OR MUNICIPAL GOVERNMENT;


 


(B)           MEXICAN LEGISLATIVE, JUDICIAL OR GOVERNMENTAL AUTHORITY OF ANY
NATURE (INCLUDING ANY GOVERNMENTAL AGENCY, BRANCH, DEPARTMENT, OFFICIAL OR
ENTITY, CENTRALIZED OR DECENTRALIZED, COMMISSION, GOVERNMENT OWNED OR CONTROLLED
ENTITIES AND ANY COURT OR OTHER TRIBUNAL); OR


 


(C)           MULTI-NATIONAL ORGANIZATION OR BODY OF WHICH MEXICO IS A PARTY.


 


“MEXICAN INCOME TAX” — THE INCOME TAX IMPOSED UNDER MEXICAN LEGAL REQUIREMENTS.


 


“MEXICAN LEGAL REQUIREMENT” — ANY LAW, RULE, REGULATION, ADMINISTRATIVE ORDER,
DECREE, OR STATUTE ENACTED OR PROMULGATED BY ANY MEXICAN GOVERNMENTAL BODY.


 


“MEXICAN NIF” — MEXICAN FINANCIAL REPORTING STANDARDS (NORMAS DE INFORMACIÓN
FINANCIERA), AS ISSUED FROM TIME TO TIME BY THE MEXICAN FINANCIAL REPORTING
STANDARDS BOARD (CONSEJO MEXICANO PARA LA INVESTIGACIÓN Y DESARROLLO DE NORMAS
DE INFORMACIÓN FINANCIERA).


 

“Mexican Post-Closing Return” — as defined in Section 11.2(b).

 

“Mexican VAT” — the value added tax imposed under Mexican Legal Requirements.

 

“Mexico” — the United Mexican States.

 

“Net Funded Indebtedness” — Funded Indebtedness less Cash and Cash Equivalents.

 

“Notice of Objection” — as defined in Section 2.3(c).

 

“Order” — any award, decision, injunction, judgment, order, ruling, or verdict
entered, issued, made, or rendered by any court, administrative agency, or other
Governmental Body.

 

“Ordinary Course of Business” — an action taken by a Person will be deemed to
have been taken in the “Ordinary Course of Business” only if such action is
consistent with the past practices of such Person, is taken in the ordinary
course of the

 

8

--------------------------------------------------------------------------------


 

normal day-to-day operations of such Person and is consistent with the usage and
custom of the industry in which such Person operates.

 

“Organizational Documents” — (a) the articles or certificate of incorporation
and the bylaws or the combination of both or the estatutos sociales of a
corporation; (b) the partnership agreement and any statement of partnership of a
general partnership; (c) the limited partnership agreement and the certificate
of limited partnership of a limited partnership; (d) the articles or certificate
of formation and the operating agreement or limited liability company agreement
of a limited liability company; (e) any charter or similar document adopted or
filed in connection with the creation, formation, or organization of a Person;
and (f) any amendment to any of the foregoing.

 

“Outside Date” — as defined in Section 9.1(a).

 

“Pending Refund” — as defined in Section 11.2(a).

 

“Pepsi Deferred Revenue Amount” — US$1,900,000.

 

“Permitted Encumbrances” — as defined in Section 3.6.

 

“Person” — any individual, corporation (including any non-profit corporation),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, labor union, or other entity or
Governmental Body, of any nature.

 

“pesos” or “$” — Mexican pesos, legal tender of Mexico (except where otherwise
specifically indicated to be United States dollars, i.e., “US$”).

 

“Plans” — as defined in Section 3.10(a).

 

“Post-Closing Returns” — as defined in Section 11.2(b).

 

“Proceeding” — any action, arbitration, hearing, litigation, or suit (whether
civil, criminal, administrative, investigative, or informal) commenced, brought,
conducted, or heard by or before, or otherwise involving, any Governmental Body
or arbitrator.

 

“Purchase Price” — as defined in Section 2.2.

 

“Related Person” — with respect to a particular individual:

 

(a)           each other member of such individual’s Family;

 

(b)           any Person that is directly or indirectly controlled by such
individual or one or more members of such individual’s Family;

 

9

--------------------------------------------------------------------------------


 

(c)                                  any Person in which such individual or
members of such individual’s Family hold (individually or in the aggregate) a
Material Interest; and

 

(d)                                 any Person with respect to which such
individual or one or more members of such individual’s Family serves as a
director, officer, partner, or trustee (or in a similar capacity).

 

With respect to a specified Person other than an individual:

 

(a)                                  any Person that directly or indirectly
controls, is directly or indirectly controlled by, or is directly or indirectly
under common control with such specified Person;

 

(b)                                 any Person that holds a Material Interest in
such specified Person;

 

(c)                                  each Person that serves as a director,
officer, partner, or trustee of such specified Person (or in a similar
capacity);

 

(d)                                 any Person in which such specified Person
holds a Material Interest;

 

(e)                                  any Person with respect to which such
specified Person serves as a general partner or a trustee (or in a similar
capacity); and

 

(f)                                    any Related Person of any individual
described in clause (b) or (c).

 

For purposes of this definition, (a) the “Family” of an individual includes
(i) the individual, (ii) the individual’s spouse and former spouses, (iii) any
other natural person who is related to the individual or the individual’s spouse
within the fourth degree, and (iv) any other natural person who resides with
such individual, and (b) “Material Interest” means direct or indirect beneficial
ownership of voting securities or other voting interests representing at least
10% of the outstanding voting power of a Person or equity securities or other
equity interests representing at least 10% of the outstanding equity securities
or equity interests in a Person.

 

“Releasee” — as defined in Section 5.8.

 

“Required Working Capital” — Negative $180’000,000 pesos converted to United
States dollars at the Applicable Exchange Rate.

 

“Representative” — with respect to a particular Person, any director, officer,
employee, agent, consultant, advisor, or other representative of such Person,
including legal counsel, accountants, and financial advisors.

 

“Seller” or “Sellers” — as defined in the preamble of this Agreement.

 

“Seller Liquidated Damages” — as defined in Section 12.17(c).

 

10

--------------------------------------------------------------------------------


 

“Seller’s Percentage” — means a Seller’s percentage of ownership of the Target
Company and Symphony, as measured by the number of Shares held by such Seller in
relation to the total number of Shares.

 

“Sellers Structuring Transactions” — as defined in Section 5.3(b).

 

“Shares” — as defined in the Recitals of this Agreement.

 

“Specified Taxes” — IETU, Mexican Income Tax and Mexican VAT.

 

“Straddle Period” — as defined in Section 11.3(a).

 

“Straddle Period Tax” — as defined in Section 11.3(a).

 

“Straddle Period Tax Calculation” — as defined in Section 11.3(d).

 

“Subsidiary” — any of the Target Company’s subsidiaries set forth on Exhibit A
to this Agreement, and “Subsidiaries” means all of them collectively.

 

“Success Bonus Program” — means the Transaction Success Bonus Program, dated
October 24, 2008 made available by the Cinemex Companies to certain executives
of the Cinemex Companies.

 

“Symphony” — as defined in the recitals of this Agreement.

 

“Symphony Company Interest” — as defined in the recitals of this Agreement.

 

“Target Company” — as defined in the recitals of this Agreement.

 

“Tax Benefit” — as defined in Section 8.5(e).

 

“Tax Loss Cap” — as defined in Section 8.5(c)(ii).

 

“Tax Losses” — as defined in Section 8.1(f).

 

“Tax Returns” — any return, report, notice, form, declaration, claim for refund,
estimate, election, or information returns or statement or other document
relating to or required by law to be filed by an entity in connection with any
Tax, including any Schedule or attachment thereto, and including any amendment
thereof.  Any one of the foregoing Tax Returns shall be referred to sometimes as
a “Tax Return”.

 

“Taxable Period” — any taxable year or any other period that is treated as a
taxable year (or other period, or portion thereof, in the case of a Tax imposed
with respect to such other period; e.g., a quarter) with respect to which any
Tax may be imposed by any Governmental Body.

 

“Taxes” — all income, gross receipts, withholding, capital gain, excise, real
property, personal property, sales, value added, transfer, social security
taxes, payroll

 

11

--------------------------------------------------------------------------------


 

taxes, INFONAVIT, SAR, franchise or other tax imposed by any Governmental Body,
and shall include any related interest, fines, surcharges, penalties or other
charges.

 

“Taxing Authority” — any federal, national, provincial, state, local or foreign
government, or any subdivision, agency, commission or authority thereof
exercising tax regulatory, enforcement, collection or other authority.

 

“Threatened” — a claim, Proceeding, dispute, action or other matter will be
deemed to have been “Threatened” if any demand or statement has been made in
writing or any notice has been given in writing that would lead a prudent Person
to conclude that such a claim, Proceeding, dispute, action or other matter is
reasonably likely to be asserted, commenced, taken or otherwise pursued in the
future.

 

“Transaction Documents” — the documents set forth on Exhibit B to this
Agreement, collectively.

 

“United States” — the United States of America, including the commonwealths,
territories and possessions thereof.

 


2.             SALE AND TRANSFER OF SHARES; CLOSING

 


2.1.          SHARES


 

Subject to the terms and conditions of this Agreement, and in reliance on the
representations and warranties of the parties contained herein, at the Closing,
the Sellers, jointly and severally, will sell and transfer to Buyers, all of the
Sellers’ right, title, interest and ownership in and to the Shares free and
clear of any Encumbrance, and Buyers and/or their designee(s) will purchase from
Sellers all of Sellers’ rights, title, interest and ownership in and to the
Shares owned by each Seller; provided, however, that the foregoing transactions
shall be consummated substantially concurrently but in the following
chronological order:

 

(a)           First, the sale and transfer of the Symphony Company Interest held
by AMC Europe,

 

(b)           Second, the sale and transfer of the Symphony Company Interest
held by LCE Mexican,

 

(c)           Third, the sale and transfer of the Cinemex Common Shares held by
AMC Netherlands, and

 

(d)           Fourth, the sale and transfer of the Symphony Company Interest
held by AMC Netherlands.

 


2.2.          PURCHASE PRICE


 


THE AGGREGATE PURCHASE PRICE (THE “PURCHASE PRICE”) TO BE PAID BY BUYERS TO
SELLERS FOR THE SHARES WILL BE EQUAL TO THE CLOSING PROCEEDS AND THE NET
POST-CLOSING

 

12

--------------------------------------------------------------------------------


 


ADJUSTMENTS DETERMINED PURSUANT TO SECTIONS 2.3 AND 11.6.  THE “CLOSING
PROCEEDS” WILL BE EQUAL TO US$315,000,000,


 


(A)                                  DECREASED BY THE AMOUNT OF THE ESTIMATED
NET FUNDED INDEBTEDNESS,


 


(B)                                 DECREASED BY THE INBURSA ADDITIONAL AMOUNT
IF THE INBURSA PAYOFF LETTER HAS BEEN OBTAINED, AND IF NOT, SELLERS’ GOOD FAITH
ESTIMATE OF THE INBURSA ADDITIONAL AMOUNT,


 


(C)                                  DECREASED BY ANY REMAINING NONCOMPETE
PAYMENTS PAYABLE TO MIGUEL ÁNGEL DÁVILA GUZMÁN AFTER THE CLOSING DATE UNDER THE
TERMS OF THAT CERTAIN SEPARATION AGREEMENT BETWEEN MIGUEL ÁNGEL DÁVILA GUZMÁN
AND CADENA MEXICANA DE EXHIBICIÓN, S.A. DE C.V., DATED MARCH 7, 2008, AND
RATIFIED ON APRIL 30, 2008 (THE “DÁVILA SEPARATION AGREEMENT”),


 


(D)                                 DECREASED BY THE AGGREGATE AMOUNT OF
PAYMENTS MADE PURSUANT TO, UNDER OR IN CONNECTION WITH THE SUCCESS BONUS
PROGRAM,


 


(E)                                  DECREASED BY THE PEPSI DEFERRED REVENUE
AMOUNT,


 


(F)                                    INCREASED BY THE AMOUNT OF ESTIMATED
INTERIM PERIOD CAPITAL EXPENDITURES, AND


 


(G)                                 EITHER (I) INCREASED BY THE AMOUNT THAT THE
ESTIMATED WORKING CAPITAL EXCEEDS THE REQUIRED WORKING CAPITAL OR (II) DECREASED
BY THE AMOUNT THAT THE ESTIMATED WORKING CAPITAL IS LESS THAN THE REQUIRED
WORKING CAPITAL.


 


2.3.                              WORKING CAPITAL CALCULATION AND POST-CLOSING
ADJUSTMENTS


 


(A)                                  SCHEDULE 2.3 CONTAINS A LINE ITEM BREAKDOWN
OF CERTAIN COMBINED CURRENT ASSETS (THE “CURRENT ASSETS”) AND COMBINED CURRENT
LIABILITIES (“CURRENT LIABILITIES”) OF THE CINEMEX COMPANIES.  THE PARTIES AGREE
THAT THE LINE ITEMS ON SCHEDULE 2.3 (WHICH WILL NOT INCLUDE SPECIFIED TAXES)
WILL BE THE ONLY LINE ITEMS USED FOR PURPOSES OF DETERMINING CURRENT ASSETS AND
CURRENT LIABILITIES UNDER THIS AGREEMENT.  FOR PURPOSES OF THIS AGREEMENT,
“AGGREGATE WORKING CAPITAL” OF THE CINEMEX COMPANIES WILL BE DETERMINED BY
SUBTRACTING THE CURRENT LIABILITIES AS OF ANY DAY OF DETERMINATION FROM THE
CURRENT ASSETS AS OF SUCH DAY OF DETERMINATION OF ALL OF THE CINEMEX COMPANIES.


 


(B)                                 WITHIN SIXTY (60) DAYS AFTER THE CLOSING,
BUYERS WILL PREPARE A BALANCE SHEET OF THE CINEMEX COMPANIES, ON A CONSOLIDATED
BASIS AS OF THE CLOSE OF BUSINESS IMMEDIATELY PRECEDING THE CLOSING

 

13

--------------------------------------------------------------------------------


 


DATE, WHICH BALANCE SHEET WILL BE PREPARED IN ACCORDANCE WITH MEXICAN NIF
APPLIED ON A CONSISTENT BASIS WITH THE BALANCE SHEET (THE “CLOSING DATE BALANCE
SHEET”), AND WILL DELIVER TO SELLERS SUCH CLOSING DATE BALANCE SHEET, TOGETHER
WITH A CALCULATION OF (I) THE AGGREGATE WORKING CAPITAL AS OF THE CLOSE OF
BUSINESS IMMEDIATELY PRECEDING THE CLOSING DATE (THE “CLOSING DATE WORKING
CAPITAL”) CALCULATED IN ACCORDANCE WITH SECTION 2.3(A), (II) THE NET FUNDED
INDEBTEDNESS AS OF THE CLOSE OF BUSINESS IMMEDIATELY PRECEDING THE CLOSING DATE
(THE “CLOSING DATE NET FUNDED INDEBTEDNESS”), (III) ANY VARIANCE BETWEEN THE
AMOUNT USED FOR CALCULATION OF THE INBURSA ADDITIONAL AMOUNT IN CLOSING PROCEEDS
PURSUANT TO SECTION 2.2 AND THE INBURSA ADDITIONAL AMOUNT ACTUALLY PAID BY OR ON
BEHALF THE CINEMEX COMPANIES (THE “INBURSA ADJUSTMENT”), AND (IV) THE INTERIM
PERIOD CAPITAL EXPENDITURES (THE “CLOSING DATE INTERIM PERIOD CAPITAL
EXPENDITURES” AND, TOGETHER WITH THE CLOSING DATE NET FUNDED INDEBTEDNESS, THE
CLOSING DATE WORKING CAPITAL AND  THE INBURSA ADJUSTMENT, THE “CLOSING DATE
BALANCE SHEET CALCULATIONS”).  EACH OF THE CLOSING DATE BALANCE SHEET
CALCULATIONS WILL BE EXPRESSED IN PESOS AND CONVERTED TO UNITED STATES DOLLARS
AT THE APPLICABLE EXCHANGE RATE.  SELLERS SHALL BE ENTITLED TO REVIEW THE
CLOSING DATE BALANCE SHEET AND THE CLOSING DATE BALANCE SHEET CALCULATIONS.


 


(C)           UNLESS SELLERS NOTIFY BUYERS OF THEIR OBJECTION TO THE CLOSING
DATE BALANCE SHEET OR THE CLOSING DATE BALANCE SHEET CALCULATIONS WITHIN 30 DAYS
AFTER DELIVERY THEREOF TO SELLERS, SPECIFYING ANY DISPUTED ITEMS IN REASONABLE
DETAIL (A “NOTICE OF OBJECTION”), SUCH CLOSING DATE BALANCE SHEET AND CLOSING
DATE BALANCE SHEET CALCULATIONS SHALL BE FINAL AND BINDING ON THE PARTIES.  IF
SELLERS DELIVER A NOTICE OF OBJECTION, THE PARTIES SHALL MEET AND ATTEMPT TO
RESOLVE ALL OF THE DISPUTED ITEMS CONTAINED IN THE NOTICE OF OBJECTION.  IF THE
PARTIES ARE UNABLE TO RESOLVE ALL DISPUTED ITEMS WITHIN 30 DAYS OF THE DELIVERY
OF THE NOTICE OF OBJECTION, THE PARTIES SHALL PROMPTLY RETAIN ERNST & YOUNG LLP,
OR IF ERNST & YOUNG LLP IS UNABLE OR UNWILLING TO PERFORM THE TASKS CONTEMPLATED
HEREBY, ANY OTHER FIRM OF INDEPENDENT PUBLIC ACCOUNTANTS MUTUALLY SATISFACTORY
TO THE PARTIES, OR IF NO SUCH MUTUALLY ACCEPTABLE FIRM OF INDEPENDENT PUBLIC
ACCOUNTANTS IS DESIGNATED BY THE PARTIES OR ACCEPTS ITS APPOINTMENT WITHIN 60
DAYS OF ITS APPOINTMENT, THE FIRM OF INDEPENDENT PUBLIC ACCOUNTANTS DESIGNATED
BY THE SECRETARY GENERAL OF THE INTERNATIONAL CHAMBER OF COMMERCE (THE
“INDEPENDENT ACCOUNTANT”) SOLELY TO DETERMINE WHETHER THE DISPUTED ITEMS
REGARDING THE CLOSING DATE BALANCE SHEET OR THE CLOSING DATE BALANCE SHEET
CALCULATIONS HAVE BEEN DETERMINED, IN EACH CASE, IN ACCORDANCE WITH THIS
SECTION 2.3 AND,

 

14

--------------------------------------------------------------------------------


 


IF THE INDEPENDENT ACCOUNTANT DETERMINES THAT ANY OF THE DISPUTED ITEMS HAVE NOT
BEEN SO DETERMINED, WHAT, IF ANY, ADJUSTMENTS SHOULD BE MADE SO THAT THEY ARE
DETERMINED IN ACCORDANCE WITH THIS SECTION 2.3.  THE INDEPENDENT ACCOUNTANT
SHALL BE INSTRUCTED TO MAKE SUCH DETERMINATIONS REGARDING THE REMAINING DISPUTED
ITEMS AND TO ISSUE ITS WRITTEN REPORT TO THE PARTIES WITHIN 60 DAYS OF ITS
RETENTION.  BUYERS AND SELLERS (IN EACH CASE, CONSIDERED JOINTLY), SHALL EACH
BEAR FIFTY PERCENT (50%) OF THE FEES AND EXPENSES OF THE INDEPENDENT
ACCOUNTANT.  BUYERS AND SELLERS SHALL AGREE TO JOINTLY INDEMNIFY AND HOLD THE
INDEPENDENT ACCOUNTANT HARMLESS TO THE EXTENT THE FOREGOING IS REQUIRED BY THE
INDEPENDENT ACCOUNTANT AS A CONDITION TO THE ACCEPTANCE OF ITS APPOINTMENT.  THE
REPORT OF THE INDEPENDENT ACCOUNTANT SHALL BE FINAL AND BINDING ON THE PARTIES.


 


(D)           WITHIN FIFTEEN BUSINESS DAYS AFTER THE FINAL DETERMINATION OF THE
CLOSING DATE BALANCE SHEET CALCULATIONS:


 

(I)          REGARDING AGGREGATE WORKING CAPITAL:

 

(A)          IF (1) THE CLOSING DATE WORKING CAPITAL IS GREATER THAN (2) THE
ESTIMATED WORKING CAPITAL, THEN BUYERS WILL PAY ON A DOLLAR FOR DOLLAR BASIS TO
SELLERS SUCH EXCESS, ACCORDING TO EACH SELLER’S PERCENTAGE; AND

 

(B)           IF (1) THE CLOSING DATE WORKING CAPITAL IS LESS THAN (2) THE
ESTIMATED WORKING CAPITAL, THEN SELLERS WILL PAY ON A DOLLAR FOR DOLLAR BASIS TO
BUYERS SUCH DEFICIT.

 

(II)         REGARDING INTERIM PERIOD CAPITAL EXPENDITURES:

 

(A)          IF (1) THE CLOSING DATE INTERIM PERIOD CAPITAL EXPENDITURES ARE
GREATER THAN (2) THE ESTIMATED INTERIM PERIOD CAPITAL EXPENDITURES, THEN BUYERS
WILL PAY ON A DOLLAR FOR DOLLAR BASIS TO SELLERS SUCH EXCESS, ACCORDING TO EACH
SELLER’S PERCENTAGE; AND

 

(B)           IF (1) THE CLOSING DATE INTERIM PERIOD CAPITAL EXPENDITURES ARE
LESS THAN (2) THE ESTIMATED INTERIM PERIOD CAPITAL EXPENDITURES, THEN SELLERS
WILL PAY ON A DOLLAR FOR DOLLAR BASIS TO BUYERS SUCH DEFICIT.

 

(III)        REGARDING CLOSING DATE NET FUNDED INDEBTEDNESS:

 

(A)          IF (1) THE CLOSING DATE NET FUNDED INDEBTEDNESS IS GREATER THAN
(2) THE ESTIMATED NET FUNDED

 

15

--------------------------------------------------------------------------------


 

INDEBTEDNESS, THEN SELLERS WILL PAY ON A DOLLAR FOR DOLLAR BASIS TO BUYERS SUCH
EXCESS, ACCORDING TO EACH SELLER’S PERCENTAGE; AND

 

(B)           IF (1) THE CLOSING DATE NET FUNDED INDEBTEDNESS IS LESS THAN
(2) THE ESTIMATED NET FUNDED INDEBTEDNESS, THEN BUYERS WILL PAY ON A DOLLAR FOR
DOLLAR BASIS TO SELLERS SUCH DEFICIT.

 

(IV)        REGARDING THE INBURSA ADJUSTMENT:

 

(A)          IF THE INBURSA ADJUSTMENT INDICATES THAT THE INBURSA ADDITIONAL
AMOUNT WAS MORE THAN THE AMOUNT INCLUDED IN THE CALCULATION OF CLOSING PROCEEDS,
THEN SELLERS, JOINTLY AND SEVERALLY, WILL PAY ON A DOLLAR FOR DOLLAR BASIS TO
BUYERS SUCH DIFFERENCE, ACCORDING TO EACH SELLER’S PERCENTAGE; AND

 

(B)           IF THE INBURSA ADJUSTMENT INDICATES THAT THE INBURSA ADDITIONAL
AMOUNT WAS LESS THAN THE AMOUNT INCLUDED IN THE CALCULATION OF CLOSING PROCEEDS,
THEN BUYERS WILL PAY ON A DOLLAR FOR DOLLAR BASIS TO SELLERS SUCH DIFFERENCE.

 


2.4.          CLOSING


 

The closing (the “Closing”) of the purchase and sale of the Shares provided for
in this Agreement will take place at the offices of Ritch Mueller, S.C.
commencing at 10:00 a.m. (Mexico City time) on the last day of the month in
which all the conditions precedent set forth in Sections 6 and 7 (other than
those conditions which by their nature can only be satisfied at the Closing, but
subject to the satisfaction thereof) have been satisfied or waived to the extent
permitted by Applicable Law (or if such date is not a Business Day, the
following Business Day) provided that if such last day occurs earlier than ten
Business Days following the day on which the Antitrust Approval is obtained,
then the Closing will take place on the last day of the month immediately
following the month in which all the conditions precedent set forth in Sections
6 and 7 (other than those conditions which by their nature can only be satisfied
at the Closing, but subject to the satisfaction thereof) have been satisfied or
waived to the extent permitted by Applicable Law, or at such other time and
place as the parties may agree.

 


2.5.          CLOSING OBLIGATIONS


 


(A)           AS PROMPTLY AS REASONABLY PRACTICABLE AFTER RECEIVING ANTITRUST
APPROVAL, BUYERS SHALL DELIVER TO SELLERS A NOTICE THAT ANTITRUST APPROVAL HAS
BEEN OBTAINED SPECIFYING THE EXPECTED CLOSING DATE DETERMINED IN ACCORDANCE WITH
SECTION 2.4.

 

16

--------------------------------------------------------------------------------

 


(B)           BUYERS SHALL USE BEST EFFORTS TO DELIVER TO SELLERS AT LEAST SIX
BUSINESS DAYS BEFORE THE CLOSING AN AMENDMENT OR WAIVER EXECUTED BY ALL
REQUISITE PARTIES TO THE INBURSA LOAN AGREEMENTS TO THE EFFECT, AMONG OTHER
THINGS, (X) THAT THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT SHALL NOT CONSTITUTE AN “EVENT OF DEFAULT” (CASO DE INCUMPLIMIENTO)
UNDER SECTION 6.01(N) OF EACH INBURSA LOAN AGREEMENT OR (Y) THAT THE REQUISITE
PARTIES TO THE INBURSA LOAN AGREEMENT (OTHER THAN THE CINEMEX COMPANIES AND
THEIR AFFILIATES) (THE “INBURSA LENDER PARTIES”) WAIVE THE EXERCISE OF ANY AND
ALL REMEDIES IN CONNECTION WITH THE OCCURRENCE OF AN “EVENT OF DEFAULT” (CASO DE
INCUMPLIMIENTO) UNDER SECTION 6.01(N) OF EACH INBURSA LOAN AGREEMENT IN
CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT ON TERMS REASONABLY SATISFACTORY IN SUBSTANCE AND FORM TO BUYERS AND
SELLERS (THE “INBURSA AMENDMENT OR WAIVER”); PROVIDED, HOWEVER, THAT THE BUYERS
SHALL BE DEEMED TO HAVE SATISFIED THE FOREGOING REQUIREMENTS IF THE INBURSA
LENDER PARTIES ARE UNWILLING OR UNABLE TO EXECUTE OR DELIVER THE INBURSA
AGREEMENT OR WAIVER; AND PROVIDED, FURTHER, THAT NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THE AGREEMENT, BUYERS SHALL NOT BE REQUIRED TO CONSENT OR AGREE TO
ANY INVESTMENT, MODIFICATION OR SUPPLEMENT TO THE INBURSA LOAN AGREEMENTS OTHER
THAN SOLELY TO GIVE EFFECT TO THE INBURSA LOAN AGREEMENTS, OR TO THE MAKING OF
ANY PAYMENT BY BUYERS, THEIR RESPECTIVE AFFILIATES OR THE CINEMEX COMPANIES IN
CONNECTION THEREWITH.  IF BUYERS DETERMINE THAT BUYERS WILL NOT DELIVER THE
INBURSA AMENDMENT OR WAIVER TO SELLERS AT LEAST SIX BUSINESS DAYS BEFORE
CLOSING, BUYERS SHALL DELIVER TO SELLERS AS PROMPTLY AS REASONABLY PRACTICABLE A
NOTICE TO THE EFFECT THAT BUYERS WILL NOT SO DELIVER THE INBURSA AMENDMENT OR
WAIVER.


 


(C)           TWO BUSINESS DAYS BEFORE THE CLOSING:


 

(I)          SELLERS WILL DELIVER TO BUYERS OR TO BUYERS’ DESIGNEE(S) A SCHEDULE
REFLECTING THE ESTIMATED WORKING CAPITAL, ESTIMATED NET FUNDED INDEBTEDNESS, THE
ESTIMATED INTERIM PERIOD CAPITAL EXPENDITURES AND THE OTHER COMPONENTS OF THE
CLOSING PROCEEDS CALCULATION UNDER SECTION 2.2;

 

(II)         SELLERS WILL DELIVER TO BUYERS WIRING INSTRUCTIONS FOR PAYMENT OF
THE CLOSING PROCEEDS; AND

 

(III)        IF BUYERS DELIVER NOTICE PURSUANT TO SECTION 2.5(B) TO THE EFFECT
THAT THE INBURSA AMENDMENT AND WAIVER WILL NOT BE DELIVERED AT LEAST SIX
BUSINESS DAYS PRIOR TO THE CLOSING, SELLERS WILL USE BEST EFFORTS TO OBTAIN FROM
THE ADMINISTRATIVE AGENT UNDER THE INBURSA LOAN AGREEMENTS

 

17

--------------------------------------------------------------------------------


 

AND DELIVER TO SELLERS AT LEAST TWO BUSINESS DAYS PRIOR TO THE CLOSING ONE OR
MORE PAYOFF LETTERS IN CUSTOMARY FORM AND OTHERWISE IN SUBSTANCE AND FORM
REASONABLY SATISFACTORY TO BUYERS AND SELLERS (THE “INBURSA PAYOFF LETTER”) FROM
EACH AGENT AND LENDER UNDER THE INBURSA LOAN AGREEMENTS SPECIFYING SEPARATELY
(I) THE AMOUNT OF PRINCIPAL UNDER EACH INBURSA LOAN AGREEMENT, (II) INTEREST
ACCRUED AND TO ACCRUE FROM THE FIRST DAY OF THE INTEREST PERIOD (PERÍODO DE
INTERESES) (AS DEFINED IN EACH INBURSA LOAN AGREEMENT) IN EFFECT ON THE DATE ON
WHICH THE CLOSING DATE OCCURS (THROUGH THE CLOSING DATE) (THE SUM OF THE AMOUNTS
REFERRED TO IN CLAUSES (I) AND (II), THE “INBURSA REPAYMENT AMOUNT”), (III) ALL
OTHER AMOUNTS PAYABLE UNDER THE INBURSA LOAN AGREEMENTS (THE “INBURSA ADDITIONAL
AMOUNT”) NECESSARY TO DISCHARGE AND TERMINATE THE CINEMEX COMPANIES FROM ALL
THEIR OBLIGATIONS UNDER THE INBURSA LOAN AGREEMENT ON THE CLOSING DATE, STATING
THAT ANY NOTICE REQUIRED UNDER THE INBURSA LOAN AGREEMENT TO MAKE SUCH
PREPAYMENT IS WAIVED AND STATING THAT UPON THE PAYMENT OF THE AMOUNTS REFERRED
TO IN CLAUSES (I), (II) AND (III) ABOVE, EACH INBURSA LOAN AGREEMENTS SHALL
TERMINATE AND ALL OBLIGATIONS THEREUNDER SHALL BE DISCHARGED, AND (IV) ALL LIENS
AND ENCUMBRANCES SECURING THE OBLIGATIONS UNDER THE INBURSA LOAN AGREEMENTS ARE
RELEASED, TERMINATED AND DEREGISTERED; PROVIDED, HOWEVER, THAT THE INBURSA
PAYOFF LETTER SHALL NOT IMPOSE ON THE CINEMEX COMPANIES, THE BUYERS OR ANY OF
THEIR RESPECTIVE AFFILIATES ANY OBLIGATION OR CONDITION THAT IS NOT EXPRESSLY
CONTEMPLATED BY THE INBURSA LOAN AGREEMENTS AS IN EFFECT ON THE DAY HEREOF.  IF
SELLERS DETERMINES THAT SELLERS WILL NOT DELIVER THE INBURSA PAYOFF LETTER AT
LEAST TWO BUSINESS DAYS PRIOR TO THE CLOSING, SELLERS SHALL DELIVER TO BUYERS A
NOTICE AS PROMPTLY AS REASONABLY PRACTICABLE TO THE EFFECT THAT SELLERS WILL NOT
SO DELIVER THE INBURSA PAYOFF LETTER.

 


(D)           AT THE CLOSING:


 

(I)          SELLERS WILL DELIVER TO BUYERS OR BUYERS’ DESIGNEE(S):

 

(A)          (I) CERTIFICATES REPRESENTING THE CINEMEX COMMON SHARES, EACH DULY
ENDORSED (ENDOSO EN PROPIEDAD) AND DELIVERED TO AND IN THE NAME OF THE
APPLICABLE BUYER (AS SET FORTH ON SCHEDULE 2.1), AS WELL AS COPIES, CERTIFIED BY
THE SECRETARY OF THE BOARD OF DIRECTORS OR SOLE ADMINISTRATOR OF THE CINEMEX
COMPANIES, AS APPLICABLE, OF THE APPROPRIATE ENTRIES MADE IN THE CAPITAL STOCK
REGISTRY BOOKS OF THE

 

18

--------------------------------------------------------------------------------


 

CINEMEX COMPANIES, WHERE APPLICABLE, REFLECTING THE TRANSFER OF THE CINEMEX
COMMON SHARES FOR THE BENEFIT OF THE BUYERS AND THEIR DESIGNEE(S); PROVIDED,
HOWEVER, THAT ONE OR MORE CERTIFICATES REPRESENTING A SINGLE SHARE OF THE SHARES
WILL, IF NECESSARY, BE DELIVERED TO AND IN THE NAME OF A DESIGNEE OF BUYERS
PREVIOUSLY IDENTIFIED IN WRITING TO SELLERS BY BUYERS IN ORDER TO COMPLY WITH
THE REQUIREMENT UNDER MEXICAN LAW THAT EACH SOCIEDAD ANÓNIMA MUST HAVE AT LEAST
TWO (2) SHAREHOLDERS; AND (II) COPY, CERTIFIED BY THE SECRETARY OF THE BOARD OF
MANAGERS OR THE SOLE MANAGER OF SYMPHONY, AS APPLICABLE, OF THE APPROPRIATE
ENTRIES MADE IN THE PARTNERS REGISTRY BOOK OF SYMPHONY, EVIDENCING THE TRANSFER
OF THE SYMPHONY COMPANY INTEREST FOR THE BENEFIT OF THE BUYERS AND THEIR
DESIGNEE(S);

 

(B)           A CERTIFICATE EXECUTED BY SELLERS SETTING FORTH THAT THE
CONDITIONS SET FORTH IN SECTIONS 6.1 AND 6.2 HAVE BEEN SATISFIED;

 

(C)           NOTARIZED COPIES OF THE SHAREHOLDERS’ MEETING RESOLUTIONS OF EACH
OF THE CINEMEX COMPANIES, CONDITIONAL UPON CONSUMMATION OF THE CLOSING, PURSUANT
TO WHICH THE RESPECTIVE SHAREHOLDERS HAVE APPROVED THE RESIGNATION AND
APPOINTMENT OF MEMBERS OF THE BOARD OF DIRECTORS OF THE CINEMEX COMPANIES, AS
WELL AS THE RESIGNATION OF SUCH OTHER OFFICERS AND MANAGING DIRECTORS AS
DESIGNATED IN WRITING BY BUYERS, COUPLED WITH AGREED UPON RELEASES AND WAIVERS
EXECUTED BY THE APPLICABLE INDIVIDUALS AND CINEMEX COMPANY(IES), AND THE
REVOCATION AND GRANTING OF POWERS OF ATTORNEY TO AND FROM THE INDIVIDUALS AS
DESIGNATED IN WRITING BY BUYERS, AND THE APPROVAL FOR THE SALE OF THE CINEMEX
COMMON SHARES;

 

(D)          NOTARIZED COPIES OF THE UNANIMOUS PARTNERS’ RESOLUTIONS OF
SYMPHONY, CONDITIONAL UPON CONSUMMATION OF THE CLOSING, PURSUANT TO WHICH THE
RESPECTIVE PARTNERS HAVE APPROVED THE RESIGNATION AND APPOINTMENT OF MEMBERS OF
THE BOARD OF MANAGERS OF SYMPHONY, AS WELL AS THE RESIGNATION OF SUCH OTHER
OFFICERS AND MANAGING DIRECTORS AS DESIGNATED IN WRITING BY BUYERS, COUPLED WITH
AGREED UPON RELEASES AND WAIVERS EXECUTED BY THE APPLICABLE INDIVIDUALS AND
SYMPHONY, AND THE

 

19

--------------------------------------------------------------------------------


 

REVOCATION AND GRANTING OF POWERS OF ATTORNEY TO AND FROM THE INDIVIDUALS AS
DESIGNATED IN WRITING BY BUYERS, AND THE APPROVAL FOR THE SALE OF THE SYMPHONY
COMPANY INTEREST;

 

(E)           RESIGNATIONS, EFFECTIVE AS OF THE CLOSING DATE, OF THE MEMBERS OF
THE BOARD OF DIRECTORS (OR BOARD OF MANAGERS, AS APPLICABLE) OF (I) SYMPHONY,
THE TARGET COMPANY AND CADENA MEXICANA DE EXHIBICION, S.A. DE C.V., AND
(II) SUCH OTHER DIRECTORS AND OFFICERS OF EACH OF THE CINEMEX COMPANIES AS
DIRECTED BY BUYERS, RESPECTIVELY, CONTAINING RELEASES SUBSTANTIALLY IN THE FORM
OF EXHIBIT C; AND

 

(F)           IF BUYERS HAVE NOT DELIVERED TO SELLERS THE INBURSA AMENDMENT OR
WAIVER PRIOR TO THE CLOSING AND SELLERS HAVE NOT DELIVERED TO BUYERS THE INBURSA
PAYOFF LETTER, THEN, SUBJECT TO SELLERS HAVING COMPLIED WITH THE NOTICE
REQUIREMENT SET FORTH IN THE LAST SENTENCE OF SECTION 2.5(C)(III) AND THE
IMPLEMENTATION OF THE CINEMEX CAPITALIZATION, SELLERS SHALL CAUSE THE CINEMEX
COMPANIES TO MAKE ARRANGEMENTS REASONABLY SATISFACTORY TO THE BUYERS REGARDING
THE PREPAYMENT UNDER THE INBURSA LOAN AGREEMENTS OF ALL AMOUNTS PAYABLE
THEREUNDER AND THE TERMINATION AND DISCHARGE IN FULL OF THE OBLIGATION OF THE
CINEMEX COMPANIES UNDER THE INBURSA LOAN AGREEMENTS.

 

THE TRANSACTIONS CONTEMPLATED BY CLAUSES (A), (B), (C), (D) AND (E) ABOVE SHALL
OCCUR SUBSTANTIALLY CONCURRENTLY BUT IN THE CHRONOLOGICAL ORDER CONTEMPLATED BY
SECTION 2.1;

 

(II)         BUYERS WILL:

 

(A)          DELIVER TO SELLERS THE CLOSING PROCEEDS IN UNITED STATES DOLLARS,
IN ACCORDANCE WITH THE WIRING INSTRUCTIONS DELIVERED BY SELLERS UNDER
SECTION 2.5(C)(II);

 

(B)           DELIVER TO SELLERS A CERTIFICATE EXECUTED BY BUYERS SETTING FORTH
THAT THE CONDITIONS SET FORTH IN SECTIONS 7.1 AND 7.2 HAVE BEEN SATISFIED; AND

 

(C)           UNLESS BUYERS HAVE DELIVERED TO SELLERS THE INBURSA AMENDMENT OR
WAIVER, (1) IF SELLERS HAVE DELIVERED

 

20

--------------------------------------------------------------------------------


 

THE INBURSA PAYOFF LETTER AT LEAST TWO BUSINESS DAYS PRIOR TO CLOSING, BUYER
WILL CAUSE THE INBURSA REPAYMENT AMOUNT AND THE INBURSA ADDITIONAL AMOUNT TO BE
PAID TO THE ADMINISTRATIVE AGENTS UNDER THE INBURSA LOAN AGREEMENTS ON BEHALF OF
THE CINEMEX COMPANIES IN ACCORDANCE WITH INBURSA PAYOFF LETTER, OR (2) IF
SELLERS HAVE NOT DELIVERED THE INBURSA PAYOFF LETTER AT LEAST TWO BUSINESS DAYS
PRIOR TO CLOSING AND HAVE SATISFIED THE NOTICE REQUIREMENT CONTEMPLATED BY THE
LAST SENTENCE OF SECTION 2.5(C)(III), BUYERS SHALL PROVIDE EVIDENCE REASONABLY
SATISFACTORY TO SELLERS THAT BUYERS PROVIDED OR HAVE AVAILABLE FUNDS, OR MADE
ARRANGEMENTS REASONABLY SATISFACTORY TO SELLERS WITH RESPECT TO FUNDS (THE
“CINEMEX CAPITALIZATION”), THAT, WHEN ADDED TO THE CINEMEX COMPANIES’ CASH AND
CASH EQUIVALENTS AFTER GIVING EFFECT TO THE CLOSING, IS SUFFICIENT TO PAY THE
INBURSA REPAYMENT AMOUNT AND THE INBURSA ADDITIONAL AMOUNT AND WITHIN THREE
BUSINESS DAYS FOLLOWING THE CLOSING DATE, THE BUYERS SHALL CAUSE SUCH FUNDS TO
BE APPLIED TO THE PREPAYMENT OF THE INBURSA PREPAYMENT AMOUNT.

 

(III)        NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, THE
PROVISIONS CONTEMPLATED BY SECTIONS 2.2(B), 2.3(B)(III), 2.3(D)(IV),
2.5(C)(III), 2.5(D)(I)(F) AND 2.5(D)(II)(C) SHALL CEASE TO APPLY AND BUYERS
SHALL NOT BE DEEMED TO HAVE BREACHED ANY SUCH PROVISIONS IF AT ANY TIME PRIOR TO
OR AT THE CLOSING THE BUYERS DELIVER TO SELLERS A COPY OF THE INBURSA AMENDMENT
OF WAIVER.

 


3.             REPRESENTATIONS AND WARRANTIES OF SELLERS


 

Each Seller hereby, severally and jointly with each other Seller, represents and
warrants to Buyers as follows:

 


3.1.          ORGANIZATION


 


PART 3.1 OF THE DISCLOSURE STATEMENT CONTAINS A COMPLETE AND ACCURATE LIST FOR
EACH CINEMEX COMPANY OF ITS NAME AND ITS PLACE OF INCORPORATION (IF DIFFERENT
FROM MEXICO).  EXCEPT AS SET FORTH IN PART 3.1 OF THE DISCLOSURE STATEMENT, EACH
CINEMEX COMPANY IS A CORPORATION DULY ORGANIZED AND VALIDLY EXISTING UNDER THE
LAWS OF MEXICO, WITH FULL CORPORATE POWER AND AUTHORITY TO CONDUCT ITS BUSINESS
AS IT IS NOW BEING CONDUCTED, TO OWN OR USE THE PROPERTIES AND ASSETS THAT IT
PURPORTS TO OWN OR USE, AND TO PERFORM ALL ITS OBLIGATIONS UNDER APPLICABLE
CONTRACTS.

 

21

--------------------------------------------------------------------------------


 


3.2.          AUTHORITY; NO CONFLICT


 


(A)           THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE
TRANSACTION DOCUMENTS TO WHICH SUCH SELLER IS A PARTY AND THE CONSUMMATION OR
PERFORMANCE BY SUCH SELLER OF THE CONTEMPLATED TRANSACTIONS HAS BEEN DULY
AUTHORIZED BY ALL NECESSARY ACTION ON THE PART OF SUCH SELLER.  THIS AGREEMENT
AND THE TRANSACTION DOCUMENTS TO WHICH SUCH SELLER IS A PARTY EACH CONSTITUTES
THE LEGAL, VALID AND BINDING OBLIGATION OF SUCH SELLER, ENFORCEABLE AGAINST SUCH
SELLER IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEMENT MAY BE SUBJECT
TO (I) BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM, FRAUDULENT TRANSFER
OR OTHER SIMILAR LAWS RELATING TO CREDITORS’ RIGHTS GENERALLY, AND (II) GENERAL
PRINCIPLES OF EQUITY (WHETHER APPLIED IN A PROCEEDING AT LAW OR IN EQUITY). 
SUCH SELLER HAS THE POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT
AND THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY AND TO PERFORM ITS
OBLIGATIONS HEREUNDER AND THEREUNDER.


 


(B)           EXCEPT AS SET FORTH IN PART 3.2 OF THE DISCLOSURE STATEMENT,
NEITHER THE EXECUTION AND DELIVERY BY SUCH SELLER OF THIS AGREEMENT AND THE
TRANSACTION DOCUMENTS TO WHICH EACH SELLER IS A PARTY NOR EACH SELLER’S
CONSUMMATION OR PERFORMANCE OF ANY OF THE CONTEMPLATED TRANSACTIONS WILL,
DIRECTLY OR INDIRECTLY:


 

(I)          CONTRAVENE, CONFLICT WITH, OR RESULT IN A VIOLATION OF (A) ANY
PROVISION OF THE ORGANIZATIONAL DOCUMENTS OF THE CINEMEX COMPANIES, SYMPHONY AND
THE SELLERS, OR (B) ANY RESOLUTION ADOPTED BY THE BOARD OF DIRECTORS (OR BOARD
OF MANAGERS, AS APPLICABLE) OR THE STOCKHOLDERS (OR PARTNERS, AS APPLICABLE) OF
ANY CINEMEX COMPANY, SYMPHONY AND THE SELLERS;

 

(II)         CONTRAVENE, CONFLICT WITH, OR RESULT IN A VIOLATION OF ANY MATERIAL
MEXICAN LEGAL REQUIREMENT OR ANY MATERIAL ORDER TO WHICH ANY CINEMEX COMPANY,
SYMPHONY OR SELLERS, OR ANY OF THE ASSETS OWNED OR USED BY ANY CINEMEX COMPANY
OR SYMPHONY MAY BE SUBJECT;

 

(III)        CONTRAVENE, CONFLICT WITH, OR RESULT IN A VIOLATION OF ANY MATERIAL
MEXICAN GOVERNMENTAL AUTHORIZATION THAT IS HELD BY ANY CINEMEX COMPANY; OR

 

(IV)        CONTRAVENE, CONFLICT WITH, OR RESULT IN A BREACH OF ANY PROVISION
OF, OR GIVE ANY PERSON THE RIGHT TO (A) TERMINATE OR RECEIVE ANY PAYMENT OR
OTHER COMPENSATION UNDER ANY APPLICABLE CONTRACT LISTED IN PART 3.14(A) OF THE
DISCLOSURE STATEMENT OR (B) SEEK SPECIFIC PERFORMANCE REGARDING ANY

 

22

--------------------------------------------------------------------------------


 

CONTRACT TO WHICH SUCH SELLER IS A PARTY OR ANY OF THE ASSETS OR PROPERTY OWNED
OR USED BY IT IS BOUND THAT WOULD RESTRICT THE ABILITY OF THE SELLERS TO
CONSUMMATE THE CONTEMPLATED TRANSACTIONS.

 

Except for authorization or non-objection from the Mexican Federal Competition
Commission and as set forth in Part 3.2 of the Disclosure Statement, no Seller
nor any Cinemex Company is or will be required to give any notice to or obtain
any Consent from any Person in connection with the execution and delivery of
this Agreement and the Transaction Documents to which any of the Sellers is a
party or the consummation or performance of any of the Contemplated
Transactions.

 


3.3.          CAPITALIZATION


 


(A)           THE ISSUED AND OUTSTANDING EQUITY SECURITIES OR INSTRUMENTS OF
EACH OF THE CINEMEX COMPANIES IS SET FORTH IN PART 3.3 OF THE DISCLOSURE
STATEMENT.  SELLERS ARE AND WILL BE ON THE CLOSING DATE THE RECORD AND
BENEFICIAL OWNERS AND HOLDERS OF THE SHARES AS SET FORTH IN PART 3.3 OF THE
DISCLOSURE STATEMENT.  EXCEPT AS SET FORTH IN PART 3.3 OF THE DISCLOSURE
STATEMENT SOLELY WITH RESPECT TO THE DATE OF THIS AGREEMENT, NO ENCUMBRANCE
AFFECTS ANY EQUITY SECURITIES OF ANY CINEMEX COMPANY.  ALL OF THE OUTSTANDING
EQUITY SECURITIES OF EACH CINEMEX COMPANY HAVE BEEN DULY AUTHORIZED AND VALIDLY
ISSUED AND ARE FULLY PAID AND NONASSESSABLE.  THERE ARE NO CONTRACTS RELATING TO
THE ISSUANCE, SALE, OR TRANSFER OF ANY EQUITY SECURITIES OR OTHER SECURITIES OF
ANY CINEMEX COMPANY, EXCEPT FOR PREEMPTIVE RIGHTS THAT ARE MANDATORY UNDER
MEXICAN LAW.  EXCEPT FOR BUYERS’ RIGHTS PURSUANT TO THIS AGREEMENT, THERE ARE NO
ISSUED AND OUTSTANDING (A) SECURITIES OF ANY CINEMEX COMPANY OTHER THAN AS SET
FORTH IN PART 3.3 OF THE DISCLOSURE STATEMENT, OR (B) WARRANTS, PREEMPTIVE
RIGHTS, OTHER RIGHTS, OR OPTIONS WITH RESPECT TO ANY SECURITIES OF THE TARGET
COMPANY.  NO CINEMEX COMPANY OWNS, OR HAS ANY CONTRACT TO ACQUIRE, ANY EQUITY
SECURITIES OR OTHER SECURITIES OF OR INVESTMENT IN ANY PERSON (OTHER THAN
CINEMEX COMPANIES) OR ANY DIRECT OR INDIRECT EQUITY OR OWNERSHIP INTEREST IN OR
INVESTMENT IN ANY OTHER PERSON OR BUSINESS.


 


(B)           ALL ISSUED AND OUTSTANDING CAPITAL STOCK OF EACH CINEMEX COMPANY
AND EACH OF THEIR RESPECTIVE SUBSIDIARIES IS REPRESENTED BY STOCK CERTIFICATES
DULY ISSUED BY SUCH CINEMEX COMPANY OR SUCH SUBSIDIARY AND EXISTING PURSUANT TO
MEXICAN APPLICABLE LAW AND SUCH CINEMEX COMPANY’S OR SUBSIDIARY’S ORGANIZATIONAL
DOCUMENTS AND SUCH STOCK CERTIFICATES (OTHER THAN STOCK CERTIFICATES
REPRESENTING THE SHARES) ARE HELD BY THE APPLICABLE AGENT AS SECURITY FOR THE
OBLIGATIONS UNDER THE INBURSA LOAN AGREEMENTS.

 

23

--------------------------------------------------------------------------------


 


3.4.          FINANCIAL STATEMENTS


 


(A)           SELLERS HAVE DELIVERED TO BUYERS:  (I) THE UNAUDITED CONSOLIDATED
BALANCE SHEET OF THE CINEMEX COMPANIES, PREPARED UNDER MEXICAN NIF AS AT
AUGUST 31, 2008 (THE “BALANCE SHEET”), AND THE RELATED UNAUDITED CONSOLIDATED
STATEMENTS OF INCOME AND CASH FLOW, AS OF AND FOR THE PERIOD THEN ENDED, AND
(II) A CONSOLIDATED BALANCE SHEET OF THE CINEMEX COMPANIES AS AT DECEMBER 31,
2007 AND THE RELATED AUDITED CONSOLIDATED STATEMENTS OF INCOME, CHANGES IN
STOCKHOLDERS’ EQUITY, AND CASH FLOW FOR THE FISCAL YEAR THEN ENDED, TOGETHER
WITH THE REPORT THEREON OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS, INCLUDING
NOTES THERETO.  SUCH FINANCIAL STATEMENTS FAIRLY PRESENT THE FINANCIAL CONDITION
AND THE RESULTS OF OPERATIONS, CHANGES IN STOCKHOLDERS’ EQUITY, AND CASH FLOW OF
THE CINEMEX COMPANIES AS AT THE RESPECTIVE DATES OF AND FOR THE PERIODS REFERRED
TO IN SUCH FINANCIAL STATEMENTS, ALL IN ACCORDANCE WITH MEXICAN NIF, SUBJECT, IN
THE CASE OF THE FINANCIAL STATEMENTS REFERRED TO IN CLAUSE (I) ABOVE, TO NORMAL
YEAR-END ADJUSTMENTS WHERE APPLICABLE.


 


(B)           EXCEPT FOR (I) LIABILITIES OR OBLIGATIONS IDENTIFIED IN PART 3.4
OF THE DISCLOSURE STATEMENT, (II) LIABILITIES OR OBLIGATIONS REFLECTED ON THE
BALANCE SHEET, (III) OTHER LIABILITIES INCURRED AFTER AUGUST 31, 2008 IN THE
ORDINARY COURSE OF BUSINESS, OR (IV) LIABILITIES AND OBLIGATIONS THAT ARE
ACCOUNTED FOR IN CONNECTION WITH THE WORKING CAPITAL CALCULATION AND
POST-CLOSING ADJUSTMENTS CONTEMPLATED BY SECTION 2.3, THERE ARE NO UNDISCLOSED
LIABILITIES OR OBLIGATIONS RELATING TO ANY CINEMEX COMPANY OF ANY NATURE,
WHETHER OR NOT REQUIRED TO BE DISCLOSED OR REFLECTED ON A BALANCE SHEET PREPARED
IN A MANNER CONSISTENT WITH THE BALANCE SHEET.


 


(C)           NOTWITHSTANDING THE PROVISIONS OF SECTION 3.4(B), NO LIABILITY OR
OBLIGATION THAT IS THE SUBJECT MATTER OF A SPECIFIC REPRESENTATION AND WARRANTY
SET FORTH IN SECTION 3 SHALL CONSTITUTE A BREACH OF SECTION 3.4(B) FOR THE
PURPOSES OF SECTION 8 UNLESS THE APPLICABLE SPECIFIC REPRESENTATION AND WARRANTY
HAS BEEN BREACHED.


 


3.5.          BOOKS AND RECORDS


 

The books of account, minute books, stock and special registries, and other
applicable records of the Cinemex Companies and Symphony, all of which have been
made available to Buyers, are complete and correct in all material respects and
have been maintained in accordance with Applicable Law.  Except as set forth on
Part 3.5 of the Disclosure Statement, at the Closing, all of those books and
records are in the possession of the Cinemex Companies and Symphony.

 

24

--------------------------------------------------------------------------------


 


3.6.          TITLE TO PROPERTIES; ENCUMBRANCES


 

Part 3.6 of the Disclosure Statement contains a complete and accurate list of
all real estate property and leaseholds owned by any Cinemex Company.  Sellers
have made available to Buyers copies of the deeds and other instruments by which
the Cinemex Companies acquired or leased such real estate property and other
interests.  The Cinemex Companies own (with title under applicable law in the
case of real estate property, subject only to the matters permitted by the
following sentence) all the properties and assets (whether real estate property,
personal property or mixed and whether tangible or intangible) that they purport
to own.  Except as set forth in Part 3.6 of the Disclosure Statement, all
properties and assets owned by Sellers are free and clear of all Encumbrances
(other than assets having as of the Closing Date, individually or in the
aggregate, a fair market value of $7’500,000 pesos or less and Permitted
Encumbrances) and are not, in the case of real estate property, subject to any
rights of way, building use restrictions, or limitations of any nature except,
with respect to all such properties and assets, (a) liens for current Taxes not
yet due, (b) Encumbrances, none of which is substantial in amount, materially
detracts from the value or materially impairs the use of the property subject
thereto, or materially impairs the operations of any Cinemex Company, and
(c) with respect to real estate property, zoning laws that do not impair the
present or anticipated use of the property subject thereto (“Permitted
Encumbrances”).  All buildings, plants and structures owned by the Cinemex
Companies lie wholly within the boundaries of the real estate property owned or
leased by the Cinemex Companies and do not encroach upon the property of, or
otherwise materially conflict with the property rights of any other Person. 
Part 3.6 of the Disclosure Statement also sets forth a list of the properties of
each Cinemex Company in which as of the date hereof (i) construction works are
being conducted on behalf of each such Cinemex Company for the development,
maintenance or remodeling of a theatre (other than minor construction works
carried-out in the Ordinary Course of Business), or (ii) each such Cinemex
Company operates, directly or indirectly, a theatre.

 


3.7.          CONDITION AND SUFFICIENCY OF ASSETS


 

The buildings and equipment owned and/or used by the Cinemex Companies are, to
Sellers’ Knowledge, structurally sound, are in good operating condition and
repair, reasonable wear and tear excepted, and are adequate for the uses to
which they are being put.  The buildings and equipment of the Cinemex Companies
are sufficient and constitute all assets and properties that are necessary for
the continued conduct of the Cinemex Companies’ businesses after the Closing in
substantially the same manner as conducted prior to the date of this Agreement.

 


3.8.          TAXES


 


(A)           THE CINEMEX COMPANIES AND SYMPHONY HAVE FILED OR CAUSED TO BE
FILED ALL MATERIAL TAX RETURNS THAT ARE OR WERE REQUIRED TO BE FILED BY OR WITH
RESPECT TO ANY OF THEM, EITHER SEPARATELY OR AS A MEMBER OF A GROUP OF
CORPORATIONS, PURSUANT TO APPLICABLE LEGAL REQUIREMENTS.  SELLERS HAVE DELIVERED
OR MADE AVAILABLE TO BUYERS COPIES OF ALL SUCH TAX RETURNS FILED

 

25

--------------------------------------------------------------------------------


 


SINCE JANUARY 1, 2004.  THE CINEMEX COMPANIES AND SYMPHONY HAVE PAID, OR MADE
PROVISION FOR THE PAYMENT OF, ALL TAXES THAT HAVE BECOME DUE PURSUANT TO THOSE
TAX RETURNS OR OTHERWISE, OR PURSUANT TO ANY ASSESSMENT RECEIVED BY ANY CINEMEX
COMPANY OR SYMPHONY, EXCEPT SUCH TAXES, IF ANY, AS ARE LISTED IN PART 3.8 OF THE
DISCLOSURE STATEMENT AND ARE BEING CONTESTED IN GOOD FAITH AND AS TO WHICH
ADEQUATE RESERVES (DETERMINED IN ACCORDANCE WITH MEXICAN NIF) HAVE BEEN PROVIDED
IN THE BALANCE SHEET.


 


(B)           NO CINEMEX COMPANY OR SYMPHONY HAS BEEN INFORMED IN WRITING OF ANY
PENDING AUDIT RELATING TO ANY CINEMEX COMPANY OR SYMPHONY OR ANY TAX RETURN OF
ANY CINEMEX COMPANY OR SYMPHONY.


 


(C)           THE CHARGES, ACCRUALS, AND RESERVES WITH RESPECT TO TAX
LIABILITIES THAT EXCEED $10’000,000 PESOS, INDIVIDUALLY OR IN THE AGGREGATE, ON
THE BOOKS OF THE CINEMEX COMPANIES AND SYMPHONY ARE ADEQUATE (DETERMINED IN
ACCORDANCE WITH MEXICAN NIF) AND FAIRLY REPRESENT THE CINEMEX COMPANIES’ AND
SYMPHONY’S LIABILITY FOR ACCRUED TAXES.  THERE EXISTS NO WRITTEN PROPOSED TAX
ASSESSMENT (OR, TO THE SELLERS’ KNOWLEDGE, ANY OTHER PROPOSED TAX ASSESSMENT
WITHIN THE LAST 12 MONTHS) AGAINST ANY CINEMEX COMPANY OR SYMPHONY EXCEPT AS
DISCLOSED IN THE BALANCE SHEET OR IN PART 3.8 OF THE DISCLOSURE STATEMENT.  ALL
TAXES THAT ANY CINEMEX COMPANY OR SYMPHONY IS OR WAS REQUIRED BY ANY LEGAL
REQUIREMENTS TO WITHHOLD OR COLLECT HAVE BEEN DULY WITHHELD OR COLLECTED AND, TO
THE EXTENT REQUIRED, HAVE BEEN PAID TO THE PROPER GOVERNMENTAL BODY OR OTHER
PERSON.


 


(D)           ALL TAX RETURNS FILED BY (OR THAT INCLUDE ON A CONSOLIDATED BASIS)
ANY CINEMEX COMPANY OR SYMPHONY, AS AMENDED, ARE TRUE, CORRECT AND COMPLETE IN
ALL MATERIAL RESPECTS.


 


(E)           EXCEPT AS SET FORTH IN PART 3.8 OF THE DISCLOSURE STATEMENT, NO
WRITTEN CLAIM (OR, TO THE SELLERS’ KNOWLEDGE, ANY OTHER CLAIM WITHIN THE LAST 12
MONTHS) HAS BEEN MADE AGAINST ANY CINEMEX COMPANY OR SYMPHONY BY ANY AUTHORITY
IN A JURISDICTION WHERE ANY CINEMEX COMPANY OR SYMPHONY DOES NOT FILE TAX
RETURNS THAT IT IS OR MAY BE SUBJECT TO TAXATION BY THAT JURISDICTION IN ANY
MATERIAL RESPECT, SINCE JANUARY 1, 2004.


 


(F)            NONE OF THE CINEMEX COMPANIES OR SYMPHONY IS A PARTY TO, BOUND
BY, OR HAS ANY OBLIGATION UNDER, ANY TAX SHARING AGREEMENT, TAX INDEMNIFICATION
AGREEMENT OR SIMILAR CONTRACT OR ARRANGEMENT.


 


3.9.          NO MATERIAL ADVERSE CHANGE


 

Since December 31, 2007, there has not been any Material Adverse Change that is
continuing.

 

26

--------------------------------------------------------------------------------


 


3.10.        EMPLOYEE BENEFITS


 


(A)                                  EXCEPT AS PROVIDED BY LAW OR AS SET FORTH
IN PART 3.10 OF THE DISCLOSURE STATEMENT, NONE OF THE CINEMEX COMPANIES IS A
PARTY TO OR BOUND BY (I) ANY CONTRACTS WITH ANY OF THE MEMBERS OF THE BOARD OF
DIRECTORS OF ANY CINEMEX COMPANY; OR (II) ANY BONUS, SEVERANCE PAY, PROFIT
SHARING, PENSION, RETIREMENT, STOCK PURCHASE, STOCK OPTION, INSURANCE (INCLUDING
LIFE, RETIREMENT, MEDICAL, DENTAL OR OTHER INSURANCE), OR OTHER MATERIAL PLANS,
FRINGE BENEFIT OR ANY OTHER EMPLOYEE BENEFIT PLAN, RELATING TO ANY CINEMEX
COMPANY, EXCEPT FOR THE PAYMENT OF BONUSES, DEFERRED COMPENSATION, SEVERANCE
AMOUNTS OR FRINGE BENEFITS TO INDIVIDUAL EMPLOYEES IN THE ORDINARY COURSE OF
BUSINESS THAT ARE DETERMINED OR MADE ON AN INDIVIDUAL BASIS AND ARE NOT
GENERALLY AVAILABLE TO (AND WHICH, TO SELLERS’ KNOWLEDGE, DO NOT CREATE ANY
OBLIGATION TO) OTHER EMPLOYEES OR GROUPS OF EMPLOYEES OF ANY CINEMEX COMPANY
(COLLECTIVELY, THE “PLANS”).  WITH RESPECT TO EACH PLAN, TRUE, CORRECT AND
COMPLETE COPIES OF EACH MATERIAL DOCUMENT RELATED TO SUCH PLAN (INCLUDING
AGREEMENT, TRUST AND INSURANCE CONTRACT) HAVE BEEN MADE AVAILABLE OR HAVE BEEN
DELIVERED TO BUYERS.


 


(B)                                 EACH CINEMEX COMPANY HAS PERFORMED AND
COMPLIED IN ALL MATERIAL RESPECTS WITH ALL OF ITS OBLIGATIONS UNDER AND WITH
RESPECT TO THE PLANS, SUBJECT TO SUCH EXCEPTIONS AS WOULD NOT, INDIVIDUALLY OR
IN THE AGGREGATE, REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE CHANGE,
AND EACH OF THE PLANS HAS, AT ALL TIMES, IN FORM, OPERATION AND ADMINISTRATION
COMPLIED IN ALL MATERIAL RESPECTS WITH ITS TERMS AND ALL OTHER APPLICABLE
MEXICAN LEGAL REQUIREMENTS.


 


(C)                                  PART 3.10 OF THE DISCLOSURE STATEMENT
CONTAINS A TRUE, CORRECT AND COMPLETE COPY OF THE SUCCESS BONUS PROGRAM AND SETS
FORTH THE MAXIMUM AGGREGATE AMOUNT ACTUALLY PAID OR REQUIRED TO BE PAID AS OF
THE DATE HEREOF BY THE CINEMEX COMPANIES UNDER THE SUCCESS BONUS PROGRAM
OPPOSITE THE NAME OF THE RECIPIENT THEREOF.


 


3.11.        COMPLIANCE WITH MEXICAN LEGAL REQUIREMENTS; MEXICAN GOVERNMENTAL
AUTHORIZATIONS


 


(A)                                  EXCEPT AS SET FORTH IN PART 3.11 OF THE
DISCLOSURE STATEMENT OR AS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, BE
REASONABLY EXPECTED TO CAUSE A MATERIAL ADVERSE CHANGE:


 

(I)          EACH CINEMEX COMPANY AND SYMPHONY IS, AND AT ALL TIMES SINCE
JANUARY 1, 2006, HAS BEEN, IN COMPLIANCE WITH EACH MEXICAN LEGAL REQUIREMENT
THAT IS OR WAS APPLICABLE TO IT OR TO THE CONDUCT OR OPERATION OF ITS BUSINESS
OR THE OWNERSHIP, POSSESSION, OR USE OF ANY OF ITS ASSETS;

 

27

--------------------------------------------------------------------------------


 

(II)         NO EVENT HAS OCCURRED OR CIRCUMSTANCE EXISTS THAT (WITH OR WITHOUT
NOTICE OR LAPSE OF TIME) MAY CONSTITUTE OR RESULT IN A VIOLATION BY ANY CINEMEX
COMPANY OR SYMPHONY OF, OR A FAILURE ON THE PART OF ANY CINEMEX COMPANY OR
SYMPHONY TO COMPLY WITH, ANY MEXICAN LEGAL REQUIREMENT; AND

 

(III)        NEITHER ANY CINEMEX COMPANY NOR SYMPHONY HAS RECEIVED, AT ANY TIME
SINCE JANUARY 1, 2006, ANY NOTICE OR OTHER WRITTEN COMMUNICATION FROM ANY
MEXICAN GOVERNMENTAL BODY OR ANY OTHER PERSON REGARDING ANY ACTUAL, ALLEGED,
POSSIBLE OR POTENTIAL VIOLATION OF, OR FAILURE TO COMPLY WITH, ANY MEXICAN LEGAL
REQUIREMENT.

 


(B)           EXCEPT AS SET FORTH IN PART 3.11 OF THE DISCLOSURE STATEMENT, EACH
CINEMEX COMPANY AND SYMPHONY HOLDS ALL MEXICAN GOVERNMENTAL AUTHORIZATIONS
REQUIRED TO BE HELD BY SUCH CINEMEX COMPANY AND SYMPHONY (AND SUCH MEXICAN
GOVERNMENTAL AUTHORIZATIONS ARE VALID AND IN FULL FORCE AND EFFECT), EXCEPT
WHERE THE FAILURE TO HOLD SUCH MEXICAN GOVERNMENTAL AUTHORIZATIONS WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, BE REASONABLY EXPECTED TO RESULT IN A MATERIAL
ADVERSE CHANGE.  EXCEPT AS SET FORTH IN PART 3.11 OF THE DISCLOSURE STATEMENT,
OR AS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, BE REASONABLY EXPECTED TO
RESULT IN A MATERIAL ADVERSE CHANGE:


 

(I)          EACH CINEMEX COMPANY AND SYMPHONY IS, AND AT ALL TIMES SINCE
JANUARY 1, 2006, HAS BEEN, IN FULL COMPLIANCE WITH ALL OF THE TERMS AND
REQUIREMENTS OF EACH MEXICAN GOVERNMENTAL AUTHORIZATION HELD BY SUCH CINEMEX
COMPANY OR SYMPHONY, AS APPLICABLE; AND

 

(II)         NEITHER ANY CINEMEX COMPANY NOR SYMPHONY HAS RECEIVED, AT ANY TIME
SINCE JANUARY 1, 2006, ANY NOTICE OR OTHER WRITTEN COMMUNICATION FROM ANY
MEXICAN GOVERNMENTAL BODY OR ANY OTHER PERSON REGARDING (A) ANY ACTUAL, ALLEGED
OR POSSIBLE VIOLATION OF ANY TERM OR REQUIREMENT OF ANY MEXICAN GOVERNMENTAL
AUTHORIZATION HELD BY SUCH CINEMEX COMPANY OR SYMPHONY, AS APPLICABLE, OR
(B) ANY ACTUAL, PROPOSED OR POSSIBLE REVOCATION, WITHDRAWAL, SUSPENSION OR
TERMINATION OF ANY MEXICAN GOVERNMENTAL AUTHORIZATION HELD BY SUCH CINEMEX
COMPANY OR SYMPHONY, AS APPLICABLE.

 

28

--------------------------------------------------------------------------------


 


3.12.        LEGAL PROCEEDINGS; ORDERS


 


(A)           EXCEPT AS SET FORTH IN PART 3.12 OF THE DISCLOSURE STATEMENT,
THERE IS NO PENDING PROCEEDING:


 

(I)          THAT HAS BEEN COMMENCED BY OR AGAINST ANY CINEMEX COMPANY OR
SYMPHONY CLAIMING AN AMOUNT IN EXCESS OF $25’000,000 PESOS OR THAT PURPORTS OR
SEEKS A JUDGMENT OR AWARD LIMITING OR RESTRICTING ANY OF THE CINEMEX COMPANIES
OR SYMPHONY OR ANY OF THEIR RELATED PERSONS FROM CONDUCTING THEIR RESPECTIVE
BUSINESSES OR ENGAGING IN ANY LINE OF BUSINESS OR THAT WOULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE CHANGE TO ANY CINEMEX COMPANY OR
SYMPHONY; OR

 

(II)         THAT CHALLENGES, OR THAT WOULD REASONABLY BE EXPECTED TO PREVENT OR
MATERIALLY DELAY, ANY OF THE CONTEMPLATED TRANSACTIONS OR THAT MAY ADVERSELY
AFFECT THE ABILITY OF SELLERS TO PERFORM THEIR OBLIGATIONS HEREUNDER.

 

To Sellers’ Knowledge, no such Proceeding has been Threatened.  Sellers have
delivered to Buyers true, correct and complete copies of all pleadings,
correspondence, and other documents relating to each Proceeding listed in
Part 3.12 of the Disclosure Statement.

 


(B)           EXCEPT AS SET FORTH IN PART 3.12 OF THE DISCLOSURE STATEMENT:


 

(I)          EACH CINEMEX COMPANY AND SYMPHONY IS IN FULL COMPLIANCE WITH ALL OF
THE TERMS AND REQUIREMENTS OF EACH MATERIAL ORDER TO WHICH IT, OR ANY OF THE
ASSETS OWNED, LEASED, OR USED UNDER LEGAL TITLE BY IT, IS OR HAS BEEN SUBJECT,
SUBJECT TO SUCH EXCEPTIONS WHICH WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE CHANGE; AND

 

(II)         NO CINEMEX COMPANY OR SYMPHONY HAS RECEIVED, AT ANY TIME SINCE
JANUARY 1, 2006, ANY NOTICE OR OTHER COMMUNICATION FROM ANY MEXICAN GOVERNMENTAL
BODY REGARDING ANY ACTUAL, ALLEGED, POSSIBLE OR POTENTIAL VIOLATION OF, OR
FAILURE TO COMPLY WITH, ANY TERM OR REQUIREMENT OF ANY MATERIAL ORDER TO WHICH
ANY CINEMEX COMPANY OR SYMPHONY, OR ANY OF THE ASSETS OWNED OR USED UNDER LEGAL
TITLE BY ANY CINEMEX COMPANY OR SYMPHONY, IS OR HAS BEEN SUBJECT, WHICH WOULD,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE CHANGE.

 

29

--------------------------------------------------------------------------------

 


(C)                                  THE RESERVES FOR POSSIBLE LOSSES RELATING
TO LITIGATION REFLECTED ON THE BALANCE SHEET WERE ESTABLISHED AND WERE
MAINTAINED AT ALL TIMES IN ACCORDANCE WITH MEXICAN NIF.


 


3.13.        ABSENCE OF CERTAIN CHANGES AND EVENTS

 


EXCEPT AS SET FORTH IN PART 3.13 OF THE DISCLOSURE STATEMENT OR AS OTHERWISE
PROVIDED IN THIS AGREEMENT OR REQUIRED BY APPLICABLE LEGAL REQUIREMENTS OR
MEXICAN LEGAL REQUIREMENTS, THE CINEMEX COMPANIES HAVE CONDUCTED THEIR
BUSINESSES ONLY IN THE ORDINARY COURSE OF BUSINESS AND THERE HAS NOT BEEN:


 


(A)                                  SINCE THE DATE OF THE BALANCE SHEET, ANY
CHANGE IN ANY CINEMEX COMPANY’S AUTHORIZED OR ISSUED CAPITAL STOCK; GRANT OF ANY
STOCK OPTION OR RIGHT TO PURCHASE SHARES OF CAPITAL STOCK OF ANY CINEMEX
COMPANY; ISSUANCE OF ANY SECURITY CONVERTIBLE INTO SUCH CAPITAL STOCK; OR
DECLARATION OR PAYMENT OF ANY DIVIDEND OR OTHER DISTRIBUTION OR PAYMENT IN
RESPECT OF SHARES OF CAPITAL STOCK;


 


(B)                                 SINCE THE DATE OF THE BALANCE SHEET, ANY
AMENDMENT TO THE ORGANIZATIONAL DOCUMENTS OF ANY CINEMEX COMPANY;


 


(C)                                  SINCE DECEMBER 31, 2007, ANY PAYMENT OR
INCREASE BY ANY CINEMEX COMPANY OF ANY BONUSES, SALARIES, OR OTHER COMPENSATION
TO ANY STOCKHOLDER, DIRECTOR, OFFICER OR EMPLOYEE (EXCEPT FOR PAYMENT AT THE
RATES IN EFFECT ON THE DATE OF THE BALANCE SHEET, OR EXCEPT IN THE ORDINARY
COURSE OF BUSINESS), OR ENTRY INTO ANY EMPLOYMENT, SEVERANCE OR SIMILAR CONTRACT
WITH ANY DIRECTOR, OFFICER OR EMPLOYEE;


 


(D)                                 SINCE DECEMBER 31, 2007, ANY ADOPTION OF, OR
INCREASE IN THE PAYMENTS TO OR BENEFITS UNDER, ANY PLAN;


 


(E)                                  SINCE THE DATE OF THE BALANCE SHEET, ANY
DAMAGE TO OR DESTRUCTION OR LOSS OF ANY ASSET OR PROPERTY OF ANY CINEMEX
COMPANY, WHETHER OR NOT COVERED BY INSURANCE, WHICH WOULD, INDIVIDUALLY OR IN
THE AGGREGATE, REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE CHANGE;


 


(F)                                    SINCE THE DATE OF THE BALANCE SHEET, ANY
ENTRY INTO, TERMINATION OF, OR RECEIPT OF WRITTEN NOTICE OF TERMINATION OF,
(I) ANY LICENSE, SALES REPRESENTATIVE, JOINT VENTURE, CREDIT OR LEASE AGREEMENT,
OR (II) ANY CONTRACT OR TRANSACTION INVOLVING A TOTAL REMAINING COMMITMENT BY OR
TO ANY CINEMEX COMPANY OF AT LEAST $5’000,000 PESOS (EXCLUDING FILM CONTRACTS,
SCREEN ADVERTISING CONTRACTS HAVING A DURATION OF LESS THAN ONE YEAR, INTERNET
PROVIDER CONTRACTS AND, SOLELY IN THE CASE OF THE ENTERING INTO OF CONTRACTS,
THE OTHER CONTRACTS DISCLOSED ON PART 3.14(A) OF THE DISCLOSURE STATEMENT);

 

30

--------------------------------------------------------------------------------


 


(G)           SINCE THE DATE OF THE BALANCE SHEET, ANY SALE (OTHER THAN SALES OF
INVENTORY IN THE ORDINARY COURSE OF BUSINESS AND SALES OR OTHER DISPOSITIONS OF
EQUIPMENT DEEMED OBSOLETE OR NO LONGER NECESSARY TO THE BUSINESS OF ANY CINEMEX
COMPANY), LEASE OR OTHER DISPOSITION OF ANY ASSET OR PROPERTY HAVING A VALUE OF
MORE THAN $5’000,000 PESOS OF ANY CINEMEX COMPANY OR MORTGAGE, PLEDGE OR
IMPOSITION OF ANY ENCUMBRANCE ON ANY ASSET OR PROPERTY HAVING A VALUE OF MORE
THAN $5’000,000 PESOS OF ANY CINEMEX COMPANY, INCLUDING THE SALE, LEASE OR OTHER
DISPOSITION OF ANY MATERIAL INTELLECTUAL PROPERTY;


 


(H)           SINCE DECEMBER 31, 2007, ANY CANCELLATION OR WAIVER OF ANY CLAIMS
OR RIGHTS WITH, TO SELLERS’ KNOWLEDGE, A VALUE TO ANY CINEMEX COMPANY IN EXCESS
OF $5’000,000 PESOS; OR


 


(I)            SINCE DECEMBER 31, 2007, ANY CHANGE IN THE ACCOUNTING METHODS
USED BY ANY CINEMEX COMPANY, EXCEPT AS REQUIRED BY MEXICAN NIF.


 


3.14.        CONTRACTS; NO DEFAULTS


 


(A)           PART 3.14(A) OF THE DISCLOSURE STATEMENT CONTAINS A COMPLETE AND
ACCURATE LIST, AND SELLERS HAVE, IN THE CASE OF WRITTEN CONTRACTS, MADE
AVAILABLE TO BUYERS TRUE, CORRECT AND COMPLETE COPIES, OF:


 

(I)          EACH APPLICABLE CONTRACT THAT INVOLVES PERFORMANCE OF SERVICES OR
DELIVERY OF GOODS OR MATERIALS BY ONE OR MORE OF THE CINEMEX COMPANIES OF AN
AMOUNT OR VALUE IN EXCESS OF $5’000,000 PESOS (EXCLUDING CONTRACTS THAT ARE
TERMINABLE AT ANY TIME BY GIVING NOT MORE THAN 30 DAYS PRIOR WRITTEN NOTICE BY A
CINEMEX COMPANY WITHOUT PENALTY OR COST TO THE CINEMEX COMPANIES IN EXCESS OF
$5’000,000 PESOS);

 

(II)         EACH APPLICABLE CONTRACT THAT WAS NOT ENTERED INTO IN THE ORDINARY
COURSE OF BUSINESS AND THAT INVOLVES EXPENDITURES OR OTHER LIABILITIES AND/OR
RECEIPTS OF ONE OR MORE OF THE CINEMEX COMPANIES IN EXCESS OF $5’000,000 PESOS
(EXCLUDING CONTRACTS THAT ARE TERMINABLE AT ANY TIME BY GIVING NOT MORE THAN 30
DAYS PRIOR WRITTEN NOTICE BY A CINEMEX COMPANY WITHOUT PENALTY OR COST TO THE
CINEMEX COMPANIES IN EXCESS OF $5’000,000 PESOS);

 

(III)        EACH LOAN AGREEMENT, PROMISSORY NOTE, LETTER OF CREDIT OR OTHER
APPLICABLE CONTRACT EVIDENCING FUNDED INDEBTEDNESS OR ANY GUARANTEE OR SIMILAR
OBLIGATION OF ANY CINEMEX COMPANY WITH RESPECT TO FUNDED INDEBTEDNESS OR ANY
OTHER

 

31

--------------------------------------------------------------------------------


 

SIMILAR PAYMENT OBLIGATION OF ANY PERSON (OTHER THAN ANY CINEMEX COMPANY);

 

(IV)        EACH LEASE, RENTAL OR OCCUPANCY AGREEMENT, LICENSE, AND CONDITIONAL
SALE AGREEMENT, AND OTHER APPLICABLE CONTRACT AFFECTING THE OWNERSHIP OF,
LEASING OF, TITLE TO, USE OF, OR ANY INTEREST AS LESSEE OR OTHER SIMILAR
INTEREST IN, ANY REAL OR PERSONAL PROPERTY (EXCEPT ANY PERSONAL PROPERTY LEASE
HAVING PAYMENTS OF LESS THAN $5’000,000 PESOS AND WITH A TERM OF LESS THAN ONE
(1) YEAR);

 

(V)         EACH LICENSING AGREEMENT OR OTHER APPLICABLE CONTRACT INVOLVING
PAYMENT OR RECEIPT OF MORE THAN $5’000,000 PESOS WITH RESPECT TO PATENTS,
TRADEMARKS, COPYRIGHTS, OR OTHER INTELLECTUAL PROPERTY, OTHER THAN (X) ANY
LICENSING AGREEMENTS OR OTHER APPLICABLE CONTRACTS ENTERED INTO BY ANY CINEMEX
COMPANY IN THE ORDINARY COURSE OF BUSINESS THAT PRIMARILY RELATE TO THE
EXHIBITION BY SUCH CINEMEX COMPANY OF A PARTICULAR MOTION PICTURE OR
(Y) “SHRINK-WRAP” OR OTHER SOFTWARE LICENSES GENERALLY AVAILABLE FROM COMMERCIAL
VENDORS OR RETAILERS WHICH DO NOT REQUIRE ONGOING ROYALTY PAYMENTS;

 

(VI)        EACH COLLECTIVE BARGAINING AGREEMENT WITH ANY LABOR UNION;

 

(VII)       EACH JOINT VENTURE AND OTHER SIMILAR APPLICABLE CONTRACT (HOWEVER
NAMED) INVOLVING A SHARING OF PROFITS OR LOSSES, BY ANY CINEMEX COMPANY WITH ANY
OTHER PERSON, EXCLUDING CONTRACTS ENTERED INTO IN THE ORDINARY COURSE OF
BUSINESS BY A CINEMEX COMPANY;

 

(VIII)      EACH APPLICABLE CONTRACT CONTAINING COVENANTS THAT PURPORT TO
RESTRICT THE BUSINESS ACTIVITY OF OR ENGAGEMENT IN ANY BUSINESS ACTIVITIES BY
ANY CINEMEX COMPANY OR ANY OF ITS AFFILIATES;

 

(IX)         EACH APPLICABLE CONTRACT PROVIDING FOR PAYMENTS TO OR BY ANY PERSON
BASED ON SALES, PURCHASES, OR PROFITS, OTHER THAN DIRECT PAYMENTS FOR GOODS,
EXCLUDING CONTRACTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS BY A CINEMEX
COMPANY;

 

(X)          EACH APPLICABLE CONTRACT UNDER WHICH A CINEMEX COMPANY IS COMMITTED
AS OF THE DATE OF THIS AGREEMENT, FOR INDIVIDUAL CAPITAL EXPENDITURES IN EXCESS
OF $5’000,000 PESOS OR AGGREGATE CAPITAL EXPENDITURES IN EXCESS OF $10’000,000
PESOS;

 

32

--------------------------------------------------------------------------------


 

(XI)         EACH CONSULTING OR OTHER SIMILAR APPLICABLE CONTRACT WITH
CONSULTANTS OF ANY CINEMEX COMPANY REMAINING IN EFFECT AFTER THE CLOSING DATE
AND WHICH ARE NOT TERMINABLE AT THE WILL OF THE APPLICABLE CINEMEX COMPANY
WITHOUT COST OR LIABILITY TO ANY CINEMEX COMPANY; AND

 

(XII)        ALL OTHER APPLICABLE CONTRACTS THAT ARE MATERIAL TO THE BUSINESS OF
THE CINEMEX COMPANIES AND THAT ARE OUTSIDE THE ORDINARY COURSE OF BUSINESS.

 


(B)           EXCEPT AS SET FORTH IN PART 3.14(B) OF THE DISCLOSURE STATEMENT:


 

(I)          EACH CINEMEX COMPANY IS, AND AT ALL TIMES SINCE JANUARY 1, 2006 HAS
BEEN, IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL MATERIAL TERMS AND
REQUIREMENTS OF EACH CONTRACT IDENTIFIED ON PART 3.14(A) OF THE DISCLOSURE
STATEMENT;

 

(II)         NO EVENT HAS OCCURRED OR CIRCUMSTANCE EXISTS THAT (WITH OR WITHOUT
NOTICE OR LAPSE OF TIME) WOULD REASONABLY BE EXPECTED TO CONTRAVENE, CONFLICT
WITH, OR RESULT IN A VIOLATION OR BREACH OF, OR GIVE (X) ANY PERSON OTHER THAN A
CINEMEX COMPANY OR (Y) TO SELLERS’ KNOWLEDGE, ANY CINEMEX COMPANY THE RIGHT TO
DECLARE A DEFAULT OR EXERCISE ANY REMEDY UNDER, OR TO ACCELERATE THE MATURITY OR
PERFORMANCE OF, OR TO CANCEL, TERMINATE, OR MODIFY, ANY CONTRACT IDENTIFIED ON
PART 3.14(A) OF THE DISCLOSURE STATEMENT; AND

 

(III)        THERE ARE NO PENDING RENEGOTIATIONS OF, CURRENT ATTEMPTS TO
RENEGOTIATE, OR OUTSTANDING RIGHTS TO RENEGOTIATE ANY MATERIAL TERMS AND
CONDITIONS OR AMOUNTS GREATER THAN $5’000,000 PESOS PAID OR PAYABLE TO ANY
CINEMEX COMPANY UNDER ANY OF THE CONTRACTS IDENTIFIED ON PART 3.14(A) OF THE
DISCLOSURE STATEMENT WITH ANY PERSON AND NO SUCH PERSON HAS MADE WRITTEN DEMAND
FOR SUCH RENEGOTIATION.

 


(C)           THE SELLERS HAVE MADE AVAILABLE TO BUYER TRUE, CORRECT AND
COMPLETE COPIES OF ALL WRITTEN APPLICABLE CONTRACTS REFERRED TO IN
SECTION 3.14(A) AND THE DÁVILA SEPARATION AGREEMENT TOGETHER, IN EACH CASE, WITH
ALL AMENDMENTS, MODIFICATIONS AND SUPPLEMENTS THERETO.


 


(D)           SYMPHONY IS NOT A PARTY TO OR IS BOUND BY ANY CONTRACT, AGREEMENT,
INSTRUMENT OR OTHER DOCUMENT EXCEPT FOR SYMPHONY’S ORGANIZATIONAL DOCUMENTS.

 

33

--------------------------------------------------------------------------------


 


3.15.        INSURANCE


 

PART 3.15 OF THE DISCLOSURE STATEMENT CONTAINS A COMPLETE LIST OF ALL OF THE
CINEMEX COMPANIES’ POLICIES OF INSURANCE IN EFFECT AS OF THE DATE HEREOF.  ALL
OF SUCH POLICIES ARE IN FULL FORCE AND EFFECT, AND THERE IS NO DEFAULT (IN
RESPECT OF WHICH ANY APPLICABLE GRACE OR CURE PERIOD SHALL HAVE EXPIRED OR
LAPSED) WITH RESPECT TO ANY PROVISION CONTAINED IN ANY SUCH POLICY.  SELLERS
HAVE DELIVERED OR MADE AVAILABLE COPIES OF ALL SUCH POLICIES TO BUYERS.  EXCEPT
AS SET FORTH IN PART 3.15 OF THE DISCLOSURE STATEMENT, THERE ARE NO OVERDUE AND
UNPAID PREMIUMS OR CLAIMS, AND NO RETROACTIVE OR RETROSPECTIVE PREMIUM
ADJUSTMENTS WITH RESPECT TO SUCH POLICIES, AND NO WRITTEN NOTICE OF CANCELLATION
OR NONRENEWAL HAS BEEN RECEIVED BY ANY CINEMEX COMPANY WITH RESPECT TO, OR
DISALLOWANCE OF ANY CLAIM UNDER, ANY SUCH POLICY.

 


3.16.        EMPLOYEES


 

Part 3.16 of the Disclosure Statement contains a list of the names, positions,
seniorities, salaries and labor benefits of all employees of the first two
levels of Cinemex Companies (including employees of companies rendering
personnel services to the Cinemex Companies) with an annual salary in excess of
$600,000 pesos as of September 30, 2008.

 


3.17.        LABOR RELATIONS; COMPLIANCE


 


(A)                                  EXCEPT AS SET FORTH IN PART 3.17 OF THE
DISCLOSURE STATEMENT, NO CINEMEX COMPANY IS A PARTY TO ANY COLLECTIVE BARGAINING
OR OTHER SIMILAR LABOR CONTRACT AND, AS OF THE DATE OF EXECUTION OF THIS
AGREEMENT, NONE OF THE CINEMEX COMPANIES IS NEGOTIATING WITH THE UNIONS
MENTIONED IN PART 3.17 OF THE DISCLOSURE STATEMENT OR ANY OTHER UNIONS ANY
MATTERS DIFFERENT FROM THOSE ARISING FROM AND NECESSARY UNDER ANY SUCH CONTRACT
AS MODIFIED IN THE ORDINARY COURSE OF BUSINESS.


 


(B)                                 EXCEPT AS SET FORTH IN PART 3.17 OF THE
DISCLOSURE STATEMENT, SINCE JANUARY 1, 2006, THERE HAS NOT BEEN, THERE IS NOT
PRESENTLY PENDING OR EXISTING, AND TO SELLER’S KNOWLEDGE, THERE IS NOT
THREATENED (I) ANY STRIKE OR WORK STOPPAGE PROCEEDING; OR (II) ANY PROCEEDING
AGAINST ANY CINEMEX COMPANY RELATING TO THE ALLEGED VIOLATION OF ANY MEXICAN
LEGAL REQUIREMENT PERTAINING TO LABOR RELATIONS OR EMPLOYMENT MATTERS OF A
COLLECTIVE NATURE AGAINST ANY OF THE CINEMEX COMPANIES.


 


(C)                                  EACH CINEMEX COMPANY HAS SUBSTANTIALLY
COMPLIED WITH ALL MATERIAL MEXICAN LEGAL REQUIREMENTS RELATING TO EMPLOYEES AND
EMPLOYMENT.  EXCEPT AS DISCLOSED ON PART 3.17 OF THE DISCLOSURE STATEMENT, NO
CINEMEX COMPANY IS LIABLE FOR THE PAYMENT OF ANY COMPENSATION, FINES, PENALTIES
OR OTHER AMOUNTS, HOWEVER

 

34

--------------------------------------------------------------------------------


 


DESIGNATED, FOR FAILURE TO COMPLY WITH ANY OF THE FOREGOING MATERIAL MEXICAN
LEGAL REQUIREMENTS.


 


3.18.        INTELLECTUAL PROPERTY


 

Each Cinemex Company owns or possesses rights to use all licenses, copyrights,
copyright applications, patents, patent rights, patent applications, trademarks,
trademark rights, trade names, trade name rights and rights with respect to the
foregoing which are required to conduct its business as currently conducted
(collectively, “Intellectual Property Assets”) in each case free and clear of
any Encumbrances.  Parts 3.14(a)(v) and 3.18 of the Disclosure Statement set
forth a complete list of all material Intellectual Property Assets.  Except as
set forth in Part 3.18 of the Disclosure Statement, to Sellers’ Knowledge, no
event has occurred which permits, or after notice or lapse of time or both would
permit, the revocation or termination of any of the Intellectual Property
Assets, and no Cinemex Company is liable, for an amount of more than $5’000,000
pesos, to any Person for infringement under applicable Mexican Legal
Requirements with respect to any of the Intellectual Property Assets as a result
of its business operations.

 


3.19.        CERTAIN PAYMENTS


 

Since December 31, 2007, no Cinemex Company or director or officer of any
Cinemex Company, or to Sellers’ Knowledge, any employee, agent or other Person
acting for or on behalf of any Cinemex Company, has directly or indirectly made
any payments, gifts or rebates (whether in cash, property or services) to any
Person in violation of Mexican Legal Requirements, except in either case for
payments, gifts or rebates (whether in cash, property or services) which, if
discontinued subsequent to the Closing, would not, individually or in the
aggregate, be reasonably expected to result in a Material Adverse Change.

 


3.20.        RELATIONSHIPS WITH RELATED PERSONS


 


(A)                                  EXCEPT AS SET FORTH IN PART 3.20 OF THE
DISCLOSURE STATEMENT, NO DIRECTOR OR OFFICER OF ANY CINEMEX COMPANY, OR TO
SELLERS’ KNOWLEDGE, ANY RELATED PERSON OF SUCH DIRECTOR OR OFFICER HAS, OR IS AN
OWNER OF, OR SINCE JANUARY 1, 2006 HAS OWNED (OF RECORD OR AS A BENEFICIAL
OWNER) AN EQUITY INTEREST OR ANY OTHER FINANCIAL OR PROFIT INTEREST IN, A PERSON
THAT HAS, (I) HAD MATERIAL BUSINESS DEALINGS OR A MATERIAL FINANCIAL INTEREST IN
ANY TRANSACTION WITH ANY CINEMEX COMPANY OTHER THAN BUSINESS DEALINGS OR
TRANSACTIONS CONDUCTED IN THE ORDINARY COURSE OF BUSINESS WITH THE CINEMEX
COMPANIES AT SUBSTANTIALLY PREVAILING MARKET PRICES AND ON SUBSTANTIALLY
PREVAILING MARKET TERMS AND CONDITIONS, OR (II) ENGAGED IN THE BUSINESS OF
(A) DEVELOPING, OWNING OR OPERATING MOTION PICTURE THEATRES OR EXHIBITING MOTION
PICTURES IN MEXICO, OR (B) WITHIN THE VICINITY OF ANY MOTION PICTURE THEATRE
OWNED OR OPERATED BY ANY CINEMEX COMPANY, SELLING FOOD, SNACKS OR

 

35

--------------------------------------------------------------------------------


 


CONCESSION SERVICES (IN EITHER CASE, A “COMPETING BUSINESS”), EXCEPT FOR THE
DIRECT OR INDIRECT OWNERSHIP OF LESS THAN FIVE PERCENT OF THE OUTSTANDING
CAPITAL STOCK OF ANY COMPETING BUSINESS (OR PERSON THAT DIRECTLY OR INDIRECTLY
OWNS SUCH INTEREST IN A COMPETING BUSINESS) THAT IS PUBLICLY TRADED ON ANY
RECOGNIZED EXCHANGE OR IN THE OVER-THE-COUNTER MARKET.


 


(B)           EXCEPT AS SET FORTH IN PART 3.20 OF THE DISCLOSURE STATEMENT,
THERE ARE NO OUTSTANDING AMOUNTS PAYABLE TO, OR RECEIVABLE FROM, OR ADVANCES BY
ANY OF THE SELLERS OR ANY RELATED PERSON OF ANY OF THE SELLERS TO, AND NONE OF
THE SELLERS OR ANY RELATED PERSON IS OTHERWISE A CREDITOR OR DEBTOR TO, ANY OF
THE CINEMEX COMPANIES, AND NONE OF THE SELLERS OR ANY RELATED PERSON THEREOF IS
A PARTY TO ANY TRANSACTION OR AGREEMENT WITH ANY OF THE CINEMEX COMPANIES.


 


3.21.        BROKERS OR FINDERS


 

Except for the obligations of Sellers’ ultimate parent corporation, AMC
Entertainment Holdings, Inc., related to its retention of Credit Suisse
Securities (USA) LLC as its exclusive financial advisor in connection with the
Contemplated Transactions, Sellers and their agents have incurred no obligation
or liability, contingent or otherwise, for brokerage or finders’ fees or agents’
commissions or other similar payment in connection with this Agreement.

 


3.22.        REPRESENTATIONS CONCERNING SYMPHONY


 


(A)           SYMPHONY IS A LIMITED LIABILITY PARTNERSHIP (SOCIEDAD DE
RESPONSABILIDAD LIMITADA DE CAPITAL VARIABLE) DULY INCORPORATED AND VALIDLY
EXISTING UNDER THE LAWS OF MEXICO WITH FULL POWER AND AUTHORITY TO OWN ITS
PROPERTIES AND ASSETS AND TO PERFORM ALL ITS OBLIGATIONS UNDER APPLICABLE
CONTRACTS.


 


(B)           THE ISSUED AND OUTSTANDING EQUITY INTEREST (PARTES SOCIALES) OF
SYMPHONY AS OF THE DATE OF THIS AGREEMENT IS SET FORTH IN PART 3.22 OF THE
DISCLOSURE STATEMENT.  SELLERS ARE AND WILL BE ON THE CLOSING DATE THE RECORD
AND BENEFICIAL OWNERS AND HOLDERS OF THE SYMPHONY COMPANY INTEREST AS SET FORTH
IN PART 3.22 OF THE DISCLOSURE STATEMENT.  EXCEPT AS SET FORTH IN PART 3.22 OF
THE DISCLOSURE STATEMENT SOLELY WITH RESPECT TO THE DATE OF THIS AGREEMENT, NO
ENCUMBRANCE AFFECTS ANY SYMPHONY COMPANY INTEREST.  EXCEPT FOR BUYERS’ RIGHTS
PURSUANT TO THIS AGREEMENT, THERE ARE NO ISSUED AND OUTSTANDING (A) SECURITIES
OF SYMPHONY OTHER THAN THE SYMPHONY COMPANY INTEREST, OR (B) WARRANTS,
PREEMPTIVE RIGHTS, OTHER RIGHTS, OR OPTIONS WITH RESPECT TO ANY SECURITIES OF
SYMPHONY.  SYMPHONY DOES NOT OWN, OR HAS ANY CONTRACT TO ACQUIRE, ANY EQUITY
SECURITIES OR OTHER SECURITIES OF OR INVESTMENT IN ANY PERSON (OTHER THAN
CINEMEX COMPANIES) OR ANY

 

36

--------------------------------------------------------------------------------


 


DIRECT OR INDIRECT EQUITY OR OWNERSHIP INTEREST IN OR INVESTMENT IN ANY OTHER
PERSON OR BUSINESS.


 


(C)           SYMPHONY HAS NOT INCURRED ANY INDEBTEDNESS OR ANY OTHER OBLIGATION
OR LIABILITY OF ANY NATURE THAT IS OUTSTANDING AS OF THE CLOSING DATE.


 


(D)           SYMPHONY DOES NOT OWN, IS NOT IN POSSESSION OF OR DOES NOT HAVE
THE OBLIGATION TO ACQUIRE, ANY ASSET OR PROPERTY OTHER THAN AS SET FORTH IN
PART 3.22 OF THE DISCLOSURE STATEMENT.


 


(E)           SYMPHONY HAS NO EMPLOYEES AND IS NOT A PARTY TO ANY ARRANGEMENT
WITH ANY PERSON PROVIDING FOR THE RENDERING OF SERVICES TO SYMPHONY.


 


(F)            THE ONLY BUSINESS ACTIVITY OF SYMPHONY AS OF THE CLOSING DATE IS
MAINTAINING CERTAIN SHARES OF CAPITAL STOCK OF THE CINEMEX COMPANIES AS SET
FORTH IN PART 3.22 OF THE DISCLOSURE STATEMENT AND HAS NOT ENGAGED IN ANY OTHER
COMMERCIAL OR BUSINESS ACTIVITY.


 


4.             REPRESENTATIONS AND WARRANTIES OF BUYERS


 

Each Buyer hereby, severally and jointly, represents and warrants to Sellers as
follows:

 


4.1.          ORGANIZATION AND GOOD STANDING


 

Entretenimiento is a Mexican sociedad anónima de capital variable, duly
organized, validly existing and in good standing under the laws of Mexico with
full corporate power and authority to conduct its business as it is now being
conducted, to own or use the properties and assets that it purports to own or
use, and to perform all its obligations under each Contract to which it is a
party.  Entretenimiento has delivered to Sellers copies of their Organizational
Documents as currently in effect.

 


4.2.          AUTHORITY; NO CONFLICT


 


(A)           THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE
TRANSACTION DOCUMENTS TO WHICH SUCH BUYER IS A PARTY AND THE CONSUMMATION OR
PERFORMANCE BY SUCH BUYER OF THE CONTEMPLATED TRANSACTIONS HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY ACTION ON THE PART OF SUCH BUYER.  THIS AGREEMENT
AND THE TRANSACTION DOCUMENTS TO WHICH SUCH BUYER IS A PARTY EACH CONSTITUTES
THE LEGAL, VALID AND BINDING OBLIGATION OF SUCH BUYER, ENFORCEABLE AGAINST SUCH
BUYER IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEMENT MAY BE SUBJECT TO
(I) BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM, FRAUDULENT TRANSFER OR
OTHER SIMILAR LAWS RELATING TO CREDITORS’ RIGHTS GENERALLY, AND (II) GENERAL
PRINCIPLES OF EQUITY (WHETHER APPLIED IN A PROCEEDING AT LAW OR IN

 

37

--------------------------------------------------------------------------------


 


EQUITY).  SUCH BUYER HAS THE POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS
AGREEMENT AND THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY AND TO PERFORM
ITS OBLIGATIONS HEREUNDER AND THEREUNDER.  IN THE CASE OF BUYERS THAT ARE
NATURAL PERSONS, EACH SUCH BUYER IS A CITIZEN OF MEXICO AND HAS THE LEGAL
CAPACITY TO EXECUTE AND DELIVER THIS AGREEMENT AND THE TRANSACTION DOCUMENTS TO
WHICH HE OR SHE IS A PARTY.


 


(B)           EXCEPT AS SET FORTH IN SCHEDULE 4.2, NEITHER THE EXECUTION AND
DELIVERY BY SUCH BUYER OF THIS AGREEMENT AND THE TRANSACTION DOCUMENTS TO WHICH
EACH BUYER IS A PARTY NOR EACH BUYER’S CONSUMMATION OR PERFORMANCE OF ANY OF THE
CONTEMPLATED TRANSACTIONS WILL GIVE ANY PERSON THE RIGHT TO PREVENT, DELAY, OR
OTHERWISE INTERFERE WITH ANY OF THE CONTEMPLATED TRANSACTIONS PURSUANT TO:


 

(I)          ANY PROVISION OF BUYERS’ ORGANIZATIONAL DOCUMENTS;

 

(II)         ANY RESOLUTION ADOPTED BY THE BOARD OF DIRECTORS OR THE
STOCKHOLDERS OF BUYERS;

 

(III)        ANY LEGAL REQUIREMENT OR ORDER TO WHICH ANY BUYER MAY BE SUBJECT;
OR

 

(IV)        ANY CONTRACT TO WHICH ANY BUYER IS A PARTY OR BY WHICH ANY BUYER MAY
BE BOUND.

 

Except for authorization or non-objection from the Mexican Federal Competition
Commission and as set forth in Schedule 4.2, no Buyer will be required to give
any notice to or obtain any Consent from any Person in connection with the
execution and delivery of this Agreement and the Transaction Documents to which
it is a party or the consummation or performance of any of the Contemplated
Transactions.

 


4.3.          CERTAIN PROCEEDINGS


 

There is no pending Proceeding that has been commenced against any Buyer that
challenges, or may have the effect of preventing, delaying, making illegal, or
otherwise interfering with, any of the Contemplated Transactions or that may
adversely affect the ability of any Buyer to perform its obligations hereunder. 
To Buyers’ Knowledge, no such Proceeding has been Threatened.

 


4.4.          BROKERS OR FINDERS


 

Buyers and their agents have incurred no obligation or liability, contingent or
otherwise, for brokerage or finders’ fees or agents’ commissions or other
similar payment in connection with this Agreement.

 

38

--------------------------------------------------------------------------------


 


4.5.          AVAILABLE FUNDS


 

Buyers will have, on the Closing Date, sufficient funds available to perform all
of their obligations under this Agreement, including, without limitation, to
make the payments required under Section 2.5(d)(ii).

 


5.             COVENANTS


 


5.1.          ACCESS AND INVESTIGATION


 

Between the date of this Agreement and the Closing Date, Sellers will, and will
cause each Cinemex Company and its Representatives to, (a) afford Buyers and
their Representatives and prospective lenders and agreed upon financing sources
and their Representatives (collectively, “Buyers’ Advisors”) reasonable access
during normal business hours to each Cinemex Company’s personnel, properties,
Contracts, books and records, and other documents and data, and (b) make
available to Buyers and Buyers’ Advisors copies of all such Contracts, books and
records, and other existing documents and data as Buyers may reasonably request.

 


5.2.          OPERATION OF BUSINESSES


 

Between the date of this Agreement and the Closing Date, unless otherwise
consented to by Buyers in writing, Sellers will, and will cause each Cinemex
Company to:

 


(A)           CONDUCT THE BUSINESS OF THE CINEMEX COMPANIES ONLY IN THE ORDINARY
COURSE OF BUSINESS;


 


(B)           IN ADDITION TO INTERIM PERIOD CAPITAL EXPENDITURES AND CAPITAL
EXPENDITURES RELATING TO CONSTRUCTION WORKS IN THE THEATERS KNOWN AS CINEMEX
JACARANDAS AND CINEMEX SAN ANTONIO, MAKE CAPITAL EXPENDITURES RELATING TO THE
CINEMEX BUSINESS FOR AN AMOUNT NOT LESS INDIVIDUALLY OR IN THE AGGREGATE THAN
$4’000,000 PESOS AND NOT EXCEEDING INDIVIDUALLY OR IN THE AGGREGATE $8’000,000
PESOS, DURING EACH CALENDAR MONTH; AND


 


(C)           USE THEIR BEST EFFORTS TO PRESERVE INTACT THE CURRENT BUSINESS
ORGANIZATION OF THE CINEMEX COMPANIES, KEEP AVAILABLE THE SERVICES OF THE
CURRENT OFFICERS AND EMPLOYEES OF THE CINEMEX COMPANIES, AND MAINTAIN THE
RELATIONS AND GOODWILL WITH SUPPLIERS, CUSTOMERS, LANDLORDS, CREDITORS, AND
OTHERS HAVING BUSINESS RELATIONSHIPS WITH THE CINEMEX COMPANIES.


 


5.3.          NEGATIVE COVENANTS


 


(A)           EXCEPT AS OTHERWISE EXPRESSLY PERMITTED BY THIS AGREEMENT, BETWEEN
THE DATE OF THIS AGREEMENT AND THE CLOSING DATE, SELLERS

 

39

--------------------------------------------------------------------------------


 


WILL NOT, AND SELLERS WILL CAUSE EACH CINEMEX COMPANY NOT TO, WITHOUT THE PRIOR
WRITTEN CONSENT OF BUYERS:


 

(I)          TAKE ANY AFFIRMATIVE ACTION, OR FAIL TO TAKE ANY REASONABLE ACTION,
AS A RESULT OF WHICH ANY OF THE CHANGES OR EVENTS LISTED IN SECTION 3.13 IS
REASONABLY LIKELY TO OCCUR;

 

(II)         PAY, DISCHARGE OR SATISFY ANY FUNDED INDEBTEDNESS OTHER THAN THE
PAYMENT, DISCHARGE OR SATISFACTION OF SUCH FUNDED INDEBTEDNESS UPON MATURITY,
WHEN OTHERWISE DUE (INCLUDING INTEREST PAYMENTS) OR AS AGREED UPON IN CONNECTION
WITH THE CONTEMPLATED TRANSACTIONS;

 

(III)        TAKE OR OMIT TO TAKE ANY ACTION WITH RESPECT TO TAXES IF SUCH
ACTION OR OMISSION IS REASONABLY LIKELY TO HAVE THE EFFECT OF INCREASING THE TAX
LIABILITY OF THE CINEMEX COMPANIES (WITHOUT ALSO INCREASING THE INCOME OR PROFIT
REPORTED FOR FINANCIAL ACCOUNTING PURPOSES) FOR A TAX PERIOD AFTER THE CLOSING
DATE;

 

(IV)        SETTLE ANY LITIGATION THAT IS REASONABLY LIKELY TO PROVIDE FOR
LIABILITY TO ANY CINEMEX COMPANY AFTER THE CLOSING;

 

(V)         ENTER INTO, ACKNOWLEDGE OR CONSENT TO ANY AGREEMENT OR INSTRUMENT
THAT AMENDS, REVOKES, SUPERSEDES OR OTHERWISE MODIFIES, OR THAT PURPORTS TO
AMEND, REVOKE, SUPERSEDE OR OTHERWISE MODIFY IN ANY RESPECT THE PROVISIONS OF
THE DÁVILA SEPARATION AGREEMENT, THE SUCCESS BONUS PROGRAM OR ANY INBURSA LOAN
AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF BUYER;

 

(VI)        MAKE, OR COMMIT TO MAKE, ANY PAYMENT TO ANY PERSON IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED HEREBY OTHER THAN PURSUANT TO THE SUCCESS
BONUS PROGRAM AS IN EFFECT ON THE DATE HEREOF;

 

(VII)       AMEND, MODIFY OR SUPPLEMENT THE SUCCESS BONUS PROGRAM IN A MANNER
THAT WOULD INCREASE THE AGGREGATE AMOUNT OF THE PAYMENTS AVAILABLE THEREUNDER;

 

(VIII)      ENTER INTO ANY NEW EMPLOYMENT AGREEMENT WITH ALMA ROSA GARCIA
REGARDING HER PROMOTION TO CHIEF EXECUTIVE OFFICER IN APRIL 2008, BUT NOTHING IN
THIS AGREEMENT SHALL PROHIBIT THE CINEMEX COMPANIES FROM GRANTING AND PAYING
INCREASED COMPENSATION TO HER REFLECTIVE OF SUCH PROMOTION, WHICH AMOUNTS HAVE
BEEN MUTUALLY AGREED

 

40

--------------------------------------------------------------------------------


 

BETWEEN THE CINEMEX COMPANIES AND MS. GARCIA AND WHICH HAVE BEEN DISCLOSED TO
BUYERS;

 

(IX)         TAKE, OR COMMIT TO TAKE, ANY ACTION FROM THE CLOSE OF BUSINESS ON
THE DAY IMMEDIATELY PRECEDING THE CLOSING DATE TO THE TIME AT WHICH THE CLOSING
OCCURS THAT WOULD NOT BE ACCOUNTED OR ADJUSTED FOR IN CONNECTION WITH THE
PURCHASE PRICE ADJUSTMENT CONTEMPLATED BY SECTION 2.2; OR

 

(X)          TAKE ANY ACTION OR FAIL TO TAKE ANY ACTION, THAT IF TAKEN OR FAILED
TO BE TAKEN, AS APPLICABLE, WOULD RESULT IN ANY OF THE REPRESENTATIONS AND
WARRANTIES OF THE SELLERS CONTEMPLATED BY SECTION 3.22 NOT TO BE TRUE AND
CORRECT.

 


(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT,
BETWEEN THE DATE HEREOF AND THE CLOSING, (I) SELLERS AND THEIR AFFILIATES MAY
TAKE THE ACTIONS DESCRIBED IN PART 5.3(B) OF THE DISCLOSURE STATEMENT (THE
“SELLERS STRUCTURING TRANSACTIONS”) AND (II) THE CINEMEX COMPANIES MAY TAKE THE
ACTIONS DESCRIBED IN PART 5.3(B) OF THE DISCLOSURE STATEMENT.


 


5.4.          REQUIRED APPROVALS


 


(A)           AS PROMPTLY AS PRACTICABLE AFTER THE DATE OF THIS AGREEMENT, THE
PARTIES HERETO WILL PREPARE ALL FILINGS AND FORMS AND MAKE ALL FILINGS REQUIRED
BY LEGAL REQUIREMENTS TO BE MADE BY THEM TO CONSUMMATE THE CONTEMPLATED
TRANSACTIONS, INCLUDING FILINGS REQUIRED TO BE MADE WITH THE MEXICAN FEDERAL
COMPETITION COMMISSION UNDER THE FEDERAL LAW OF ECONOMIC COMPETITION OF MEXICO
(AS AMENDED, THE “MEXICAN FEDERAL COMPETITION LAW”).  BETWEEN THE DATE OF THIS
AGREEMENT AND THE CLOSING DATE, THE PARTIES HERETO WILL (A) REASONABLY COOPERATE
WITH ONE ANOTHER IN OBTAINING ALL CONSENTS IDENTIFIED IN PART 3.2 OF THE
DISCLOSURE STATEMENT AND IN SCHEDULE 4.2, (B) REASONABLY COOPERATE WITH ONE
ANOTHER WITH RESPECT TO ALL FORMS AND FILINGS THAT ANY PARTY HERETO ELECTS TO
MAKE OR IS REQUIRED BY LEGAL REQUIREMENTS TO MAKE IN CONNECTION WITH THE
CONTEMPLATED TRANSACTIONS (INCLUDING PROVIDING ANY AND ALL NECESSARY
INFORMATION), AND (C) COMPLY PROMPTLY WITH ANY INQUIRIES OR REQUESTS FOR
ADDITIONAL INFORMATION FROM THE MEXICAN FEDERAL COMPETITION COMMISSION AND
PROMPTLY PROVIDE ANY SUPPLEMENTAL INFORMATION REQUESTED IN CONNECTION WITH THE
FILINGS MADE HEREUNDER PURSUANT TO THE MEXICAN FEDERAL COMPETITION LAW.


 


(B)           IN FURTHERANCE AND NOT IN LIMITATION OF THE EFFORTS REFERRED TO
ABOVE IN THIS SECTION 5.4, IF ANY OBJECTIONS ARE ASSERTED WITH RESPECT TO THE
CONTEMPLATED TRANSACTIONS UNDER THE MEXICAN FEDERAL

 

41

--------------------------------------------------------------------------------


 


COMPETITION LAW OR OTHER APPLICABLE ANTITRUST OR COMPETITION LAWS (COLLECTIVELY,
“ANTITRUST LAWS”), OR IF ANY ACTION IS INSTITUTED (OR THREATENED TO BE
INSTITUTED) BY THE MEXICAN FEDERAL COMPETITION COMMISSION OR ANY OTHER
GOVERNMENTAL BODY OR THIRD PARTY CHALLENGING THE CONTEMPLATED TRANSACTIONS OR
THAT WOULD OTHERWISE PROHIBIT OR MATERIALLY IMPAIR OR MATERIALLY DELAY THE
CONSUMMATION OF THE CONTEMPLATED TRANSACTIONS, SELLERS AND BUYERS SHALL USE
THEIR BEST EFFORTS TO RESOLVE ANY SUCH OBJECTIONS OR ACTIONS SO AS TO PERMIT THE
CONSUMMATION OF THE CONTEMPLATED TRANSACTIONS. WITHOUT LIMITING THE FOREGOING,
THE PARTIES HERETO AGREE TO (I) GIVE EACH OTHER REASONABLE ADVANCE NOTICE OF ALL
MEETINGS WITH ANY GOVERNMENTAL BODY RELATING TO ANY ANTITRUST LAWS, (II) GIVE
EACH OTHER AN OPPORTUNITY TO PARTICIPATE IN EACH OF SUCH MEETINGS EXCEPT TO THE
EXTENT CONFIDENTIAL INFORMATION OF THE BUYERS OR ANY OF ITS AFFILIATES IS
INTENDED TO BE DISCUSSED IN SUCH MEETINGS, (III) TO THE EXTENT PRACTICABLE, GIVE
EACH OTHER REASONABLE ADVANCE NOTICE OF ALL SUBSTANTIVE ORAL COMMUNICATIONS WITH
ANY GOVERNMENTAL BODY RELATING TO ANY ANTITRUST LAWS, (IV) IF ANY GOVERNMENTAL
BODY INITIATES A SUBSTANTIVE ORAL COMMUNICATION REGARDING ANY ANTITRUST LAWS,
PROMPTLY NOTIFY THE OTHER PARTIES HERETO OF THE SUBSTANCE OF SUCH COMMUNICATION
(BUT EXCLUDING ANY CONFIDENTIAL INFORMATION OF BUYERS OR THE CINEMEX COMPANIES
OR ANY OF THEIR RESPECTIVE AFFILIATES), (V) PROVIDE EACH OTHER WITH A REASONABLE
ADVANCE OPPORTUNITY TO REVIEW AND COMMENT UPON ALL WRITTEN COMMUNICATIONS
(INCLUDING, WITHOUT LIMITATION, ANY ANALYSES, PRESENTATIONS, MEMORANDA, BRIEFS,
ARGUMENTS, OPINIONS AND PROPOSALS, BUT EXCLUDING ANY CONFIDENTIAL INFORMATION OF
BUYERS OR THEIR AFFILIATES) WITH A GOVERNMENTAL BODY REGARDING ANY ANTITRUST
LAWS AND (VI) PROVIDE EACH OTHER WITH COPIES OF ALL WRITTEN COMMUNICATIONS TO OR
FROM ANY GOVERNMENTAL BODY RELATING TO ANY ANTITRUST LAWS, BUT EXCLUDING ANY
CONFIDENTIAL INFORMATION OF BUYERS OR THEIR AFFILIATES.  ANY SUCH DISCLOSURES OR
PROVISION OF COPIES BY ONE PARTY HERETO TO ANOTHER MAY BE MADE ON AN OUTSIDE
COUNSEL BASIS IF APPROPRIATE.


 


5.5.          SUPPLEMENTS TO DISCLOSURE STATEMENT


 

Prior to the Closing, the Sellers shall supplement or amend the Disclosure
Statement with respect to any matter (a) which may arise hereafter and which, if
existing or occurring at or prior to the date hereof, would have been required
to be set forth or described in the Disclosure Statement or (b) which makes it
necessary to correct any information in the Disclosure Statement or in any
representation and warranty of the parties herein.  Notwithstanding the
foregoing, for purposes of determining the accuracy of the representations and
warranties of the parties contained in this Agreement, the Disclosure Statement
shall be deemed to include only that information contained therein on the date
of this Agreement and shall be deemed to exclude any information contained in
any subsequent supplement or amendment thereto.

 

42

--------------------------------------------------------------------------------


 


5.6.          NO NEGOTIATION


 

Until such time, if any, as this Agreement is terminated pursuant to Section 9,
Sellers will not, and will cause each Cinemex Company and each of their
Representatives not to, directly or indirectly solicit, encourage or initiate
any inquiries or proposals from, discuss or negotiate with, provide any
non-public information to, or consider the merits of any inquiries or proposals
from, any Person (other than Buyers) relating to any transaction involving the
sale of the business or assets (other than in the Ordinary Course of Business)
of any Cinemex Company, or any of the capital stock of any Cinemex Company, or
any merger, consolidation, business combination, or similar transaction
involving any Cinemex Company.  Each Seller shall, and shall cause its Related
Persons to, discontinue and terminate immediately any discussions or
negotiations with any Person with respect to any sale, transfer or other
disposition of any capital stock of or equity interest in the Cinemex Companies
or any of their assets or properties (other than in the Ordinary Course of
Business).

 


5.7.          BEST EFFORTS


 

Between the date of this Agreement and the Closing Date, Sellers will use their
Best Efforts to cause the conditions in Section 6 to be satisfied and Buyers
will use their Best Efforts to cause the conditions in Section 7 to be
satisfied.

 


5.8.          RELEASE OF CURRENT OFFICERS AND DIRECTORS


 

After the Closing, Buyers agree that to the extent permitted by Applicable Law,
they will (and will cause the Target Company to) release and waive any rights
against each Cinemex Company director and officer that resigned in connection
with the Contemplated Transactions (the “Releasees”) against any liabilities
arising out of or pertaining to acts or omissions (other than illegal acts), or
alleged acts or omissions carried out in the legal fulfillment of their duties,
related to (i) the fact that such Releasee was a director or officer of any
Cinemex Company or (ii) matters existing, resolved or undertaken prior to the
Closing, whether asserted or claimed prior to, at or after the Closing, to the
fullest extent permitted by applicable Legal Requirements.  Buyers and Sellers
hereby agree to reflect releases and waivers herein contemplated in the minutes
of any shareholders’ meetings of the Target Company and Cadena Mexicana de
Exhibición S.A. de C.V. held on or before the Closing Date.

 


5.9.          NONCOMPETITION; NONSOLICITATION


 

(a)           Subject to the following provisions of this Section 5.9, until the
third anniversary of the Closing Date, Sellers shall not (acting individually or
together), and each such Person shall cause its respective affiliates not to,
directly or indirectly (or by any other means having a purpose or effect of
circumventing or rendering inapplicable the provisions of this Section 5.9),
engage in any business that competes, directly or indirectly, with the Cinemex
Business in the Applicable Territory.  Notwithstanding the foregoing,  (i) for
purposes of this Section 5.9(a), the Related Persons of Sellers shall exclude
the stockholders of AMC Entertainment Holdings, Inc. and their affiliates (other
than AMC Entertainment

 

43

--------------------------------------------------------------------------------


 

Holdings, Inc. and its subsidiaries) and (ii) nothing in this
Section 5.9(a) shall restrict AMC Entertainment Holdings, Inc. or one or more of
its subsidiaries from having an ownership interest in a Person that is not
incorporated in or organized under the laws of Mexico that operates a Competing
Business in the Applicable Territory if the Person in which such ownership
interest is held does not derive 50% or more of its consolidated gross revenues
from the operation of the Competing Business in the Applicable Territory.

 

(b)           Prior to the second anniversary of the Closing Date, the Sellers
shall not (acting individually or together), and each such Person shall cause
its Related Persons not to, directly or indirectly (or by any other means having
a purpose or effect of circumventing or rendering inapplicable the provisions of
this Section 5.9), solicit or offer employment to any employee of any Cinemex
Company without the prior written consent of the Buyers.

 

(c)           The parties hereto acknowledge and agree that the restrictive
covenants and other agreements contained in this Section 5.9 are an essential
part of this Agreement and the transactions contemplated hereunder, and it is
the intention of the parties hereto that if any of the restrictions or covenants
contained in this Section 5.9 are held to cover a geographic area or to be for a
length of time that is not permitted by Applicable Law, or is in any way
construed to be too broad or to any extent invalid, such restriction or covenant
shall not be construed to be null, void or of no effect, but, to the extent such
restriction or covenant would then be valid or enforceable under Applicable Law,
such provision shall be construed and interpreted or reformed to provide for a
restriction or covenant having the maximum enforceable geographic area, time
period and other provisions as shall be valid and enforceable under Applicable
Law.

 


5.10.        PURCHASE BY MEXICAN INDIVIDUALS


 

Entretenimiento shall assign its right under this Agreement to purchase the
Cinemex Common Shares to one or more individuals that are citizens of Mexico
prior to Closing, in which case such individuals shall be deemed to be parties
to this Agreement and shall be “Buyers” for all purposes of this Agreement.

 


5.11.        BOOKS AND RECORDS


 

Sellers will deliver all minute books and stock record books of the Cinemex
Companies and Symphony not in possession of a Cinemex Company or Symphony to
Entretenimiento at the Closing, if any.

 


5.12.        WITHHOLDING


 

On or prior to the Closing Date, Sellers shall appoint a legal representative in
Mexico for tax purposes that complies with the requirements of Article 208 of
the Mexican Income Tax Law, and shall deliver a true and complete copy of such
appointment to Buyers.

 

44

--------------------------------------------------------------------------------


 

Each Seller hereby represents and warrants to Buyers that it is a resident, for
tax purposes, in a country with which Mexico has entered into a Convention for
the Avoidance of Double Taxation which is in force as of the Closing Date.

 

Within five days after the date on which each Seller or its legal representative
is obligated, pursuant to the Mexican Income Tax Law and its Regulations, to
file with the applicable Mexican Taxing Authority either (i) the corresponding
accountant’s tax report relating to the sale of the Shares, or (ii) the notice
through which Seller informs the applicable Mexican Taxing Authority of the
appointment of a legal representative in Mexico in terms of Article 208 of the
Mexican Income Tax Law  for the sale of the Shares contemplated herein to be
exempt pursuant to the relevant convention for the avoidance of double taxation,
each Seller shall provide to Buyers a true and complete copy of the
documentation filed with the Mexican Taxing Authority.

 

As a result, Buyers shall not be required to withhold any Taxes from the
Purchase Price, which Taxes, if due, Sellers (through their legal representative
appointed pursuant to Article 208 of the Mexican Income Tax Law) shall be
required to pay and each of the Sellers hereby releases Buyers from Buyers’
obligation to withhold and pay any such Taxes.

 


5.13.        CERTAIN ACTIONS


 


(A)           THE PARTIES SHALL AND SHALL CAUSE EACH OF THEIR RESPECTIVE
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND OTHER REPRESENTATIVES TO
AFFORD THE OTHER PARTY AND ITS AFFILIATES ALL COOPERATION REASONABLY REQUESTED
BY SUCH PARTY THAT IS NECESSARY, PROPER AND ADVISABLE IN CONNECTION WITH
OBTAINING THE INBURSA PAYOFF LETTER, THE INBURSA AMENDMENT OR WAIVER, AND
EFFECTING THE CINEMEX CAPITALIZATION, INCLUDING THE NEGOTIATION, EXECUTION AND
DELIVERY OF THE DEFINITIVE AGREEMENTS WITH RESPECT TO THEREOF.


 


(B)           BUYER SHALL CAUSE THE CINEMEX COMPANIES TO DRAW ON ANY FACILITY OR
OTHER ARRANGEMENT EVIDENCING THE CINEMEX CAPITALIZATION AND CAUSE THE PROCEEDS
FROM THE CINEMEX CAPITALIZATION TO BE USED ONLY FOR PURPOSES OF REPAYING THE
INBURSA REPAYMENT AMOUNT.


 


(C)           WITHIN FIVE BUSINESS DAYS OF THE DATE OF THIS AGREEMENT, BUYERS
SHALL DELIVER TO SELLERS A COPY OF SHAREHOLDERS RESOLUTIONS RATIFYING THIS
AGREEMENT AND THE CONTEMPLATED TRANSACTIONS.


 


6.             CONDITIONS PRECEDENT TO BUYERS’ OBLIGATION TO CLOSE

 

Buyers’ obligation to purchase the Shares and to take the other actions required
to be taken by Buyers at the Closing is subject to the satisfaction, at or prior
to the Closing, of each of the following conditions (any of which may be waived
by Buyers, in whole or in part):

 

45

--------------------------------------------------------------------------------

 


6.1.          ACCURACY OF REPRESENTATIONS

 

Each of the representations and warranties of Sellers contained in this
Agreement or in any document or instrument delivered in connection herewith
shall be true and correct in all material respects (disregarding all
qualifications and exceptions contained therein relating to materiality or the
occurrence or possible occurrence of any Material Adverse Change) when made and
on and as of the Closing Date (except for those representations and warranties
that relate to a particular date, which representations and warranties shall be
true and correct as of such date), provided that this Section 6.1 shall be
deemed satisfied so long as all failures of such representations and warranties
(other than the representations contained in Sections 3.1, 3.2, 3.3, 3.9 and
3.22) to be true and correct (disregarding all such qualifications as
aforesaid), taken together, would not reasonably be expected to (i) have a
Material Adverse Change or (ii) materially impede or delay the ability of Buyers
to consummate the Contemplated Transactions.


 


6.2.          SELLERS’ PERFORMANCE


 


(A)           SELLERS SHALL HAVE PERFORMED OR COMPLIED WITH, IN ALL MATERIAL
RESPECTS, ALL AGREEMENTS AND COVENANTS REQUIRED TO BE PERFORMED OR COMPLIED WITH
BY SELLERS UNDER THIS AGREEMENT AT OR PRIOR TO THE CLOSING DATE.


 


(B)           EACH DOCUMENT AND CERTIFICATE REQUIRED TO BE DELIVERED PURSUANT TO
SECTION 2.5(D)(I) MUST HAVE BEEN DELIVERED.


 


6.3.          CONSENTS


 

Each of the Consents identified in Part 3.2 of the Disclosure Statement, and
each Consent identified in Schedule 4.2, shall have been obtained and shall be
in full force and effect.

 


6.4.          ANTITRUST APPROVAL


 

The Mexican Federal Competition Law shall have authorized the Contemplated
Transactions or thirty five (35) Business Days shall have elapsed following the
submission by Buyers to the Mexican Federal Competition Commission of any and
all required information in respect of the Contemplated Transactions without the
Mexican Federal Competition Commission having issued a written communication
objecting to the transaction; provided, however, that in the latter case, the
condition shall be deemed satisfied once all term extensions granted or ordered
by the Mexican Federal Competition Commission have lapsed (the “Antitrust
Approval”).

 


6.5.          NO ORDER


 

No Order issued by any court of competent jurisdiction or other legal restraint
or prohibition preventing the consummation of the Contemplated Transactions
shall be in effect.

 

46

--------------------------------------------------------------------------------


 


6.6.          NO PROCEEDINGS


 

There shall be no pending Proceeding that would reasonably be expected to
prevent or materially delay the Contemplated Transactions.

 


6.7.          NO PROHIBITION


 

There shall be no Legal Requirement which prohibits the consummation of the
Contemplated Transactions.

 


6.8.          DELIVERABLES


 

Sellers shall have taken all actions and delivered all documents and instruments
required to be taken and delivered by the Sellers pursuant to Section 2.5.


 


6.9.          RELEASE


 

AMC Entertainment Inc. shall have caused the termination of, and irrevocable and
unconditional discharge in full of, all obligations and liabilities of the
Target Company and Cadena Mexicana de Exhibicion, S.A. de C.V. (“CME”) under
that certain Credit Agreement, dated as of January 26, 2006 (the “AMC Credit
Agreement”), among AMC Entertainment Inc., the Target Company, CME and the
lenders party thereto, and the Peso Commitment (as defined therein) shall have
been terminated and the release, termination and deregistration of all
Encumbrances on any capital stock of Symphony securing the obligations under the
AMC Credit Agreement shall have occurred.

 


7.             CONDITIONS PRECEDENT TO SELLERS’  OBLIGATION TO CLOSE


 

The Sellers’ obligation to sell the Shares and Sellers’ obligations to take the
actions required to be taken by them at the Closing are subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived by Sellers, in whole or in part):

 


7.1.          ACCURACY OF REPRESENTATIONS


 

Each of the representations and warranties of Buyers contained in this Agreement
shall be true and correct in all material respects (disregarding all
qualifications and exceptions contained therein relating to substantiality or to
materiality) when made and on and as of the Closing Date (except for those
representations and warranties that relate to a particular date, which
representations and warranties shall be true and correct as of such date),
provided that this Section 7.1 shall be deemed satisfied so long as all failures
of such representations, and warranties (other than the representations
contained in Sections 4.1 and 4.2) to be true and correct (disregarding all such
qualifications, as foresaid), taken together, would not reasonably be expected
to (i) have a Buyer Material Adverse Change; provided, however, that in
determining whether there has been such a Buyer Material Adverse Change, any
adverse effect principally attributable to any of the following shall be
disregarded:  (A) general political, economic,

 

47

--------------------------------------------------------------------------------


 

business, industry or financial market conditions; and (B) the taking of any
action specifically required by this Agreement or (ii) materially delay or
impair the ability of Sellers to consummate the Contemplated Transactions.

 


7.2.          BUYERS’ PERFORMANCE


 


(A)           BUYERS SHALL HAVE PERFORMED OR COMPLIED WITH, IN ALL MATERIAL
RESPECTS, ALL AGREEMENTS AND COVENANTS REQUIRED TO BE PERFORMED OR COMPLIED WITH
BY BUYERS UNDER THIS AGREEMENT AT OR PRIOR TO THE CLOSING DATE.


 


(B)           EACH DOCUMENT AND EACH CERTIFICATE REQUIRED TO BE DELIVERED
PURSUANT TO SECTION 2.5(D)(II) MUST HAVE BEEN DELIVERED.


 


7.3.          CONSENTS


 

Each of the Consents identified in Part 3.2 of the Disclosure Statement and each
of the Consents identified in Schedule 4.2 must have been obtained and must be
in full force and effect.

 


7.4.          ANTITRUST APPROVAL


 

The Antitrust Approval shall have been satisfied.

 


7.5.          NO ORDER


 

No Order issued by any court of competent jurisdiction or other legal restraint
or prohibition preventing the consummation of the Contemplated Transactions
shall be in effect.

 


7.6.          NO PROCEEDINGS


 

There shall be no pending Proceeding that would reasonably be expected to
prevent or materially delay the Contemplated Transactions.

 


7.7.          NO PROHIBITION


 

There shall be no Legal Requirement which prohibits the consummation of the
Contemplated Transactions.

 


7.8.          DELIVERABLES


 

Buyers shall have taken all actions and delivered all documents and instruments
required to be taken and delivered by Buyers pursuant to Section 2.5.

 

48

--------------------------------------------------------------------------------


 


8.             GENERAL INDEMNIFICATION OBLIGATIONS.


 


8.1.          DEFINITIONS


 

For purposes of this Section 8, the following terms have the meanings set forth
below:

 


(A)           “BUYER INDEMNIFIED PARTIES” — MEANS BUYERS, THEIR AFFILIATES, AND
THEIR DIRECTORS, AFFILIATES, AGENTS AND EMPLOYEES;


 


(B)           “FUNDAMENTAL LOSSES” — MEANS LOSSES ARISING OUT OF OR BASED UPON
THE REPRESENTATIONS MADE BY SELLERS IN SECTIONS 3.1, 3.2, 3.3 AND 3.22 THAT ARE
FALSE, UNTRUE OR INACCURATE WHEN MADE (OR WHEN DEEMED TO HAVE BEEN MADE).


 


(C)           “INDEMNIFIED PARTY” — AS TO ANY CLAIM MEANS ANY PERSON ENTITLED TO
INDEMNIFICATION AGAINST SUCH CLAIM PURSUANT TO THIS SECTION 8.


 


(D)           “INDEMNIFYING PARTY” — AS TO ANY CLAIM MEANS ANY PERSON OBLIGATED
TO INDEMNIFY AGAINST SUCH CLAIM PURSUANT TO THIS SECTION 8.


 


(E)           “LOSS” OR “LOSSES” — MEANS LOSSES, PAYMENTS (WHETHER IN CASH OR IN
KIND), CLAIMS, DAMAGES, LIABILITIES, OBLIGATIONS, PENALTIES, JUDGMENTS, AWARDS,
COSTS, EXPENSES, INTEREST AND DISBURSEMENTS (AND ANY AND ALL ACTIONS, SUITS,
PROCEEDINGS AND INVESTIGATIONS IN RESPECT THEREOF, ANY AMOUNTS (WHETHER IN CASH
OR IN KIND) IN SETTLEMENT IN RESPECT OF ANY OF THE FOREGOING AND ANY AND ALL
LEGAL AND OTHER COSTS, EXPENSES OR DISBURSEMENTS IN GIVING TESTIMONY OR
FURNISHING DOCUMENTS IN RESPONSE TO A SUBPOENA OR OTHERWISE), INCLUDING WITHOUT
LIMITATION, THE COSTS, EXPENSES AND DISBURSEMENTS AS AND WHEN INCURRED, OF
INVESTIGATING, PREPARING OR DEFENDING ANY SUCH ACTION, SUIT, PROCEEDING OR
INVESTIGATION.  FOR THE AVOIDANCE OF DOUBT, THE TERM “LOSSES” SHALL NOT INCLUDE,
AND THE PARTIES HERETO HEREBY WAIVE THE RIGHTS TO CLAIM SPECIAL OR PUNITIVE
DAMAGES.


 


(F)            “TAX LOSSES” — MEANS LOSSES ARISING OUT OF OR BASED UPON ANY
REPRESENTATION MADE BY SELLERS IN SECTION 3.8 THAT IS FALSE, UNTRUE OR
INACCURATE WHEN MADE (OR WHEN DEEMED TO HAVE BEEN MADE).


 


(G)           “BROKER LOSSES” — MEANS LOSSES ARISING OUT OF OR BASED UPON THE
REPRESENTATION MADE BY SELLERS IN SECTION 3.21 THAT IS FALSE, UNTRUE OR
INACCURATE WHEN MADE (OR WHEN DEEMED TO HAVE BEEN MADE).


 


8.2.          SURVIVAL


 

All representations, warranties and pre-closing covenants made by the parties in
this Agreement or in any certificate, schedule, statement, document or

 

49

--------------------------------------------------------------------------------


 

instrument furnished hereunder or in connection with negotiation, execution and
performance of this Agreement will survive the Closing for the
period(s) provided in Section 8.5(d).

 


8.3.          INDEMNIFICATION BY BUYERS


 

Each Buyer agrees to severally and jointly indemnify, defend and hold harmless
each Seller and their respective shareholders, directors, officers, affiliates,
agents, employees and advisors, from and against any and all Losses to the
extent such Losses result from, arise out of or are based upon: (i) any
representation set forth in Section 4 hereof being false or untrue when made (or
deemed to be made) or the Breach of any warranty set forth in Section 4; or
(ii) any Breach or default in performance by Buyers of any of their covenants or
agreements in this Agreement or pursuant hereto, including without limitation,
the payment of the Purchase Price.


 


8.4.          INDEMNIFICATION BY SELLERS


 

The Sellers agree to severally and jointly indemnify and hold harmless each
Buyer Indemnified Party, from and against any and all Losses to the extent such
Losses result from, arise out of or are based upon: (i) any representation made
by such Seller in Section 3 hereof that is false, untrue or inaccurate when made
(or when deemed to have been made) by such Seller or the Breach of any warranty
made by such Seller in Section 3 hereof (provided, however, that, with respect
to the representations (excluding Section 3.9) qualified by materiality,
Material Adverse Change or similar qualifications, no Breach thereof shall be
deemed to have occurred if the Losses resulting therefrom can be measured
adequately or reasonably estimated in monetary terms and do not exceed,
individually or in the aggregate, US$2,000,000; provided, further, that if the
Losses resulting from such Breaches cannot be measured adequately or reasonably
estimated in monetary terms, the foregoing proviso shall not apply to such
Breaches); (ii) any Breach by such Seller of any of its respective covenants or
agreements in this Agreement or pursuant hereto; (iii) any Losses of any Buyer
Indemnified Party resulting from, arising out of or based upon the AMC Credit
Agreement or any agreement, document or instrument relating thereto;
(iv) without duplication of any amounts accounted for under Sections 2.2 and
2.3, any Inbursa Additional Amount if neither the Inbursa Amendment or Waiver
nor the Inbursa Payoff Letter are delivered prior to the Closing Date for any
reason whatsoever, and (v) any Taxes imposed on, asserted against, incurred by
or paid by Symphony as a result of or in connection with the actions taken or
omissions by Sellers and their affiliates in connection with Seller Structuring
Transactions (irrespective of whether such Taxes are properly or legally imposed
or asserted).

 


8.5.          LIMITATIONS ON INDEMNIFICATION


 


NOTWITHSTANDING ANY OTHER PROVISION IN THIS AGREEMENT TO THE CONTRARY:


 


(A)           EXCEPT AS SET FORTH IN SECTION 12.17, THE RIGHT TO INDEMNIFICATION
UNDER SECTIONS 8.3 AND 8.4 IS THE SOLE AND EXCLUSIVE REMEDY FOR THE INDEMNIFIED
PARTIES FOR ANY BREACH OF ANY REPRESENTATION,

 

50

--------------------------------------------------------------------------------


 


WARRANTY, COVENANT, AGREEMENT OR DUTY OF THE APPLICABLE INDEMNIFYING PARTIES
(EXCEPT TO THE EXTENT ARISING FROM THE INDEMNIFIED PARTIES’ WILLFUL MISCONDUCT
OR FROM THE INDEMNIFIED PARTIES’ INTENTIONAL BREACHES) (I) UNDER THIS AGREEMENT
OR ANY TRANSACTION DOCUMENT; (II) IN ANY SCHEDULE, CERTIFICATE OR OTHER DOCUMENT
DELIVERED BY OR ON BEHALF OF THE INDEMNIFIED PARTIES UNDER THIS AGREEMENT; OR
(III) OTHERWISE FROM OR IN CONNECTION WITH THE CONTEMPLATED TRANSACTIONS.


 


(B)           SELLERS WILL HAVE NO LIABILITY WITH RESPECT TO THE CLAIMS OF BUYER
INDEMNIFIED PARTIES FOR INDEMNIFICATION UNDER SECTION 8.4(I) UNTIL THE TOTAL OF
ALL LOSSES WITH RESPECT TO SUCH MATTERS EXCEEDS US$2,000,000, IN WHICH CASE
BUYERS WILL THEN BE ENTITLED TO INDEMNIFICATION FOR ALL SUCH LOSSES; PROVIDED,
THAT THE FOREGOING LIMITATION WILL NOT APPLY TO LOSSES ARISING UNDER SECTIONS
3.1, 3.2, 3.3, 3.21 AND 3.22.


 


(C)           THE AGGREGATE LIABILITY OF SELLERS WITH RESPECT TO THE CLAIMS OF
BUYER INDEMNIFIED PARTIES FOR INDEMNIFICATION UNDER SECTIONS 8.4(I) AND
8.4(II) SHALL BE LIMITED TO:


 

(I)          US$25,000,000 WITH RESPECT TO ALL LOSSES FOR WHICH BUYER
INDEMNIFIED PARTIES ARE ENTITLED TO INDEMNIFICATION UNDER SECTION 8.4(I) (OTHER
THAN FUNDAMENTAL LOSSES, TAX LOSSES AND BROKER LOSSES);

 

(II)         US$70,000,000 WITH RESPECT TO TAX LOSSES, LESS ALL LOSSES INCLUDED
WITHIN SECTION 8.5(C)(I) (THE “TAX LOSS CAP”);

 

(III)        US$315,000,000 WITH RESPECT TO FUNDAMENTAL LOSSES; AND

 

(IV)        THE CLOSING PROCEEDS WITH RESPECT TO BROKER LOSSES AND LOSSES FOR
WHICH THE BUYER INDEMNIFIED PARTIES ARE ENTITLED TO INDEMNIFICATION UNDER
SECTION 8.4(II).

 


(D)           IF THE CLOSING OCCURS, NO PARTY SHALL BE ENTITLED TO ANY RECOVERY
UNLESS A CLAIM FOR INDEMNIFICATION IS MADE (I) IN ACCORDANCE WITH THIS SECTION 8
AND BEFORE THE DATE THAT IS (A) THE 12 MONTH ANNIVERSARY OF THE CLOSING DATE
WITH RESPECT TO BREACHES FOR WHICH BUYER INDEMNIFIED PARTIES ARE ENTITLED TO
INDEMNIFICATION UNDER SECTION 8.4(I) OTHER THAN SECTIONS 3.1, 3.2, 3.3, 3.8,
3.17, 3.21 AND 3.22; (B) THE 24 MONTH ANNIVERSARY OF THE CLOSING DATE FOR ALL
BREACHES OF SECTION 3.21; (C) THE LATER OF THE 60 MONTH ANNIVERSARY OF THE DAY
ON WHICH THE CINEMEX COMPANIES (I) ARE OR WERE REQUIRED TO FILE OR
(II) EFFECTIVELY FILE THE RELEVANT TAX RETURN WITH THE RELEVANT GOVERNMENTAL
BODY IN MEXICO FOR THE TAX PERIOD IN WHICH THE TAXES WERE INCURRED RELATING TO A
PRE-CLOSING OR

 

51

--------------------------------------------------------------------------------


 


STRADDLE TAX PERIOD FOR ALL BREACHES OF SECTION 3.8 OR LOSSES FOR WHICH THE
BUYER INDEMNIFIED PARTIES ARE ENTITLED TO INDEMNIFICATION UNDER SECTION 8.4(V);
(D) THE 60 MONTH ANNIVERSARY OF THE CLOSING DATE FOR BREACHES OF SECTION 3.17;
(E) AT ANY TIME FOR ALL BREACHES OF SECTIONS 3.1, 3.2, 3.3 AND 3.22; (F) AT ANY
TIME FOR LOSSES FOR WHICH THE BUYER INDEMNIFIED PARTIES ARE ENTITLED TO
INDEMNIFICATION UNDER SECTIONS 8.4(III) AND 8.4(IV); (G) THE 36 MONTH
ANNIVERSARY OF THE CLOSING DATE FOR LOSSES FOR WHICH THE BUYER INDEMNIFIED
PARTIES ARE ENTITLED TO INDEMNIFICATION UNDER SECTION 8.4(II).


 


(E)           THE AMOUNT OF ANY LOSS FOR WHICH INDEMNIFICATION IS PROVIDED UNDER
THIS SECTION 8 SHALL BE NET OF ANY AMOUNTS ACTUALLY RECOVERED BY THE INDEMNIFIED
PARTY UNDER INSURANCE POLICIES WITH RESPECT TO SUCH LOSS AND SHALL BE REDUCED TO
TAKE ACCOUNT OF ANY TAX BENEFIT REALIZED BY THE INDEMNIFIED PARTY ARISING FROM
THE INCURRENCE OR PAYMENT OF ANY SUCH LOSS; PROVIDED THAT THE INDEMNIFIED PARTY
WILL USE COMMERCIALLY REASONABLE EFFORTS TO RECOVER AMOUNTS UNDER INSURANCE
POLICIES WITH RESPECT TO SUCH LOSS.


 


“TAX BENEFIT” MEANS THE AMOUNT BY WHICH THE TAX LIABILITY OF A CORPORATION TO
THE APPROPRIATE TAXING AUTHORITY IS REDUCED BY DEDUCTION, CREDIT OR OTHERWISE OR
THE AMOUNT BY WHICH A REFUND OF TAXES IS INCREASED, PROVIDED THAT SUCH REDUCTION
OF TAX LIABILITY OR SUCH REFUND OF TAXES IS “REALIZED” IN THE TAXABLE YEAR
DURING WHICH AN INDEMNITY PAYMENT IS MADE PURSUANT TO THIS AGREEMENT OR IN A
TAXABLE YEAR PRIOR TO THE YEAR SUCH PAYMENT IS MADE.  A TAX BENEFIT SHALL BE
DEEMED TO HAVE BEEN “REALIZED” AT THE TIME OF OCCURRENCE OF THE FACT OR EVENT
GIVING RISE TO ANY REFUND OF TAXES OR AT THE TIME THAT A LOSS, DEDUCTION OR
CREDIT IS INCURRED OR ALLOWED THAT RESULTS IN REDUCTION OF TAXES THAT WOULD
OTHERWISE BE DUE FOR THAT TAX YEAR OR FOR A PRIOR TAX YEAR; IN THE EVENT ANY OF
THE CINEMEX COMPANIES HAS OTHER LOSSES, DEDUCTIONS, CREDITS OR SIMILAR ITEMS
AVAILABLE TO IT, LOSSES, DEDUCTIONS, CREDITS OR SUCH OTHER ITEMS FOR WHICH THE
SELLERS WOULD BE ENTITLED TO REDUCE ITS INDEMNIFICATION OBLIGATIONS PURSUANT TO
THIS AGREEMENT SHALL BE TREATED AS THE LAST ITEMS UTILIZED TO PRODUCE A TAX
BENEFIT.


 


(F)            NO INDEMNIFIED PARTY SHALL BE INDEMNIFIED PURSUANT TO THIS
AGREEMENT TO THE EXTENT THAT SUCH INDEMNIFIED PARTY’S LOSSES ARE INCREASED OR
EXTENDED BY THE WILLFUL MISCONDUCT, VIOLATION OF APPLICABLE LAW OR BAD FAITH OF
SUCH INDEMNIFIED PARTY.


 


8.6.          INDEMNIFICATION PROCEDURES


 


(A)           EACH INDEMNIFIED PARTY SHALL, PROMPTLY AFTER THE RECEIPT OF NOTICE
OF A WRITTEN THREAT OR THE COMMENCEMENT OF ANY ACTION AGAINST SUCH

 

52

--------------------------------------------------------------------------------


 


INDEMNIFIED PARTY IN RESPECT OF WHICH INDEMNITY MAY BE SOUGHT FROM AN
INDEMNIFYING PARTY PURSUANT TO THIS SECTION 8, NOTIFY THE INDEMNIFYING PARTY IN
WRITING THEREOF, STATING, TO THE EXTENT KNOWN, THE NAME OF THE PERSON
THREATENING OR COMMENCING SUCH ACTION AND A BRIEF STATEMENT OF THE BASIS FOR ANY
CLAIM OF INDEMNITY FOR LOSSES.


 


(B)           THE FAILURE OF ANY INDEMNIFIED PARTY TO SO NOTIFY AN INDEMNIFYING
PARTY OF ANY SUCH ACTION SHALL NOT RELIEVE THE INDEMNIFYING PARTY FROM ANY
LIABILITY EXCEPT TO THE EXTENT THAT THE RIGHTS OF SUCH INDEMNIFYING PARTY ARE
PREJUDICED BY SUCH FAILURE, IT BEING UNDERSTOOD THAT THE INDEMNIFYING PARTY IS
PER SE PREJUDICED IF DELIVERY OF A NOTICE SPECIFYING IN REASONABLE DETAIL THE
BASIS FOR AN INDEMNIFICATION CLAIM UNDER THIS SECTION 8 IS DELIVERED AFTER THE
TIME PERIOD SET FORTH IN SECTION 8.5(D).


 


(C)           WITH RESPECT TO ANY ACTION NOTIFIED BY AN INDEMNIFIED PARTY TO AN
INDEMNIFYING PARTY IN ACCORDANCE WITH THIS SECTION 8, THE INDEMNIFYING PARTY
WILL BE ENTITLED TO PARTICIPATE THEREIN, AND, TO THE EXTENT IT MAY WISH, TO
ASSUME THE DEFENSE THEREOF WITH COUNSEL REASONABLY SATISFACTORY TO SUCH
INDEMNIFIED PARTY, AND AFTER WRITTEN NOTICE FROM THE INDEMNIFYING PARTY TO SUCH
INDEMNIFIED PARTY OF ITS ELECTION SO TO ASSUME THE DEFENSE THEREOF, THE
INDEMNIFYING PARTY WILL NOT BE LIABLE TO SUCH INDEMNIFIED PARTY UNDER THIS
SECTION 8 FOR ANY LEGAL OR OTHER EXPENSES SUBSEQUENTLY INCURRED BY SUCH
INDEMNIFIED PARTY IN CONNECTION WITH THE DEFENSE THEREOF OTHER THAN REASONABLE
COSTS OF INVESTIGATION.


 


(D)           UPON MAKING ANY PAYMENT TO AN INDEMNIFIED PARTY FOR ANY
INDEMNIFICATION CLAIM FOR LOSSES PURSUANT TO THIS SECTION 8, THE INDEMNIFYING
PARTY SHALL BE SUBROGATED, TO THE EXTENT OF SUCH PAYMENT, TO ANY RIGHTS WHICH
THE INDEMNIFIED PARTY MAY HAVE AGAINST ANY OTHER PARTIES WITH RESPECT TO THE
SUBJECT MATTER UNDERLYING SUCH INDEMNIFICATION CLAIM.


 


(E)           THE INDEMNIFYING PARTIES SHALL NOT SETTLE ANY ACTION FOR WHICH AN
INDEMNIFIED PARTY IS OR MAY BE ENTITLED TO INDEMNIFICATION HEREUNDER WITHOUT THE
PRIOR WRITTEN CONSENT OF SUCH INDEMNIFIED PARTY, WHICH CONSENT WILL NOT BE
UNREASONABLY WITHHELD OR DELAYED, PROVIDED THAT THE CONSENT OF THE INDEMNIFIED
PARTY SHALL NOT BE REQUIRED SO LONG AS THE SETTLEMENT (I) ONLY PROVIDES FOR THE
PAYMENT OF MONETARY DAMAGES BY THE INDEMNIFYING PARTIES, (II) DOES NOT RESTRICT
THE CONDUCT OR BUSINESS ACTIVITIES OF ANY OF THE INDEMNIFIED PARTIES AND
(III) PROVIDES A COMPLETE AND FULL RELEASE FROM ALL LIABILITY TO THE INDEMNIFIED
PARTY.

 

53

--------------------------------------------------------------------------------


 


8.7.          TREATMENT OF INDEMNITY PAYMENTS


 

Buyers and Sellers agree that any indemnity payments made pursuant to this
Section 8 will be treated by the parties as an adjustment to the Purchase Price.

 


9.             TERMINATION


 


9.1.          TERMINATION EVENTS

 

This Agreement may, by notice given prior to or at the Closing, be terminated:

 


(A)                                  BY EITHER BUYERS OR SELLERS IF THE CLOSING
HAS NOT OCCURRED (OTHER THAN THROUGH THE FAILURE OF ANY PARTY SEEKING TO
TERMINATE THIS AGREEMENT TO COMPLY IN ALL MATERIAL RESPECTS WITH ITS OBLIGATIONS
UNDER THIS AGREEMENT) ON OR BEFORE FEBRUARY 26, 2009, OR SUCH LATER DATE AS THE
PARTIES MAY AGREE UPON (THE “OUTSIDE DATE”);


 


(B)                                 BY BUYERS IF A SUPPLEMENT TO THE DISCLOSURE
STATEMENT BY SELLERS CONTAINS CHANGES OR DISCLOSURE THAT, INDIVIDUALLY OR IN THE
AGGREGATE WITH ANY OTHER SUPPLEMENTS, HAS OR WOULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE CHANGE;


 


(C)                                  BY MUTUAL CONSENT OF BUYERS AND SELLERS; OR


 


(D)                                 BY SELLERS, IF A RESOLUTION SATISFACTORY TO
SELLERS IS NOT ISSUED BY THE MEXICAN FEDERAL COMPETITION COMMISSION WITHIN 65
BUSINESS DAYS FOLLOWING THE SUBMISSION BY THE PARTIES OF THE REQUIRED
NOTIFICATION FORM(S).

 


9.2.          EFFECT OF TERMINATION

 


EACH PARTY’S RIGHT OF TERMINATION UNDER SECTION 9.1 IS IN ADDITION TO ANY OTHER
RIGHTS IT MAY HAVE UNDER THIS AGREEMENT OR OTHERWISE, AND THE EXERCISE OF A
RIGHT OF TERMINATION WILL NOT BE AN ELECTION OF REMEDIES.  IF THIS AGREEMENT IS
TERMINATED PURSUANT TO SECTION 9.1, ALL FURTHER OBLIGATIONS OF THE PARTIES UNDER
THIS AGREEMENT WILL TERMINATE, EXCEPT THAT THE OBLIGATIONS IN SECTIONS 12.1,
12.3, 12.13 AND 12.14, AND PARAGRAPHS (C), (D) AND (E) OF SECTION 12.17, WILL
SURVIVE AND ANY LIABILITY ARISING FROM ANY INTENTIONAL BREACH; PROVIDED,
HOWEVER, THAT IF THIS AGREEMENT IS TERMINATED BY A PARTY BECAUSE ONE OR MORE OF
THE CONDITIONS TO THE TERMINATING PARTY’S OBLIGATIONS UNDER THIS AGREEMENT IS
NOT SATISFIED AS A RESULT OF THE OTHER PARTY’S FAILURE TO COMPLY WITH ITS
OBLIGATIONS UNDER THIS AGREEMENT, THE TERMINATING PARTY’S RIGHT TO PURSUE ALL
LEGAL REMEDIES WILL SURVIVE SUCH TERMINATION UNIMPAIRED.

 


10.           INTENTIONALLY OMITTED.

 

54

--------------------------------------------------------------------------------



 


11.           TAX MATTERS


 


11.1.        TRANSFER TAXES


 

Other than income Taxes, all documentary, sales, stamp, registration and other
such similar Taxes and fees applicable under Mexican law and incurred in
connection with this Agreement, if any, shall be paid by Buyers when due, and
Buyers shall, at their own expense, file all necessary Tax Returns and other
documentation with respect to all such transfer, documentary, sales, use, stamp,
registration and other similar Taxes and fees, and if required by applicable
law, Sellers shall, and shall cause their Related Persons to, join in the
execution of any such Tax Returns.

 


11.2.        PREPARATION OF TAX RETURNS


 


(A)           THE CINEMEX COMPANIES AND SYMPHONY SHALL, AND SELLERS SHALL CAUSE
THE CINEMEX COMPANIES AND SYMPHONY TO, PREPARE AND TIMELY FILE OR CAUSE TO BE
PREPARED AND TIMELY FILED IN A MANNER CONSISTENT WITH PAST PRACTICE, ALL TAX
RETURNS OF, WITH RESPECT TO, OR INCLUDING THE CINEMEX COMPANIES AND/OR SYMPHONY
THAT ARE REQUIRED TO BE FILED (TAKING INTO ACCOUNT EXTENSIONS) ON OR BEFORE THE
CLOSING DATE.  SELLERS SHALL TIMELY PAY OR CAUSE TO BE TIMELY PAID BY THE
CINEMEX COMPANIES AND SYMPHONY ALL TAXES SHOWN AS DUE, OR REQUIRED TO BE SHOWN
AS DUE, ON SUCH TAX RETURNS.  SELLERS SHALL BE ENTITLED TO RECEIVE ANY REFUND OR
CREDIT REFLECTED ON SUCH TAX RETURNS WHICH IS NOT RECEIVED ON OR BEFORE THE
CLOSING DATE (A “PENDING REFUND”), AS DESCRIBED IN SECTION 11.3(E).

 

(b)           Buyers shall cause the Cinemex Companies and Symphony to prepare
and file all Tax Returns required to be filed by or with respect to such Cinemex
Companies and/or Symphony for all Taxable Periods that (x) begin on or after
January 1, 2008 and prior to the Closing Date and (y) end on, before or after
the Closing Date (including Tax Returns for Straddle Periods), which Tax Returns
have due dates (taking into account extensions) after the Closing Date (the
“Post-Closing Returns”).  To the extent that the parties have agreed to the Tax
treatment of specific items (including the provisions of this Agreement), such
Post-Closing Returns will be prepared consistent with such agreement between the
parties and otherwise in a manner consistent with Tax Returns filed by the
Cinemex Companies and Symphony prior to the Closing Date, unless otherwise
required by applicable Legal Requirements.  Sellers shall cooperate with Buyers
and the Cinemex Companies and Symphony in the preparation of Post-Closing
Returns and shall provide assistance as reasonably requested by Buyers.  In the
case of a Post-Closing Return required to be filed in Mexico by the Cinemex
Companies and/or Symphony, including any Tax Return for Mexican Income Tax filed
on a consolidated basis for or including the Cinemex Companies (“Mexican
Consolidated Income Tax Return”), and any

 

55

--------------------------------------------------------------------------------

 


TAX RETURN FOR IETU OR MEXICAN VAT REQUIRED AND/OR PERMITTED TO BE FILED UNDER
MEXICAN LEGAL REQUIREMENTS (A “MEXICAN POST-CLOSING RETURN”), BUYERS SHALL USE A
PERSON ACCEPTABLE TO SELLERS, WHICH MAY BE FELIX NUNEZ GAMBOA (“GAMBOA”) IF HE
IS AVAILABLE ON TERMS REASONABLY ACCEPTABLE TO BUYERS, TO PREPARE SUCH MEXICAN
POST-CLOSING RETURN. BUYERS WILL PROVIDE SELLERS WITH ACCESS TO THE BOOKS AND
RECORDS OF THE CINEMEX COMPANIES AND SYMPHONY TO THE EXTENT REASONABLY RELEVANT
TO THE PREPARATION AND REVIEW OF ANY POST-CLOSING RETURN.  BUYERS SHALL CAUSE
CINEMEX COMPANIES AND SYMPHONY TO PROVIDE EACH POST-CLOSING RETURN TO SELLERS AT
LEAST TWENTY (20) DAYS PRIOR TO FILING SUCH POST-CLOSING RETURN FOR SELLERS’
REVIEW AND COMMENT.  SUCH POST-CLOSING RETURN SHALL BE FINAL AND BINDING ON THE
PARTIES UNLESS EITHER SELLERS OR BUYERS DELIVER TO THE OTHER A NOTICE OF
OBJECTION WITHIN TWENTY (20) DAYS AFTER DELIVERY OF THE POST-CLOSING RETURN TO
SELLERS.  BUYERS AND SELLERS SHALL UTILIZE THE PROCEDURES SET FORTH IN
SECTION 2.3(C) TO SETTLE ANY DISPUTED ITEM INCLUDED IN A NOTICE OF OBJECTION.


 


(C)           IF THE CINEMEX COMPANIES ARE UNABLE OR OTHERWISE FAIL TO FILE A
MEXICAN CONSOLIDATED INCOME TAX RETURN FOR THE TAX YEAR ENDING DECEMBER 31 OF
THE YEAR OF CLOSING, THEN PRIOR TO THE FOLLOWING JUNE 25TH, BUYERS SHALL CAUSE
THE CINEMEX COMPANIES TO PREPARE AND PROVIDE TO SELLERS A FORM OF MEXICAN
CONSOLIDATED INCOME TAX RETURN FOR THE PERIOD ENDING ON THE CLOSING DATE AS IF
THE CINEMEX COMPANIES WERE ABLE TO FILE A MEXICAN CONSOLIDATED INCOME TAX
RETURN, FOR SELLERS’ REVIEW AND COMMENT.  SUBJECT TO THE PROVISIONS OF
SECTION 11.3 RELATING TO RESOLUTION OF ANY DISPUTED ITEM, BUYERS SHALL CAUSE THE
CINEMEX COMPANIES TO MAKE SUCH REVISIONS TO SUCH FORM OF MEXICAN CONSOLIDATED
INCOME TAX RETURN AS ARE REASONABLY REQUESTED BY SELLERS.  ANY REFUND OR CREDIT,
OR ADDITIONAL TAX DUE, AS REFLECTED ON THE FINAL FORM OF MEXICAN CONSOLIDATED
INCOME TAX RETURN, SHALL BE SUBSTITUTED FOR THE AMOUNTS OF REFUND OR CREDIT, OR
ADDITIONAL TAX DUE, AS REFLECTED ON ALL MEXICAN INCOME TAX RETURNS FOR THE
INDIVIDUAL CINEMEX COMPANIES FOR PURPOSES OF APPLYING SECTION 11.3, AND THE
AMOUNT OF REFUND OR CREDIT SHALL BE DEEMED RECEIVED BY THE CINEMEX COMPANIES ON
AUGUST 15 OF THE CALENDAR YEAR AFTER CLOSING FOR PURPOSES OF APPLYING
SECTION 11.3.


 


11.3.        TAX PAYMENTS AND REFUNDS


 


(A)           IN THE CASE OF TAXES THAT ARE PAYABLE WITH RESPECT TO ANY TAXABLE
PERIOD OF THE CINEMEX COMPANIES AND/OR SYMPHONY THAT BEGINS ON OR BEFORE, AND
ENDS AFTER, THE CLOSING DATE (A “STRADDLE PERIOD”), THE PORTION OF ANY SUCH TAX
(“STRADDLE PERIOD TAX”) THAT IS ALLOCABLE TO THE PORTION OF SUCH STRADDLE PERIOD
ENDING ON THE CLOSING DATE SHALL BE:

 

56

--------------------------------------------------------------------------------


 

(I)          IN THE CASE OF TAXES (INCLUDING SPECIFIED TAXES AND SOCIAL SECURITY
TAXES, PAYROLL TAXES, INFONAVIT AND SAR) THAT ARE EITHER (A) BASED UPON OR
RELATED TO INCOME OR RECEIPTS OR (B) IMPOSED IN CONNECTION WITH ANY WITHHOLDING
OBLIGATION, ANY OBLIGATION RELATED TO PAYROLL, ANY ACTUAL OR DEEMED VALUE ADDED
TAX, SALE OR OTHER TRANSFER OR ASSIGNMENT OF PROPERTY (REAL OR PERSONAL,
TANGIBLE OR INTANGIBLE), DEEMED EQUAL TO THE AMOUNT WHICH WOULD BE PAYABLE BY
THE CINEMEX COMPANIES OR SYMPHONY, AS THE CASE MAY BE (AFTER GIVING EFFECT TO
AMOUNTS WHICH WOULD BE DEDUCTIBLE IN THE COMPUTATION OF, OR OFFSET AGAINST, SUCH
TAXES, INCLUDING ANY LOSS OR CREDIT CARRYFORWARDS FROM PRIOR YEARS, WHICH LOSS
OR CREDIT CARRYFORWARDS WILL BE ALLOCATED FIRST TO THE COMPUTATION OF, OR OFFSET
AGAINST, TAXES ALLOCABLE TO THE PORTION OF THE STRADDLE PERIOD ENDING ON THE
CLOSING DATE) IF THE TAXABLE PERIOD ENDED ON THE CLOSING DATE, AND THE PARTIES
SHALL ELECT TO DO SO IF PERMITTED BY APPLICABLE LEGAL REQUIREMENTS; AND

 

(II)         IN THE CASE OF TAXES IMPOSED ON A PERIODIC BASIS WITH RESPECT TO
THE ASSETS OF THE CINEMEX COMPANIES AND/OR SYMPHONY, OR OTHERWISE MEASURED BY
THE LEVEL OF ANY ITEM, DEEMED TO BE THE AMOUNT OF SUCH TAXES FOR THE ENTIRE
STRADDLE PERIOD (OR, IN THE CASE OF SUCH TAXES DETERMINED ON AN ARREARS BASIS,
THE AMOUNT OF SUCH TAXES FOR THE IMMEDIATELY PRECEDING PERIOD), MULTIPLIED BY A
FRACTION THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS IN THE STRADDLE PERIOD
ENDING ON THE CLOSING DATE AND THE DENOMINATOR OF WHICH IS THE NUMBER OF DAYS IN
THE ENTIRE STRADDLE PERIOD.  IN THE CASE OF TAXES BASED UPON OR MEASURED BY
CAPITAL (INCLUDING NET WORTH OR LONG-TERM DEBT) OR INTANGIBLES ALLOCABLE TO THE
PORTION OF THE STRADDLE PERIOD ENDING ON THE CLOSING DATE, SUCH TAX SHALL BE
COMPUTED BY REFERENCE TO THE LEVEL OF SUCH ITEMS ON THE CLOSING DATE.

 


(B)           NOTWITHSTANDING THE PROVISIONS OF SECTION 11.3(A), ALL PAYMENTS
UNDER SECTIONS 2.2(C) AND 2.2(D) SHALL BE TREATED FOR TAX PURPOSES AS HAVING
BEEN MADE ON THE CLOSING DATE.


 


(C)                                  IN THE CASE OF TAXES THAT ARE PAYABLE WITH
RESPECT TO ANY TAXABLE PERIOD THAT BEGINS ON OR AFTER JANUARY 1, 2008 AND ENDS
ON OR BEFORE THE CLOSING DATE THAT ARE REPORTED ON A POST-CLOSING RETURN,
SELLERS SHALL BE RESPONSIBLE FOR ANY TAXES DUE WITH THE ORIGINAL POST-CLOSING
RETURN IN ACCORDANCE WITH SECTION 11.3(E) AND SHALL BE ENTITLED TO RECEIVE ANY
REFUND OF TAXES SHOWN ON THE ORIGINAL POST-CLOSING RETURN IN ACCORDANCE WITH
SECTION 11.3(F).

 

57

--------------------------------------------------------------------------------


 


(D)           BUYERS SHALL CAUSE THE CINEMEX COMPANIES AND SYMPHONY TO PREPARE
AND PROVIDE SELLERS WITH CALCULATIONS OF THE ALLOCATION TO SELLERS OF ANY
STRADDLE PERIOD TAX AND THE AMOUNT OF ANY CREDIT AGAINST SUCH STRADDLE PERIOD
TAX, TOGETHER WITH A CALCULATION OF SELLERS’ ALLOCABLE SHARE OF ANY REFUND OR
CREDIT (“STRADDLE PERIOD TAX CALCULATION”), DETERMINED IN THE MANNER DESCRIBED
IN SECTIONS 11.3(A) AND (B), AT THE SAME TIME THAT BUYERS PROVIDE A COPY OF THE
APPLICABLE POST-CLOSING RETURN FOR SELLERS’ REVIEW PURSUANT TO SECTION 11.2(B). 
UNLESS SELLERS PROVIDE BUYERS WITH A NOTICE OF OBJECTION TO ANY POST-CLOSING
RETURN OR ANY STRADDLE PERIOD TAX CALCULATION WITHIN TWENTY (20) DAYS AFTER
DELIVERY THEREOF TO SELLERS, SUCH POST-CLOSING RETURN OR STRADDLE PERIOD TAX
CALCULATION SHALL BE FINAL AND BINDING ON THE PARTIES.  BUYERS AND SELLERS SHALL
UTILIZE THE PROCEDURES SET FORTH IN SECTION 2.3(C) TO SETTLE ANY DISPUTED ITEM
INCLUDED IN A NOTICE OF OBJECTION OR OTHERWISE FOR A POST-CLOSING RETURN OR
STRADDLE PERIOD TAX CALCULATION.  ANY POST-CLOSING RETURN FILED WITH RESPECT TO
A DISPUTED ITEM SHALL BE FILED CONSISTENT WITH THE FINAL RESOLUTION OF SUCH
DISPUTED ITEM.


 


(E)           NO LATER THAN TWENTY (20) DAYS AFTER THE EARLIER OF (I) 21 DAYS
AFTER THE DELIVERY OF THE STRADDLE PERIOD TAX CALCULATION, IF NO NOTICE OF
OBJECTION IS FILED, OR (II) THE FINAL RESOLUTION OF ANY DISPUTED ITEMS ON ANY
ORIGINAL POST-CLOSING RETURN, SELLERS SHALL PAY TO BUYERS THE TAX REFLECTED ON
SUCH POST-CLOSING RETURN (AS AMENDED TO REFLECT THE RESOLUTION OF ANY DISPUTED
ITEM) FOR A PERIOD OTHER THAN A STRADDLE PERIOD AND SELLERS’ ALLOCABLE SHARE OF
ANY STRADDLE PERIOD TAX AS PROVIDED IN THE STRADDLE PERIOD TAX CALCULATION. 
NOTWITHSTANDING THE FOREGOING, SELLERS SHALL NOT BE OBLIGATED TO PAY ANY SUCH
TAX TO THE EXTENT INCLUDED IN CURRENT LIABILITIES AS FINALLY DETERMINED UNDER
SECTION 2.3.  THE PARTIES ACKNOWLEDGE AND AGREE THAT SPECIFIED TAXES SHALL NOT
BE INCLUDED IN CURRENT ASSETS OR CURRENT LIABILITIES UNDER SECTION 2.3.


 


(F)            NO LATER THAN TEN (10) DAYS AFTER ANY PENDING REFUND, TAX REFUND
FOR A POST-CLOSING RETURN DESCRIBED IN SECTION 11.3(C), OR TAX REFUND FOR THE
PORTION OF ANY STRADDLE PERIOD ENDING ON THE CLOSING DATE IS RECEIVED OR CREDIT
IS ALLOWED OR APPLIED AGAINST ANOTHER TAX LIABILITY BY A TAXING AUTHORITY,
BUYERS SHALL PAY OR CAUSE TO BE PAID TO SELLERS ANY SUCH PENDING REFUND AND ANY
SUCH TAX REFUND OR CREDIT.  NOTWITHSTANDING THE FOREGOING, SELLERS SHALL NOT BE
ENTITLED TO A REFUND OR CREDIT OF TAX TO THE EXTENT INCLUDED IN CURRENT ASSETS
AS FINALLY DETERMINED UNDER SECTION 2.3.


 


(G)           FOR PURPOSES OF DETERMINING THE AMOUNT OF TAXES PAYABLE BY SELLERS
AND THE AMOUNT OF TAX REFUNDS (INCLUDING ANY PENDING REFUNDS) AND CREDITS
PAYABLE TO SELLERS UNDER THIS SECTION 11,

 

58

--------------------------------------------------------------------------------


 


SELLERS SHALL BE DEEMED TO HAVE PAID TOWARD TAXES FOR WHICH THEY ARE RESPONSIBLE
(I) ALL TAX PAYMENTS MADE ON OR BEFORE THE CLOSING DATE BY OR ON BEHALF OF THE
CINEMEX COMPANIES OR SYMPHONY, INCLUDING ESTIMATED PAYMENTS OF THE SPECIFIED
TAXES, AND (II) WITHOUT DUPLICATION, ALL TAX PAYMENTS AND ACCRUALS THAT ARE
INCLUDED IN AGGREGATE WORKING CAPITAL AS FINALLY DETERMINED UNDER SCHEDULE 2.3.


 


(H)           BUYERS SHALL NOT TAKE ANY ACTION (INCLUDING MAKING ANY ELECTION)
OTHER THAN IN THE ORDINARY COURSE OF BUSINESS THAT WILL INCREASE THE AMOUNT OF
TAXES FOR WHICH THE SELLERS ARE RESPONSIBLE UNDER THIS AGREEMENT, INCLUDING ANY
STRADDLE PERIOD TAX.

 


11.4.        TAX COOPERATION AND EXCHANGE OF INFORMATION

 

Buyers and Sellers shall (a) after the Closing, assist (and cause any respective
Related Person to assist) in preparing and filing any Tax Returns that either
party is responsible for preparing and filing with respect to the Cinemex
Companies or Symphony, (b) after the Closing, cooperate fully in preparing for
any audits of, or disputes or other Proceedings with any Taxing Authority or
with respect to any matters with respect to Taxes of or relating to the Cinemex
Companies or Symphony and (c) make available to either party and to any Taxing
Authority as reasonably requested all information, records, and documents
relating to Tax matters (including Tax Returns) of or relating to the Cinemex
Companies or Symphony relating to any Taxable Period that begins on or before
the Closing Date and will preserve such information, records, or documents until
the expiration of any applicable statute of limitations or extensions thereof. 
Each party shall keep any information obtained under this Section 11.4
confidential except (i) as may be necessary in connection with the filing of Tax
Returns or claims for refund or the conduct of any audit, litigation or other
Proceeding with respect to Taxes or (ii) with the consent of the other party
hereto.

 


11.5.        CONTESTS


 


(A)           AFTER THE CLOSING DATE, BUYERS SHALL NOTIFY SELLERS IN WRITING
WITHIN TEN (10) DAYS OF RECEIVING NOTICE OF A PROPOSED ASSESSMENT OR THE
COMMENCEMENT OF ANY TAX AUDIT OR ADMINISTRATIVE OR JUDICIAL PROCEEDING OR OF ANY
DEMAND OR CLAIM ON BUYERS OR THE CINEMEX COMPANIES OR SYMPHONY, WHICH, IF
DETERMINED ADVERSELY TO SUCH PARTY OR AFTER THE LAPSE OF TIME, COULD HAVE AN
ADVERSE EFFECT ON SELLERS.  SUCH NOTICE SHALL CONTAIN FACTUAL INFORMATION (TO
THE EXTENT KNOWN TO BUYERS AND THE CINEMEX COMPANIES OR SYMPHONY OR ANY RELATED
PERSON OF SUCH PARTY) BRIEFLY DESCRIBING THE ASSERTED TAX LIABILITY AND SHALL
INCLUDE COPIES OF ANY NOTICE OR OTHER DOCUMENT RECEIVED FROM ANY TAXING
AUTHORITY IN RESPECT OF ANY SUCH ASSERTED TAX LIABILITY.

 

59

--------------------------------------------------------------------------------


 


THE FAILURE OF BUYERS TO PROVIDE SELLERS SUCH NOTICE SHALL NOT RELEASE SELLERS
FROM THEIR OBLIGATIONS UNDER THIS AGREEMENT EXCEPT TO THE EXTENT SELLERS HAVE
BEEN MATERIALLY PREJUDICED BY THE FAILURE TO RECEIVE SUCH NOTICE.


 


(B)           EXCEPT AS PROVIDED BELOW, IN THE CASE OF A TAX AUDIT OR
ADMINISTRATIVE OR JUDICIAL PROCEEDING (A “CONTEST”) THAT RELATES TO TAXABLE
PERIODS ENDING ON OR PRIOR TO THE CLOSING DATE OR TO ANY STRADDLE PERIOD
PURSUANT TO WHICH CONTEST SELLERS COULD BE LIABLE FOR INDEMNIFICATION OR COULD
BE ENTITLED TO A TAX REFUND FROM A TAXING AUTHORITY PURSUANT TO THIS AGREEMENT,
SELLERS SHALL HAVE THE RIGHT, AT THEIR EXPENSE, TO PARTICIPATE IN OR, AT THE
OPTION OF BUYERS, CONTROL THE CONDUCT OF SUCH CONTEST; PROVIDED THAT, EVEN IF
BUYERS OPT TO PERMIT SELLERS TO CONTROL THE CONDUCT OF SUCH CONTEST, SELLERS
(I) SHALL PERMIT BUYERS TO PARTICIPATE IN THE PROCEEDING AND TO MONITOR THE
PROGRESS OF SUCH PROCEEDING, AND (II) IF SUCH SETTLEMENT OR COMPROMISE WOULD
HAVE AN ADVERSE EFFECT ON THE CINEMEX COMPANIES, SYMPHONY OR BUYERS,
INDIVIDUALLY OR IN THE AGGREGATE, SHALL NOT SETTLE OR OTHERWISE COMPROMISE SUCH
PROCEEDING WITHOUT THE PRIOR WRITTEN CONSENT OF BUYERS (WHICH CONSENT SHALL NOT
BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED).  NOTWITHSTANDING THE
FOREGOING, SELLERS SHALL NOT HAVE THE RIGHT TO CONTROL ANY CONTEST PURSUANT TO
WHICH SELLERS WOULD REASONABLY BE EXPECTED TO BE ENTITLED TO A TAX REFUND IF THE
OUTCOME OF SUCH CONTEST COULD HAVE AN ADVERSE EFFECT ON THE CINEMEX COMPANIES,
SYMPHONY, OR BUYERS, INDIVIDUALLY OR IN THE AGGREGATE.  IN THE CASE OF A CONTEST
THAT RELATES TO THE INCOME TAX RETURNS OF ANY OF THE CINEMEX COMPANIES OR
SYMPHONY (AN “INCOME TAX CONTEST”) THAT RELATES TO TAXABLE PERIODS ENDING ON OR
PRIOR TO THE CLOSING DATE, PURSUANT TO WHICH CONTEST SELLERS COULD BE LIABLE FOR
INDEMNIFICATION OR COULD BE ENTITLED TO A TAX REFUND FROM A TAXING AUTHORITY
PURSUANT TO THIS AGREEMENT, SELLERS SHALL HAVE THE RIGHT, AT THEIR EXPENSE, TO
CONTROL THE CONDUCT OF SUCH INCOME TAX CONTEST, AND, PURSUANT TO SECTION 11.4,
BUYERS WILL CAUSE CINEMEX COMPANIES TO PROVIDE SELLERS WITH REASONABLE
ASSISTANCE AND ACCESS TO THE BOOKS AND RECORDS OF SUCH CINEMEX COMPANY OR
SYMPHONY AS IT RELATES TO THE INCOME TAX CONTEST, PROVIDED THAT SELLERS
(I) SHALL PERMIT BUYERS TO PARTICIPATE IN THE INCOME TAX CONTEST AND TO MONITOR
THE PROGRESS OF SUCH CONTEST AND (II) IF SUCH SETTLEMENT OR COMPROMISE WOULD
HAVE AN ADVERSE EFFECT ON THE CINEMEX COMPANIES, SYMPHONY OR BUYERS,
INDIVIDUALLY OR IN THE AGGREGATE, SHALL NOT SETTLE OR OTHERWISE COMPROMISE SUCH
INCOME TAX CONTEST WITHOUT THE PRIOR WRITTEN CONSENT OF BUYERS (WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED).  NOTWITHSTANDING
THE FOREGOING, SELLERS SHALL NOT BE ENTITLED TO CONTROL ANY CONTEST IF SUCH
CONTEST,

 

60

--------------------------------------------------------------------------------


 


ALONE OR IN CONJUNCTION WITH OTHER CONTESTS, COULD REASONABLY BE EXPECTED TO
RESULT IN LOSSES THAT EXCEED THE TAX LOSS CAP.  ANY TAX ADJUSTMENT (INCLUDING
RESTATEMENT BY INFLATION, SURCHARGES, PENALTIES AND FINES) ASSESSED AS A
CONSEQUENCE OF THE CONCLUSION OF A TAX AUDIT OR ADMINISTRATIVE OR JUDICIAL
PROCEEDING OR OF ANY DEMAND OR CLAIM ON BUYERS OR THE CINEMEX COMPANIES
CORRESPONDING TO A TAXABLE PERIOD THAT (A) ENDS ON OR BEFORE THE CLOSING DATE OR
(B) IS ALLOCABLE TO THE PORTION OF SUCH STRADDLE PERIOD ENDING ON AND INCLUDING
THE CLOSING DATE, (X) SHALL BE PAID BY SELLERS TO BUYERS IF THE TAX ADJUSTMENT
REQUIRES PAYMENT OF ADDITIONAL TAXES, SUBJECT TO THE LIMITATIONS SET FORTH IN
SECTION 8.5 AS IF SUCH ADDITIONAL TAXES WERE LOSSES SUBJECT TO INDEMNIFICATION
UNDER SECTION 8.4(I) AND (Y) SHALL BE PAID BY OR AT THE DIRECTION OF BUYERS TO
SELLERS IF THE TAX ADJUSTMENT RESULTS IN A CREDIT OR REFUND OF TAXES.

 


11.6.        MISCELLANEOUS

 

For Tax purposes, unless otherwise provided for by Legal Requirement, the
parties hereto agree to treat any payment pursuant to this Section 11 and any
other indemnification payment made under Section 8 or otherwise pursuant to this
Agreement as adjustments to the Purchase Price.

 


12.           GENERAL PROVISIONS


 


12.1.        EXPENSES


 

Except as otherwise expressly provided in this Agreement, each party to this
Agreement will bear its respective expenses incurred in connection with the
preparation, execution, and performance of this Agreement and the Contemplated
Transactions, including all fees and expenses of its Representatives.  In the
event of termination of this Agreement, the obligation of each party to pay its
own expenses will be subject to any rights of such party arising from a Breach
of this Agreement by another party.

 


12.2.        PUBLIC ANNOUNCEMENTS


 

Any public announcement or similar publicity with respect to this Agreement or
the Contemplated Transactions will be issued, if at all, at such time and in
such manner as Buyers and Sellers mutually determine, except as may be required
by any Legal Requirement or by the rules of any national securities exchange or
automated quotation system to which Sellers or any Related Person of Sellers is
or becomes subject.  Sellers and Buyers will consult with each other concerning
the means by which the Cinemex Companies’ employees, customers, and suppliers
and others having dealings with the Cinemex Companies will be informed of the
Contemplated Transactions.

 

61

--------------------------------------------------------------------------------


 


12.3.        CONFIDENTIALITY


 

Between the date of this Agreement and the Closing Date, Buyers will maintain in
confidence, and will cause Buyers’ Advisors to maintain in confidence, and not
use to the detriment of another party or a Cinemex Company any written, oral, or
other information obtained in confidence from another party or a Cinemex Company
in connection with this Agreement or the Contemplated Transactions, unless
(i) such information is already known to such party or such information becomes
publicly available through no fault of such party or (ii) such party is
compelled to disclose by judicial or administrative process or, in the opinion
of legal counsel, by a Legal Requirement or Mexican Legal Requirement or by the
applicable rules of a national securities exchange.

 

If the Contemplated Transactions are not consummated, each party will return or
destroy as much of such written information as the other party may reasonably
request.

 


12.4.        NOTICES


 

All notices, consents, waivers, and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand (with written confirmation of receipt), (b) sent by telecopier (with
written confirmation of receipt), provided that a copy is mailed by certified
mail, return receipt requested, or (c) when received by the addressee, if sent
by a nationally recognized overnight delivery service (receipt requested), in
each case to the appropriate addresses and telecopier numbers set forth below
(or to such other addresses and telecopier numbers as a party may designate by
notice to the other parties):

 

Sellers or Guarantor:

 

c/o AMC Entertainment Inc.

920 Main St.

Kansas City, MO 64105

Telephone Number:  (816) 480-2506

Facsimile Number:  (816) 480-4700

Attention:  Kevin M. Connor, General Counsel

 

with a copy to:

 

Lathrop & Gage L.C.

2345 Grand Boulevard, Suite 2200

Kansas City, MO 64108

Telephone Number:  (816) 460-5824

Facsimile Number:  (816) 292-2001

Attention: Joseph W. Medved

 

62

--------------------------------------------------------------------------------


 

Entretenimiento:

 

Edificio Parque Reforma

Campos Eliseos # 400, piso 18

Col. Lomas de Chapultepec

11560 Mexico, D.F.

Attention: Adolfo Casar

Facsimile No.: +52 (55) 5246-3742

 

with a copy to:

 

Galicia y Robles, S.C.

Torre Del Bosque

Blvd. Manuel Avila Camacho No. 24, 7° Piso

11000 Mexico, D.F.

Attention: Christian Lippert H.

Facsimile No.:   +52 (55) 5540-9202 x 2233

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attention: Alejandro Radzyminski

Facsimile No.:   +1 (917) 777-3702

 


12.5.        FURTHER ASSURANCES

 

The parties agree (a) to furnish upon request to each other such further
information, (b) to execute and deliver to each other such other documents, and
(c) to do such other acts and things, all as the other party may reasonably
request for the purpose of carrying out the intent of this Agreement and the
documents referred to in this Agreement.

 


12.6.        WAIVER


 

The rights and remedies of the parties to this Agreement are cumulative and not
alternative.  Neither the failure nor any delay by any party in exercising any
right, power, or privilege under this Agreement or the documents referred to in
this Agreement will operate as a waiver of such right, power, or privilege, and
no single or partial exercise of any such right, power, or privilege will
preclude any other or further exercise of such right, power, or privilege or the
exercise of any other right, power, or privilege.  To the maximum extent
permitted by applicable law, (a) no claim or right arising out of this Agreement
or the documents referred to in this Agreement can be discharged by one party,
in whole or in part, by a waiver or renunciation of the claim or right unless in
writing signed by the other party; (b) no waiver that may be given by a party
will be applicable except in the specific instance for which it is given; and
(c) no notice to or demand on one party will be deemed to be a waiver of any
obligation of such party or of the right of the party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement.

 

63

--------------------------------------------------------------------------------


 


12.7.        ENTIRE AGREEMENT AND MODIFICATION


 

This Agreement supersedes all prior agreements between the parties with respect
to its subject matter and constitutes (along with the documents referred to in
this Agreement) a complete and exclusive statement of the terms of the agreement
between the parties with respect to its subject matter.  This Agreement may not
be amended except by a written agreement executed by the party to be charged
with the amendment.

 


12.8.        DISCLOSURE STATEMENT


 

In the event of any inconsistency between the statements in the body of this
Agreement and those in the Disclosure Statement (other than an exception
expressly set forth as such in the Disclosure Statement with respect to a
specifically identified representation or warranty), the statements in the body
of this Agreement will control.  Any reference in a particular section or part
of the Disclosure Statement shall be deemed to be an exception to (or, as
applicable, a disclosure for purposes of) the representations and warranties (or
covenants, as applicable) of the relevant party that are contained in (a) the
corresponding Section of this Agreement and (b) any other representations and
warranties of such party that is contained in this Agreement, but only if the
relevance of that reference as an exception to (or a disclosure for purposes of)
such representations and warranties is reasonably apparent on its face or an
appropriate cross-reference is provided.

 


12.9.        ASSIGNMENTS, SUCCESSORS, AND NO THIRD-PARTY RIGHTS


 


(A)           NEITHER PARTY MAY ASSIGN ANY OF ITS RIGHTS UNDER THIS AGREEMENT
WITHOUT THE PRIOR CONSENT OF THE OTHER PARTIES, WHICH WILL NOT BE UNREASONABLY
WITHHELD.  SUBJECT TO THE PRECEDING SENTENCE, THIS AGREEMENT WILL APPLY TO, BE
BINDING IN ALL RESPECTS UPON, AND INURE TO THE BENEFIT OF THE SUCCESSORS AND
PERMITTED ASSIGNS OF THE PARTIES.  NOTHING EXPRESSED OR REFERRED TO IN THIS
AGREEMENT WILL BE CONSTRUED TO GIVE ANY PERSON OTHER THAN THE PARTIES TO THIS
AGREEMENT ANY LEGAL OR EQUITABLE RIGHT, REMEDY, OR CLAIM UNDER OR WITH RESPECT
TO THIS AGREEMENT OR ANY PROVISION OF THIS AGREEMENT.  THIS AGREEMENT AND ALL OF
ITS PROVISIONS AND CONDITIONS ARE FOR THE SOLE AND EXCLUSIVE BENEFIT OF THE
PARTIES TO THIS AGREEMENT AND THEIR SUCCESSORS AND ASSIGNS.


 


(B)           NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY,
SELLERS SHALL HAVE THE RIGHT TO TRANSFER A PORTION OF THE SHARES TO AFFILIATES
OF SELLERS PRIOR TO THE CLOSING DATE, BUT ONLY TO THE EXTENT THAT SUCH TRANSFER
DOES NOT RESULT IN, OR IS NOT REASONABLY LIKELY TO HAVE, A MATERIAL ADVERSE
EFFECT ON THE CINEMEX COMPANIES’  TAX CONTRIBUTION POSITION (CUENTA DE CAPITAL
DE APORTACIÓN), IN WHICH CASE ANY SELLERS THAT DO NOT OWN ANY SHARES AS OF THE
CLOSING DATE WILL BE RELEASED AND THE TRANSFEREE AFFILIATES OF SELLERS OWNING
SHARES WILL BE JOINED AS PARTIES TO THIS AGREEMENT AND BUYERS MAY

 

64

--------------------------------------------------------------------------------


 


ASSIGN THEIR RIGHTS AND OBLIGATIONS HEREUNDER; PROVIDED THAT THE ASSIGNING
SELLER OR BUYER SHALL REMAIN LIABLE FOR THE OBLIGATIONS HEREUNDER SO ASSIGNED.

 


12.10.      SEVERABILITY

 

If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect.  Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.


 


12.11.      SECTION HEADINGS, CONSTRUCTION


 

The headings of Sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation.  All references to “Section”
or “Sections” refer to the corresponding Section or Sections of this Agreement. 
All words used in this Agreement will be construed to be of such gender or
number as the circumstances require.  Unless otherwise expressly provided, the
word “including” does not limit the preceding words or terms.  This Agreement
shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting or causing any
instrument to be drafted.

 


12.12.      TIME OF ESSENCE


 

With regard to all dates and time periods set forth or referred to in this
Agreement, time is of the essence.

 


12.13.      GOVERNING LAW


 

This Agreement will be governed by, and construed in accordance with, the laws
of the State of New York without regard to conflicts of laws principles.

 


12.14.      JURISDICTION AND VENUE


 

Any action or proceeding arising out of or relating to this Agreement will be
brought against any of the parties in the courts of New York and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
the United States District Court for the Southern District of New York or, if
such court will not accept jurisdiction, the Supreme Court of the State of New
York or any court of competent civil jurisdiction sitting in New York County,
New York in connection with any action or proceeding.  In any action or
proceeding, each of the parties hereto irrevocably and unconditionally waives
and agrees not to assert by way of motion, as a defense or otherwise any claims
that it is not subject to the jurisdiction of the above courts, that such action
or suit is brought in an inconvenient forum or that the venue of such action,
suit or other proceeding is improper.  Each of the parties hereto also hereby
agrees that any final and unappealable judgment against any party hereto in
connection with any action or proceeding shall be conclusive and binding on such
party and that such award or

 

65

--------------------------------------------------------------------------------


 

judgment may be enforced in any court of competent jurisdiction, either within
or outside of the United States.  A certified or exemplified copy of such award
or judgment shall be conclusive evidence of the fact and amount of such award or
judgment.  Process in any such action or proceeding may be served on any party
anywhere in the world.

 


12.15.      WAIVER OF JURY TRIAL.


 

TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.

 


12.16.      COUNTERPARTS


 

This Agreement may be executed in one or more counterparts (including facsimile
and portable document format (.PDF) copies), each of which will be deemed to be
an original copy of this Agreement and all of which, when taken together, will
be deemed to constitute one and the same agreement.

 


12.17.      SPECIFIC PERFORMANCE; LIQUIDATED DAMAGES; ATTORNEYS’ FEES


 


(A)           THE PARTIES AGREE THAT IF ANY OF THE PROVISIONS OF THIS AGREEMENT
WERE NOT PERFORMED BY SELLERS IN ACCORDANCE WITH THEIR SPECIFIC TERMS OR WERE
OTHERWISE BREACHED BY SELLERS, IRREPARABLE DAMAGE WOULD OCCUR TO BUYERS, NO
ADEQUATE REMEDY AT LAW WOULD EXIST FOR BUYERS AND DAMAGES WOULD BE DIFFICULT TO
DETERMINE, AND THAT PRIOR TO THE TERMINATION OF THIS AGREEMENT BUYERS WILL BE
ENTITLED TO SPECIFIC PERFORMANCE OF THE TERMS OF THIS AGREEMENT, IN ADDITION TO
ANY OTHER REMEDY AT LAW OR EQUITY WITHOUT NEED OF POSTING ANY BOND OR SECURITY.


 


(B)           THE PARTIES AGREE THAT IF ANY OF THE PROVISIONS OF THIS AGREEMENT
WERE NOT PERFORMED BY BUYERS IN ACCORDANCE WITH THEIR SPECIFIC TERMS OR WERE
OTHERWISE BREACHED BY BUYERS, IRREPARABLE DAMAGE WOULD OCCUR TO SELLERS, NO
ADEQUATE REMEDY AT LAW WOULD EXIST FOR SELLERS AND DAMAGES WOULD BE DIFFICULT TO
DETERMINE, AND THAT PRIOR TO THE TERMINATION OF THIS AGREEMENT SELLERS WILL BE
ENTITLED TO SPECIFIC PERFORMANCE OF THE TERMS OF THIS AGREEMENT, IN ADDITION TO
ANY OTHER REMEDY AT LAW OR EQUITY WITHOUT NEED OF POSTING ANY BOND OR SECURITY.


 


(C)           IN THE EVENT THAT (I) THE CONDITIONS TO SELLERS’ OBLIGATION TO
CLOSE THE CONTEMPLATED TRANSACTIONS SET FORTH IN SECTION 7 HAVE BEEN SATISFIED
OR TO THE EXTENT PERMITTED BY APPLICABLE LAW WAIVED AND SELLERS ARE NOT THEN IN
BREACH OF THIS AGREEMENT AND (II) ALL OF THE

 

66

--------------------------------------------------------------------------------


 


CONDITIONS TO BUYERS’ OBLIGATION TO CLOSE SET FORTH IN SECTIONS 6 HAVE BEEN
SATISFIED OR TO THE EXTENT PERMITTED BY APPLICABLE LAW WAIVED AND BUYERS DO NOT
CONSUMMATE THE CLOSING, THEN, IF SELLERS TERMINATE THIS AGREEMENT PURSUANT TO
SECTION 9.1(A), SELLERS SHALL BE ENTITLED TO LIQUIDATED DAMAGES FROM
ENTRETENIMIENTO IN THE AMOUNT OF US$50,000,000, TOGETHER WITH INTEREST ON SUCH
AMOUNT AT 9% PER ANNUM UNTIL PAID (THE “SELLER LIQUIDATED DAMAGES”).  THE
PARTIES AGREE THAT THE SELLER LIQUIDATED DAMAGES ARE NOT INTENDED AS A PENALTY
BUT AS LIQUIDATED DAMAGES IN A REASONABLE AMOUNT THAT WILL COMPENSATE SELLERS
FOR BUYERS’ FAILURE TO CONSUMMATE THE CONTEMPLATED TRANSACTIONS, WHICH AMOUNT
WOULD OTHERWISE BE IMPOSSIBLE TO CALCULATE WITH PRECISION.  THE RIGHTS AND
REMEDIES OF SELLERS PROVIDED BY THIS SECTION 12.17(C) SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT AND SHALL BE THE SOLE AND EXCLUSIVE REMEDY OF
SELLERS AFTER TERMINATION OF THIS AGREEMENT PURSUANT TO SECTION 9.1(A).


 


(D)           IN THE EVENT THAT: (I) THE CONDITIONS TO BUYERS’ OBLIGATION TO
CLOSE THE CONTEMPLATED TRANSACTIONS SET FORTH IN SECTION 6 HAVE BEEN SATISFIED
OR TO THE EXTENT PERMITTED BY APPLICABLE LAW WAIVED AND BUYERS ARE NOT THEN IN
BREACH OF THIS AGREEMENT AND (II) ALL OF THE CONDITIONS TO SELLERS’ OBLIGATION
TO CLOSE SET FORTH IN SECTION 7 HAVE BEEN SATISFIED OR TO THE EXTENT PERMITTED
BY APPLICABLE LAW WAIVED AND SELLERS DO NOT CONSUMMATE THE CLOSING, THEN, IF
BUYERS TERMINATE THIS AGREEMENT PURSUANT TO SECTION 9.1(A), BUYERS SHALL BE
ENTITLED TO LIQUIDATED DAMAGES FROM SELLERS IN THE AMOUNT OF US$50,000,000,
TOGETHER WITH INTEREST ON SUCH AMOUNT AT 9% PER ANNUM UNTIL PAID (THE “BUYER
LIQUIDATED DAMAGES”).  THE PARTIES AGREE THAT THE BUYER LIQUIDATED DAMAGES ARE
NOT INTENDED AS A PENALTY BUT AS LIQUIDATED DAMAGES IN A REASONABLE AMOUNT THAT
WILL COMPENSATE BUYERS FOR SELLERS’ FAILURE TO CONSUMMATE THE CONTEMPLATED
TRANSACTIONS, WHICH AMOUNT WOULD OTHERWISE BE IMPOSSIBLE TO CALCULATE WITH
PRECISION.  THE RIGHTS AND REMEDIES OF BUYERS PROVIDED BY THIS
SECTION 12.17(D) SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND SHALL BE
THE SOLE AND EXCLUSIVE REMEDY OF BUYERS AFTER TERMINATION OF THIS AGREEMENT
PURSUANT TO SECTION 9.1(A).


 


(E)           IF A PARTY IS SUCCESSFUL IN ANY SUIT OR PROCEEDING AGAINST THE
OTHER PARTY TO ENFORCE THIS AGREEMENT OR BECAUSE OF ANY DAMAGES SUSTAINED BY A
PARTY DUE TO THE OTHER PARTY’S BREACH OF THIS AGREEMENT, THE LOSING PARTY WILL
PAY THE PREVAILING PARTY, IN ADDITION TO OTHER COSTS AND DAMAGES, ITS REASONABLE
ATTORNEYS’ FEES.

 

67

--------------------------------------------------------------------------------

 


12.18.      EFFECT OF INVESTIGATION


 


NO INVESTIGATION CONDUCTED BY ANY PARTY OR ANY PARTY’S RESPECTIVE AFFILIATES OR
REPRESENTATIVES MADE HERETOFORE OR HEREAFTER SHALL AFFECT THE REPRESENTATIONS
AND WARRANTIES OF ANY PARTY HERETO CONTAINED HEREIN OR THE INDEMNIFICATION
OBLIGATIONS OF THE SELLERS SET FORTH IN SECTION 8 AND SECTION 11.


 


12.19.      NO SUBROGATION


 


EACH OF THE SELLERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY AND ALL
RIGHTS OF SUBROGATION AGAINST OR WITH RESPECT TO ANY OF THE CINEMEX COMPANIES OR
ANY PERSON THAT BECOMES AN AFFILIATE OF THE CINEMEX COMPANIES AFTER THE CLOSING
OF THE OBLIGATIONS UNDER THE INBURSA LOAN AGREEMENT WHICH THE SELLERS MAY AT ANY
TIME OTHERWISE HAVE AS A RESULT OF THE REPAYMENT BY, OR ON BEHALF OF, THE
CINEMEX COMPANIES OF ANY OR ALL OF THE OBLIGATIONS OF THE CINEMEX COMPANIES
UNDER THE INBURSA LOAN AGREEMENT.


 


12.20.      NATURE OF SELLERS’ OBLIGATIONS


 


ALL REPRESENTATIONS, WARRANTIES, COVENANTS, OBLIGATIONS AND AGREEMENTS OF EACH
SELLER HEREUNDER ARE JOINT AND SEVERAL REPRESENTATIONS, WARRANTIES, COVENANTS,
OBLIGATIONS AND AGREEMENTS OF ALL SELLERS.


 


12.21.      NATURE OF BUYERS’ OBLIGATIONS


 


ALL REPRESENTATIONS, WARRANTIES, COVENANTS, OBLIGATIONS AND AGREEMENTS OF EACH
BUYER HEREUNDER ARE JOINT AND SEVERAL REPRESENTATIONS, WARRANTIES, COVENANTS,
OBLIGATIONS AND AGREEMENTS OF ALL BUYERS.

 

68

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

 

 

Buyer:

 

 

 

 

 

Entretenimiento GM de México, S.A. de

 

 

C.V.

 

 

 

 

 

 

 

 

By:

/s/ Alfredo Casar

 

 

 

Alfredo Casar

 

 

 

Attorney-in-fact

 

 

 

 

 

 

By:

/s/ José Martí

 

 

 

José Martí

 

 

 

Attorney-in-fact

 

 

 

 

 

 

 

 

 

 

Sellers:

 

 

 

 

 

 

 

 

 

 

AMC Netherlands HoldCo B.V.

 

 

 

 

 

 

 

 

By:

/s/ Craig R. Ramsey

 

 

 

Craig R. Ramsey

 

 

 

Director

 

 

 

 

 

 

 

 

 

 

AMC Europe S.A.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Craig R. Ramsey

 

 

 

Craig R. Ramsey

 

 

 

Director

 

 

 

 

 

 

 

 

 

 

LCE Mexican Holdings, Inc.

 

 

 

 

 

 

 

 

By:

/s/ Craig R. Ramsey

 

 

 

Craig R. Ramsey

 

 

 

Executive Vice President and Chief

 

 

 

Financial Officer

 

 

SIGNATURE PATE TO STOCK PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

GUARANTY

 

AMC Entertainment Inc., being the indirect owner of Sellers and as an inducement
to Buyers entering into this Agreement, hereby guarantees the performance and
payment of the obligations of Sellers under this Agreement.

 

 

 

Dated:

November 5, 2008

 

 

 

 

 

AMC Entertainment Inc., a Delaware

 

 

corporation

 

 

 

 

 

By:

/s/ Craig R. Ramsey

 

 

 

Craig R. Ramsey

 

 

 

Executive Vice President and Chief

 

 

 

Financial Officer

 

 

SIGNATURE PATE TO STOCK PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Grupo Cinemex S.A. de C.V. Wholly-Owned Subsidiaries

 

1.

Cadena Mexicana de Exhibición, S.A. de C.V.

2.

Arrendadora Inmobiliaria Cinematográfica, S.A. de C.V.

3.

Operadora de Cinemas, S.A. de C.V.

4.

Cinemex Producciones, S.A. de C.V.

5.

FICC Ciudad de México, S.A. de C.V.

6.

Serviuno, S.A. de C.V.

7.

Servicios Cinematográficos Especializados, S.A. de C.V.

8.

Operadora Moliere, S.A. de C.V.

9.

Teatro Polanco, S.A. de C.V.

10.

Producciones Expreso Astral, S.A. de C.V.

11.

Cinemex Altavista, S.A. de C.V.

12.

Cinemex Aragón, S.A. de C.V.

13.

Cinemex Cuauhtémoc, S.A. de C.V.

14.

Cinemex Ecatepec, S.A. de C.V.

15.

Cinemex El Risco, S.A. de C.V. (Patriotismo)

16.

Cinemex El Rosario, S.A. de C.V.

17.

Cinemex Ixtapaluca, S.A. de C.V.

18.

Cinemex Desarrollos, S.A. de C.V.

19.

Cinemex Las Plazas Guadalajara, S.A. de C.V.

20.

Cinemex Legaria, S.A. de C.V.

21.

Cinemex Antara, S.A. de C.V.

22.

Cinemex Interlomas, S.A. de C.V.

23.

Cinemex Manacar, S.A. de C.V.

24.

Cinemex Masaryk, S.A. de C.V.

25.

Cinemex Misterios, S.A. de C.V.

26.

Cinemex Morelia, S.A. de C.V.

27.

Cinemex Mundo E, S.A. de C.V.

28.

Cinemex Palomas, S.A. de C.V.

29.

Cinemex Parque Delta, S.A. de C.V.

30.

Cinemex Perinorte, S.A. de C.V.

31.

Cinemex Polanco, S.A. de C.V.

32.

Cinemex Puebla, S.A. de C.V.

33.

Cinemex San Antonio, S.A. de C.V.

34.

Cinemex Santa Fe, S.A. de C.V.

35.

Cinemex Tenayuca, S.A. de C.V.

36.

Cinemex Toluca II, S.A. de C.V.

37.

Cinemex Universidad, S.A. de C.V.

38.

Cinemex WTC, S.A. de C.V.

39.

Cinemex Zaragoza, S.A. de C.V.

40.

FiCCO Educación y Cultura A.C.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Transaction Documents

 

Each certificate, power of attorney and consent delivered at Closing pursuant to
this Agreement as set forth in Section 2.5.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Form of Resignation and Release of Directors

 

 

[    ] de [     ] de 2008 [AL CIERRE]

 

[Nombre de la sociedad correspondiente], [S.A. de C.V. / S. de R.L. de C.V.]

 

Estimados señores,

 

Por medio de la presente (1) renuncio al cargo de miembro del [Consejo de
Administración / Consejo de Gerentes] de [Nombre de la sociedad], [S.A. de C.V.
/ S. de R.L. de C.V.] (la “Sociedad”) que he venido desempeñando hasta la fecha
del presente, y (2) reconozco y manifiesto de manera absoluta e incondicional
que [ni la Sociedad ni alguna de sus afiliadas o subsidiarias, tienen a su cargo
adeudo alguno frente al suscrito y han cubierto en su totalidad cualesquiera
pagos que el suscrito haya tenido derecho a recibir, por lo que, no me reservo
acción o derecho alguno que ejercitar en contra de la Sociedad o cualquiera de
sus afiliadas o subsidiarias, ni de persona física o moral que represente de
forma alguna los intereses de éstas, liberándolas en consecuencia de cualquier
responsabilidad.]

 

[Mediante la aceptación y suscripción de la presente, la Sociedad (i) otorga el
finiquito más amplio que en derecho proceda en favor del suscrito, respecto de
cualquier acción u omisión realizada en el legal desempeño de su cargo y
(ii) renuncia, de manera incondicional e irrevocable, a cualquier derecho que
pudiere tener en contra del suscrito, respecto de cualquier acción u omisión
realizada en el legal desempeño de su cargo.]

 

 

RECONOZCO Y ACEPTO,

 

 

 

[           ],  2008 [AT CLOSING]

 

[Name of the relevant company], [S.A. de C.V. / S. de R.L. de C.V.]

 

Dear sirs,

 

I hereby (1) resign my position as member of the [Board of Directors] [Board of
Managers] of [Name of the company], [S.A. de C.V. / S. de R.L. de C.V.] (the
“Company”), [and (2)  fully and unconditionally acknowledge and agree that the
Company and any of its affiliates or subsidiaries do not owe me and have fully
complied with any payments to which I have been entitled; consequently, I do not
reserve for myself any action or right against the Company nor any of its
affiliates or subsidiaries, nor against any other person or company representing
their interests, releasing them of any liabilities whatsoever.]

 

[By executing and accepting this letter, the Company (i) hereby releases, to the
greatest possible extent, the undersigned in respect of any action or omission
arising from its acting as                   and (ii) unconditionally and
irrevocably waives any right to which it may be entitled against the
undersigned, in respect of any action or omission arising from its acting as
                  .]

 

 

 

 

 

I ACKNOWLEDGE AND AGREE,

 

 

 

 

[                           ]

 

[                           ]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Sellers’ Knowledge Persons

 

Alma Rosa Garcia

Damián Piza

Jesús Paz

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Buyers’ Knowledge Persons

 

Alfredo Casar

Jose Leonardo Marti

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.1

 

Transfers of Shares between Buyers and Sellers

 

To be provided at Closing once individual Buyers are identified pursuant to
Section 5.10.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.3

 

Working Capital

 

Please see attached.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.2

 

Buyers’ Consents

 

None

 

--------------------------------------------------------------------------------
